                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 1 of 121

                                                                                    Great American Insurance Company
                                                                                                          P and C Legal
                                                                                                     301 East 4th Street
GRIP, MA/4ER KAN                                                                           Cincinnati, Ohio 45202-3180

              INSURANCE GROUP                                                                                         (800) 545-4269

MEMORANDUM

FROM:             PROPERTY AND CASUALTY LEGAL DEPT.

TO:
D* PIM
   Property Inland/Marine
  Josh Schaad
  jschaad@gaig.com




IMPORTANT REMINDER: All suits to which any of the P&C companies are a party, whether as a plaintiff, defendant, or third-party defendant
require a Legal Hold Notice. The Legal Hold Data Form can be found on Gateway. Direct any questions you may have on the Legal Hold
Process to Shauna Galley (sgalley@gaig.com) or Lisa Pennekamp (Ipennekamp@gaig.com).




RE:          Summons & Complaint - Fairington Park Condominium Association y GAIC - Policy No. MAC 0323134




STATE: Georgia

THE ATTACHED WAS RECEIVED IN OUR OFFICE ON 05/27/2021 AND WAS SERVED BY:
CT Corporation System - Date Process Served 05/21/2021
The scanned document is being sent to you for handling.
      Original will be retained by BSS for 30 days.
      Original will also be sent due to contents of package.




                                Date: May 27, 2021                               ID:      Document Tracking #SC41213
           Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 2 of 121

r,   CT Corporation                                                                                    Service of Process
                                                                                                       Transmittal
                                                                                                       05/21/2021
                                                                                                       CT Log Number 539629073
     TO:         General Counsel'S Office
                 Great American Insurance Company
                 301 E 4TH ST FL 38                                                                                  RECEIVED
                 CINCINNATI, OH 45202-4245

     RE:         Process Served In Georgia
                                                                                                                            2 6 203
                                                                                                                          MAY
                                                                                                                     Great American Ins, Co.
                                                                                                                    Property & Casualty Legal
     FOR:        Great American Insurance Company (Domestic State: OH)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY Al FOLLOWS:

     TITLE OF ACTION:                                 FAIRINGTON PARK CONDOMINIUM ASSOCIATION, INC., etc., Pltf. vs. GREAT AMERICAN
                                                      INSURANCE COMPANY, etc., Dft.
     DOCUMENT(S) SERVED:

     COURT/AGENCY:                                    None Specified
                                                      Case # 2021CV349336
     NATURE OF ACTION:                                Property Damage Litigation
     ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Lawrenceville, GA
     DATE AND HOUR OF SERVICE:                        By Process Server on 05/21/2021 at 11:42
     JURISDICTION SERVED:                             Georgia
     APPEARANCE OR ANSWER DUE:                        None Specified
     ATTORNEY(S) I SENDER(S):                         None Specified
     ACTION fTEMS:                                    SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780111188174
                                                      Image SOP
                                                      Email Notification, General Counsel'S Office clegal@gaig.corn

     REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                      289 S. Culver St.
                                                      Lawrenceville, GA 30046
                                                      866-331-2303
                                                      CentralTeam1@woltersktuwer.corn
     The information contained in this Transmittal Is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other Information contained in the included document. The recipient(s)
     of this form Is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or Inaccuracies that may be contained
     therein.




                                                                                                       Page 1 of 1 / JP
            Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 3 of 1211/4...uurny
                                                                      ruitun                                                                    uper 1U1   UUI
                                                                                                                                             ***EFILED'T‘
                                                                                                                                   Date: 5/10/2021 12:20 PN
                                                                                                                                   Cathelene Robinson, Cienl




               IN THE SUPERIOR COURT OF FULTON COUNTY, GEORGIA
                                  136 PRYOR STREET, ROOM C-103, ATLANTA, GEORGIA 30303
                                                                      SUMMONS

       Fairineton Park Condominium Association, Inc.                                 ) Case         2021CV349336

       d/b/a Fairineon Park Condominium Association
                                   Plaintiff,
             VS.

       Great American Insurance Company



                                  Defendant




TO THE ABOVE NAMED DEFENDANT(S):

You are hereby summoned and required to file electronically with the Clerk of said Court at
https://efilega.tylerhost.net/ofsweb and serve upon plaintiff's attorney, whose name and address is:

                                                          Michael D. Turner, Esq.
                                                        The Huggins Law Firm, LLC
                                                   110 Norcross Street, Roswell, GA 30075
                                                         mdturnerelawhunins•com

An answer to the complaint which is herewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service; unless proof of service of this complaint is not filed
within five (5) business days of such service. Then time to answer shall not commence until such proof
of service has been filed. IF YOU FAIL TO DO SO, JUDGMENT BY DEFAULT WILL BE TAKEN AGAINST YOU
FOR THE RELIEF DEMANDED IN THE COMPLAINT.

This
              5/10/2021                             day of                                , 20

                                                                                     Honorable athelene "T.                 Robi son
                                                                                     Clerk of neriot.Cout
                                                                                     By



To defendant upon whom this petition is served:
This copy of complaint and summons was served upon you                                                                      , 20


                                                                                                              Deputy Shen-iff

Instructions: Attach addendum sheet for additional parties If needed, make notation on this sheet If addendum Is used
        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 4 hUlt.Orl
                                                                  of 121uountysuperior L..oui
                                                                                ***EFILED'r
                                                                      Date: 5/10/2021 12:20 Ph
                                                                    Cathelene Robinson, Cler
                 IN THE SUPERIOR COURT OF FULTON COUNTY
                              STATE OF GEORGIA

FAIRINGTON PARK CONDOMINIUM                           )
ASSOCIATION, INC. d/b/a FAIRINGTON                    )
PARK CONDOMINIUM ASSOCIATION,                         )
                                                      )     Cge_ACTION FILE NO.:
       Plaintiff,                                     )         1 C V349336
                                                      )
v.                                                    )
                                                      )
GREAT AMERICAN                                        )
INSURANCE COMPANY,                                    )
 a foreign corporation,                               )
                                                      )
       Defendant.                                     )

                                          COMPLAINT

       COMES NOW Plaintiff FAIRINGTON PARK CONDOMINIUM ASSOCIATION INC.,

d/b/a FAIRINGTON PARK CONDOMINIUM ASSOCIATION, by and through counsel, and

files this Complaint for breach of first party property insurance contract against Defendant,

GREAT AMERICAN INSURANCE COMPANY, and in support hereof, states as follows:

                                              PARTIES

                                                 1.

       Plaintiff is a Georgia corporation which is the named insured on the Policy at issue, with

its principal place of business in Georgia.

                                                2.

       Upon information and belief, Defendant is a foreign insurance company, registered to

transact business in, and in fact transacts business in, the State of Georgia. Defendant is in the

business of insuring risks and properties located throughout the United States, including

Georgia. Defendant maintains an office at 1201 Peachtree Street NE, Atlanta, GA 30361 where it
        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 5 of 121



may be served with process through its registered agent, Ashley Hasty do CT Corporation System,

as identified by the state of Georgia Secretary of State registry.

                                 JURISDICTION AND VENUE

                                                  3.

        This Court has subject matter jurisdiction over this action for breach of contract and bad

faith denial of insurance claim, and the Court has personal jurisdiction over Defendant because

Defendant is transacting business and insuring properties in the State of Georgia, and has appointed

a registered agent for service of process in Georgia pursuant to 0.C.G.A. § 33-4-1 and 0.C.G.A.

§ 33-4-4.

                                                  4.

       Venue is proper in this Court because Defendant is transacting business, executing policies,

and insuring properties in Fulton County pursuant 0.C.G.A. § 33-4-1, 0.C.G.A. § 33-4-4.

                                                  5.

       In addition, by virtue of the express terms of the insurance policy at issue, Defendant has

consented to jurisdiction and venue of this Court.

                                           THE POLICY

                                                  6.

        In consideration of the premiums paid to Defendant by the Plaintiff, Defendant issued its

Policy No. MAC 0323134 06 (the "Policy"). A similar copy of the policy is attached hereto as

Exhibit "A." The Policy insures against property damage to Plaintiff's property (the "Property"

or the "insured property"), and the Policy likewise insures against loss of severe storm

damage. Specifically, the Policy provides coverage for "Commercial property including attached

structures" and "Business personal property owned or used by the insured" with a deductible of

$5,000.00 per occurrence. See Exhibit "A".

                                                  2
        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 6 of 121



                                                 7.

        The Policy covers property repairs on a full replacement cost basis, "the whole amount of

loss for property covered." See Exhibit "A". The Policy is an all-perils policy providing coverage

for all "sudden and accidental direct physical loss to property". See Exhibit "A".

                                                 8.

        The Policy covers various types of expenses, including mitigating expenses for the

reasonable and necessary costs incurred for temporary repairs to protect covered property from

further imminent covered loss. See Exhibit "A."

                     STORM DAMAGE TO THE INSURED PROPERTY

                                                 9.

       On, or about July 21, 2018, a severe storm caused direct physical loss of, or damage to, the

Plaintiff's property. The Policy was in effect at the time of the above-referenced storm.

                                                10.

       Plaintiff promptly and timely notified Defendant of the storm damage to its property as a

result of the severe storm, and made a claim pursuant to the Policy. As a result, Defendant assigned

Joel Steber ("Steber") to investigate Plaintiff's claim for loss of damage. Steber was authorized

as Defendant's representative and agent for purposes of the storm-related claim.

                                                11.

        At all times, Plaintiff made itself and its property available to, and fully cooperated with•

the Defendant and its representative and agent to inspect and investigate the damages caused by

the storm.

                                                12.

        Defendant, through its authorized representative and agent, Steber, performed a site

inspection of Plaintiff's property.


                                                 3
        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 7 of 121



                                                13.

        Defendant's authorized representative and agent, Steber, incurred the duty of acting with

due diligence in achieving a proper disposition of the Plaintiffs claim when he undertook the

handling of the disposition of the claim.

                                                14.

       Defendant, through its authorized representative and agent, Steber, grossly underestirnated

the scope of damages sustained to the Plaintiff s property as a result of the severe storm event.

Defendant failed to properly investigate the damages and estimated PlaintifFs loss to be

$17,609.85. Plaintiffs deductible is $5,000.00 per occurrence; thus, after the deductible and

depreciation Plaintiff was due $12,609.85. A true and accurate copy of the Defendant's estimate

is attached hereto as Exhibit "B."

                                                15.

       As a result of Defendant' s gross underestimation, Plaintiffrequested multiple times that

Defendant reconsider its position regarding Defendant's estimate. Defendant refused to comply

with the PlaintifFs requests and continued to fi-ivolously and baselessly deny any additional

payment on PlaintifFs claim. Furthermore, the Defendant continued to ignore the opinions of the

Plaintiff's experts as to the amount of damage and the amount it will cost the Plaintiff in order to

be placed in the same position they were in prior to the storm.

                                                16.

       Plaintiff drafted an estimate of repairs for $428,092.10, which are the result of the severe

weather event on .luly 21, 2018. The Plaintiff s estimate of repairs is attached hereto as Exhibit




                                                 4
          Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 8 of 121



                                                  17.

         Defendant did not act fairly and honestly toward the Plaintiff with due regard to the

Plaintiff's claim when the Defendant failed to compensate the Plaintiff for its damages in direct

breach of the terms and conditions of the Policy when under all of the circumstances, it could and

should have done so, had it acted fairly and honestly toward the Plaintiff, and with due regard for

its interests.

                                                  18.

         Plaintiff has fulfilled all conditions precedent and contractual obligations under the Policy

prior to this lawsuit, or the same were waived.

                                                  19.

         There exists a genuine, justifiable controversy between the Plaintiff and Defendant as to

whether Defendant is responsible for coverage for the replacement cost of the actual physical

damage to Plaintiff's property caused by the severe storm that occurred on July 21, 2018. Plaintiff

has exhausted every reasonable means possible to resolve this dispute with the Defendant. With

no other option, Plaintiff was constrained to hire legal counsel, incurring additional expenses, and

file this lawsuit.

                                                  20.

         Plaintiff has suffered physical damage to its property in an amount to be determined at

trial.

                              COUNT I: BREACH OF CONTRACT

                                                  21.

         Plaintiff adopts, re-alleges, and incorporate its allegations set forth in Paragraphs 1-20 of

this Complaint as if fully set forth herein.




                                                  5
        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 9 of 121



                                                  22.

        Plaintiff has performed all conditions to the Defendant's obligation to perform under the

Policy, including without limitation, the timely payment of premiums, timely notice of the claim,

mitigated the property, and or the Defendant has waived any and all other conditions.

                                                  23.

        Defendant is required to compensate the Plaintiff for all direct physical losses under the

terms of the Policy.

                                                  24.

        Despite Plaintiff's active policy in place, Defendant has frivolously and baselessly failed,

and refused to pay Plaintiff's claim under the terms of the Policy, causing further delay in restoring

Plaintiff's property to its pre-loss condition.

                                                  25.

       Defendant has failed to act in good faith and fair dealing under the terms of the Policy by

refusing to properly investigate and pay Plaintiff's claim according to the terms of the Policy.

                                                  26.

        Defendant has used the tactic of denying compensation to the Plaintiff for its covered

losses that were sustained due to the severe storm. Further, Defendant has used the tactic of

delaying payment to the Plaintiff in an effort to misrepresent the language of the Policy.

                                                  27.

       As a result of the Defendant's tactic of denying and delaying Plaintiff's claim, the Plaintiff

has sustained covered losses from direct physical damage to the insured property in an amount to

be determined at trial. In addition, Plaintiff has further covered losses from mitigation and

temporary repairs in an amount to be determined at trial.



                                                   6
        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 10 of 121



                                                 28.

        As a direct result of Defendant's breaches of its respective insurance contract, Plaintiff has

been damaged and continues to suffer significant damages.

                                                 29.

        All of the foregoing conduct constitutes a breach of contract that has resulted in damages

to the Plaintiff.

                                                 30.

        WHEREFORE, Plaintiff prays for this Court to enter an award, in Plaintiff's favor, of

compensatory damages, attorneys' fees, pre- and post-judgment interest, and such other and further

relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

                                                 31.

        Plaintiff requests a trial by Jury on all counts of the Complaint.

                                     PRAYER FOR RELIEF

                                                 32.

        WHEREFORE, Plaintiff request that after due proceedings are had, all appropriate

penalties be assessed against the Defendant and that the Plaintiff receive any and all damages at

law to which he is justly entitled, and thus prays for judgment against the Defendant, as follows:

    a. That this Court grant judgment in favor of the Plaintiff and against Defendant in an amount

        to be determined at trial for breach of insurance contract.

    b. Compensatory damages, including all damages to the Plaintiff by the Defendant and any

        resulting expenses and temporary repairs.

    c. Pre- and post-judgment interest in the maximum amount allowed by law;

    d. All statutory penalties;

                                                  7
     Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 11 of 121



e. Any and all applicable multipliers; and,

f.   Any and all other relief that the Court may deem just and proper, whether such relief sounds

     in law or equity.



     Dated, this 10th day of May, 202 1.

     RESPECTFULLY SUBMITTED,

                                                   For: The Huggins Law Firm, LLC



                                                   J. emington Hu gins, Esq.
                                                   Georgia Bar No.: 348736
                                                   Michael D. Turner, Esq.
                                                   Georgia Bar No.: 216414
                                                   Foster L. Peebles, Esq.
                                                   Georgia Bar No.: 410852
                                                   Attorneys for the Plaintiff
                                                   110 Norcross Street
                                                   Roswell, GA 30075
                                                   (o) (770) 913-6229
                                                   (e) remingtonalawhuggins.com
                                                   (e) mdtumer@lawhuggins.com
                                                   (e) fpeebleslawhuggins.com




                                              8
Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 12 of 121




 EXIIIBIT A
                       Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 13 of 121




        Your Great American Insurance Policy'

        301 E. Fourth St., Cincinnati, OH 45202


                                                                      GREAX4mERKAN.
                                                                          INSURANCE GROUP
                                                                             Property & Inland Marine




800-545-4269                                                                                    GAIG.com

 2017 Great American Insurance Company                                                           0780-C (10/17)
                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 14 of 121
                                                                                    104131



                                     Policyholder Notice Regarding Claims


      Claims Handling Procedures

      An important value of your insurance coverage is the insurer's ability and reputation for responding and
      handling a claim. Great American's Property & Inland Marine's Division is dedicated to offering excellent
      claims service to insureds.

      Notices of each incident, claim, or suit must be immediately sent to the address, fax or email listed
      below.

      Claims Mailing Address

     Great American Insurance Group                         Great American Insurance Group
     301 E. Fourth Street, 21st Floor                       Property & Inland Marine Claims
     Cincinnati, OH 45202-4201                              P.O. Box 5440
     Toll -Free: 800-584-0835                               Cincinnati, OH 45201-5440
     Fax: 800-811-4751
     pimclaims@gaig.com

      Property & Inland Marine After Hours Claim Services (USA only)

      Claims Alert Hotline
      Crawford and Company
      866-354-0148 - Code 15797

      After Hours Emergency Restorations/Clean-Up (USA only)

     Service Master
     800-737-7663

     A Claims Department representative will contact you directly to confirm receipt of the notice and to
     discuss further details of handling the claim.

      Built on Relationships. Focused on Solutions.®

      Service Minded. Solution Driven. Specialty Focused.

     That's what we are, and what you can count on to help write more business. We're not your
     run-of-the-mill insurance company - we're one of the few carriers with a dedicated Property & Inland
     Marine Division, and in the industry segments we cover, we believe in our experience, so you'll work with
     individuals who only write these coverages and know them inside and out.



     Great American Insurance Group, 301 E. Fourth St., Cincinnati, OH 45202. Policies are underwritten by
     Great American Insurance Company, Great American Assurance Company, Great American Alliance
     Insurance Company and Great American Insurance Company of New York, authorized insurers in all 50
     states and the DC. The Great American Insurance Group eagle logo and the word marks Great American®,
     Great American Insurance Group®, and Built on Relationships. Focused on Solutions.® are registered
     service marks of Great American Insurance Company.

     5586-PIM (01/18)




                         ©2018 Great American Insurance Company. All rights reserved.
Znall-Q7S (Fri riiiim
             •       Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 15 of 121
                                            ••••• • ••••••••   •   •• • • ••••• •••••ton. •   .11   •••••••••   oa• • •   A--••




                                                                                                                                  104131




                                               POLICYHOLDER NOTICE
                                   CERTAIN COMPUTER-RELATED LOSSES


                 (Applicable to Commercial Fire, Commercial Inland Marine, and Crime Policies)


      NO COVERAGE IS PROVIDED BY THIS POLICYHOLDER NOTICE NOR CAN IT BE CONSTRUED TO
      REPLACE ANY PROVISION OF YOUR POLICY. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR
      DECLARATIONS PAGE FOR COMPLETE INFORMATION ON THE COVERAGES YOU ARE PROVIDED. IF
      THERE IS ANY CONFLICT BETWEEN THE POLICY AND THIS SUMMARY, THE PROVISIONS OF THE
      POLICY SHALL PREVAIL.


      An exclusion has been added to your policy to explicitly state that coverage is not provided for loss
      caused by a computer's inability, or that of computerized or other electronic equipment, to properly
      recognize a particular date or time. An example of this is a loss caused by the inability of the computer
      to recognize the year 2000 (Y2K). However, coverage is provided under certain circumstances: if the
      computer's inability to recognize a date or time results in a covered cause of loss - - for example, fire
      - - the loss resulting from that fire will be covered.




qi1All-'12Q (Fri   nctii c‘
                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 16 of 121
                                                                                        104131
                                                                                                        IL 70 01 (Ed. 1007)

                                                                             Policy No.     MAC 0323134 07 00
                                                                             Renewal Of     MAC 0323134 06

                                        POLICY COMMON DECLARATIONS

NAMED INSURED Fairington Park Condominium
              Association
AND ADDRESS:  do POSolutions, Inc.
              6713 Church Street
              Douglasville, GA 30134

IN RETURN FOR PAYMENT OF THE PREMIUM, AND                      AGENT'S NAME AND ADDRESS:
SUBJECT TO ALL TERMS OF THIS POLICY, WE                        AmWINS Brokerage of the Carolinas, LLC
AGREE WITH YOU TO PROVIDE THE INSURANCE AS                     PO Box 221229
STATED IN THIS POLICY.                                         Charlotte, NC 28222
                       Insurance Is afforded by the Company named below, a Capital Stock Corporation:
                                              Great American Insurance Company
 POLICY PERIOD:     From 08/15/2019            To 08/15/2020
 12:01 A.M. Standard Time at the address of the Named Insured

This policy consists of the following Coverage Parts for which a premium is indicated. This premium may be subject to
adjustment.
                                                                                                    Premium
    Commercial Property                                                                       $     38,671.00
    Commercial General Liability
    Commercial Crime and Fidelity
    Commercial Inland Marine
    Commercial Equipment Breakdown
    Commercial Auto        ,
    Commercial Umbrella

                                                                                   Total      $         38,671.00




FORMS AND ENDORSEMENTS applicable to all                      POLICY ALTERNATE MAILING ADDRESS:
Coverage Parts and made part of this Policy at time of
issue are listed on the attached Forms and Endorsements
Schedule IL 88 01(11/85).




IL 70 01 (Ed. 10/07)                                 (Page 1 of 1)
                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 17 of 121
                                                                                        104131
                                                                                                     IL 88 01 (Ed. 1185)




                                 FORMS AND ENDORSEMENTS SCHEDULE


It is hereby understood and agreed the following forms and endorsements are attached to and are a part of this policy:

                                        Date Added *
                                             or
          Form and Edition              Date Deleted                           Form Description
    1. IL7001           10-07                           BusinessPRO Policy Common Declarations
    2. IL0017           11-98                           Common Policy Conditions
    3. IL0262           02-15                           Georgia Changes - Cancellation And Nonrenewal
    4. IL0935           07-02                           Exclusion of Certain Computer-Related Losses
    5. IL0952           01-15                           Cap On Losses From Certified Acts Of Terrorism
    6. IL7268           09-09                           In Witness Clause
    7. 1L7273           08-08                           Loss Prevention Services
    8. IL7324           08-12                           Economic And Trade Sanctions Clause
    9. IL7368           04-15                           Disclosure Pursuant To Terrorism Risk Insurance Act
* If not at inception




IL 88 01 (Ed. 11/85)                            (Page 1 of 1)
                      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 18 of 121
                                                                                        104131


                                                                                                            IL 00 17
                                                                                                            (Ed. 11 98)


                                            COMMON POLICY CONDITIONS


        All Coverage Parts included in this Policy are subject to the following conditions


        A. Cancellation                                          C. Examination of Your Books and Records

             1. The first Named Insured shown in the                We may examine and audit your books and
                Declarations may cancel this Policy by              records as they relate to this Policy at any
                mailing or delivering to us advance written         time during the policy period and up to three
                notice of cancellation.                             years afterward.

            2. We may cancel this Policy by mailing or           D. Inspections and Surveys
               delivering to the first Named Insured writ-
               ten notice of cancellation at least:
                                                                     1. We have the right    to:
                  a. 10 days before the effective date of
                                                                         a. make inspections and surveys at any
                     cancellation if we cancel for nonpay-
                     ment of premium; or                                    time;

                  b. 30 days before the effective date of                b. give you reports on the conditions we
                     cancellation if we cancel for any other                find; and
                     reason.
                                                                         c. recommend changes.
            3. We will mail or deliver our notice to the
               first Named Insured's last mailing address            2. We are not obligated to make any inspec-
               known to us.                                             tions, surveys, reports or recommenda-
                                                                        tions and any such actions we do under-
            4. Notice of cancellation will state the effec-             take relate only to insurability and the pre-
               tive date of cancellation. The policy period             miums to be charged. We do not make
               will end on that date.                                   safety inspections. We do not undertake
                                                                        to perform the duty of any person or
            5. If this Policy is cancelled, we will send the            organization to provide for the health or
               first Named Insured any premium refund                   safety of workers or the public. And we
               due. If we cancel, the refund will be pro                do not warrant that conditions:
               rata. If the first Named Insured cancels,
               the refund may be less than pro rata. The                 a. are safe or healthful; or
               cancellation will be effective even if we
               have not made or offered a refund.                        b. comply with laws, regulations, codes
                                                                            or standards.
            6. If notice is mailed, proof of mailing will be
               sufficient proof of notice.                           3. Paragraphs 1. and 2. of this condition ap-
                                                                        ply not only to us, but also to any rating,
        B. Changes                                                      advisory, rate service or similar organiza-
                                                                        tion which makes insurance inspections,
           This Policy contains all the agreements be-                  surveys, reports or recommendations.
           tween you and us concerning the insurance
           afforded. The first Named Insured shown in                4. Paragraph 2. of this condition does not
           the Declarations is authorized to make                       apply to any inspections, surveys, reports
           changes in the terms of this Policy with our                 or recommendations we may make relative
           consent. This policy's terms can be amended                  to certification, under state or municipal
           or waived only by endorsement issued by us                   statutes, ordinances or regulations, of
           and made a part of this Policy.                              boilers, pressure vessels or elevators.
                                           Copyright, ISO Properties, Inc., 1998
II   nO 17 (Fri   1 1 Plf11 YS                         rPaniz 1 elf. 91
                        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 19 of 121
                                                 •••••   •   ‘0111,-,. ”..0t.A• •   II IV," \AI 1•••••-•   11Ft., eir


                                                                                                                        104131




          E. Premiums                                                                            sent except in the case of death of an in-
                                                                                                 dividual named insured.
               The first Named Insured shown in the Dec-
               larations:
                1. is responsible for the payment of all pre-
                   miums; and
                                                                                                If you die, your rights and duties will be
               2. will be the payee for any return premiums                                     transferred to your legal representative but
                  we pay.                                                                       only while acting within the scope of duties as
                                                                                                your legal representative. Until your legal re-
          F. Transfer of Your Rights and Duties Under
                                                                                                presentative is appointed, anyone having
             this Policy
                                                                                                proper temporary custody of your property
               Your rights and duties under this Policy may                                     will have your rights and duties but only with
               not be transferred without our written con-                                      respect to that property.




                                            Copyright, ISO Properties, Inc., 1998
II   nn   17   Irri   11 /CIA   VC                      (Dmnim 0 nf ON
     I N          WWI
                                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 20 of 121
                        1,-1/4,1 I,    IVII   ‘,./   %/V La./   I ,i-I—r   ..., ,   11%.0   N.I. . VILA l   1   1111,011,,VII I   P11,7.1 4.11111.0,0   ,IIJI III../V11 ly


                                                                                                                                                                             104131


                                                                                                                                                                                      IL 02 62 (Ed. 02 15)



                                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                               GEORGIA CHANGES - CANCELLATION AND NONRENEWAL


           This endorsement modifies insurance provided under the following:

                    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
                    COMMERCIAL AUTOMOBILE COVERAGE PART
                    COMMERCIAL GENERAL LIABILITY COVERAGE PART
                    COMMERCIAL INLAND MARINE COVERAGE PART
                    COMMERCIAL PROPERTY COVERAGE PART
                    CRIME AND FIDELITY COVERAGE PART
                    EQUIPMENT BREAKDOWN COVERAGE PART
                    FARM COVERAGE PART
                    LIQUOR LIABILITY COVERAGE PART
                    MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
                    POLLUTION LIABILITY COVERAGE PART
                    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


           A. Paragraph A.1. of the Cancellation Common                                                                                                        and the third party as soon as prac-
              Policy Condition is replaced by the following:                                                                                                   ticable after receiving the first Named
                                                                                                                                                               Insured's request for cancellation.

                    1. The first Named Insured shown in the                                                                                                    Our notice will state the effective date
                       Declarations may cancel this Policy by                                                                                                  of cancellation, which will be the later
                       mailing or delivering to us advance written                                                                                             of the following:
                       notice of cancellation stating a future date
                       on which the Policy is to be cancelled,                                                                                                     (1) 10 days from the date of mailing
                       subject to the following:                                                                                                                       or delivering our notice; or

                                                                                                                                                                  (2) the effective date of cancellation
                           a. If only the interest of the first Named                                                                                                 stated in the first Named Insured's
                              Insured is affected, the effective date                                                                                                 notice to us.
                              of cancellation will be either the date
                              we receive notice from the first                                                                         B. Paragraph A.5. of the Cancellation Common
                              Named Insured or the date specified in                                                                      Policy Condition is replaced by the following:
                              the notice, whichever is later. How-
                              ever, upon receiving a written notice                                                                            5. Premium Refund
                              of cancellation from the first Named
                              Insured, we may waive the requirement                                                                                      a. If this Policy is cancelled, we will send
                              that the notice state the future date of                                                                                      the first Named Insured any premium
                              cancellation, by confirming the date                                                                                          refund due.
                              and time of cancellation in writing to
                              the first Named Insured.                                                                                                   b. If we cancel, the refund will be pro
                                                                                                                                                            rata, except as provided in c. below.

                           b. If by statute, regulation or contract                                                                                      c. If the cancellation results from failure
                              this Policy may not be cancelled unless                                                                                       of the first Named Insured to pay,
                              notice is given to a governmental                                                                                             when due, any premium to us or any
                              agency, mortgagee or other third par-                                                                                         amount, when due, under a premium
                              ty, we will mail or deliver at least 1 0                                                                                      finance agreement, then the refund
                              days' notice to the first Named Insured                                                                                       may be less than pro rata. Calculation

                                                                       Copyright, Insurance Services Office, Inc., 201 4
I   (10    C II    iCA     flO /1 a‘                                                     /D.--- 1 ,-.4 '1%
            “JI
                      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 21 of 121
                      I V     sw   I    SO.   VS/     /            1111.6/.11,41


                                                                                                     104131




                      of the return premium at less than pro                   Capital Assets Program (Output Policy)
                      rata represents a penalty charged on                        Coverage Part;
                      unearned premium.                                        Commercial Property Coverage Part;
                                                                               Farm Coverage Part;
                  d. If the first Named Insured cancels, the
                     refund may be less than pro rata.                         if the Named Insured is a natural person.

                  e. The cancellation will be effective even                   With respect to such insurance, the following
                     if we have not made or offered a
                                                                               is added to the Cancellation Common Policy
                     refund.
                                                                               Condition and supersedes any provisions to
                                                                               the contrary except as applicable as described
     C. The following is added to the Cancellation                             in paragraph E.:
        Common Policy Condition and supersedes any
        other provisions to the contrary:
                                                                                   1. When this Policy has been in effect for
                                                                                      60 days or less and is not a renewal with
          If we decide to:
                                                                                      us, we may cancel for any reason by noti-
           1. cancel or nonrenew this Policy; or                                      fying the first Named Insured at least 10
                                                                                      days before the date cancellation takes
          2. increase current policy premium by more                                  effect.
             than 15% (other than any increase due to
             change in risk, exposure or experience                                2. When this Policy has been in effect for
             modification or resulting from an audit of                               more than 60 days, or at any time if it is a
             auditable coverages); or                                                 renewal with us, we may cancel for .one
                                                                                      or more of the following reasons:
          3. change any policy provision which would
             limit or restrict coverage;                                              a. nonpayment of premium, whether
                                                                                         payable to us or to our agent;
          then:
                                                                                      b. upon discovery of fraud, concealment
          We will mail or deliver notice of our action                                   of a material fact, or material mis-
          (including the dollar amount of any increase in                                representation made by or with the
          renewal premium of more than 15%) to the                                       knowledge of any person insured un-
          first Named Insured and lienholder, if any, at                                 der this Policy in obtaining this Policy,
          the last mailing address known to us. Except                                   continuing this Policy or presenting a
          as applicable as described in paragraph D. or                                  claim under this Policy;
          E. below, we will mail or deliver notice at
          least:
                                                                                      c. upon the occurrence of a change in
                                                                                         the risk which substantially increases
          a. 10 days before the effective date of can-
                                                                                         any hazard insured against; or
             cellation if this Policy has been in effect
             less than 60 days or if we cancel for
             nonpayment of premium; or                                                d. upon the violation of any of the ma-
                                                                                         terial terms or conditions of this Policy
          b. 45 days before the effective date of can-                                   by any person insured under this Poli-
             cellation if this Policy has been in effect                                 cy.
             60 or more days and we cancel for a
             reason other than nonpayment of premi-                                   We may cancel by providing notice to the
             um; Or                                                                   first Named Insured at least:

          c. 45 days before the expiration date of this                               (1) 10 days before the effective date of
             Policy if we decide to nonrenew, increase                                    cancellation if we cancel for nonpay-
             the premium or limit or restrict coverage.                                   ment of premium; or

     D. The following provisions apply to insurance                                   (2) 45 days before the effective date of
        covering residential real property only pro-                                      cancellation if we cancel for any of
        vided under the:                                                                  the reasons listed in b., C. or d. above.

                                       Copyright, Insurance Services Office, Inc., 2014
I no cO   II      ri0 /I RN                                    0     nf      11
   I        *
                     Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 22 of 121
                    I 4,     9•10,   \   SP,O.L1,0   I \.,—T   'VW     %WSW..   116.11,0110,1,411 •   Or ....r,u1s.osr         6.r.••—••


                                                                                                                                           104131




       E. With respect to a policy that is written to                                                                       written notice of cancellation to the first
          permit an audit, the following is added to the                                                                    Named Insured at least 1 0 days before the
          Cancellation Common Policy Condition:                                                                             effective date of cancellation, but not
                                                                                                                            within 20 days of the first documented
          If you fail to submit to or allow an audit for                                                                    effort.
          the current or most recently expired term, we
          may cancel this Policy subject to the follow-
          ing:                                                                                                           2. If we cancel this Policy based on your
                                                                                                                            failure to submit to or allow an audit, we
           1. We will make two documented efforts to                                                                        will send the written notice of cancellation
              send you and your agent notification of                                                                       to the first Named Insured at the last
              potential cancellation. After the second                                                                      known mailing address by certified mail or
              notice has been sent, we have the right to                                                                    statutory overnight delivery with return
              cancel this Policy by mailing or delivering a                                                                 receipt requested.




                                                           Copyright, Insurance Services Office, Inc., 2014
I no co 1=,-4   l'10 /1 A\                                                        /Dnria                 nf       11
                          Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 23 of 121
                                                                                            104131


                                                                                                                IL 09 35
                                                                                                                (Ed. 07 02)


                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES

          This endorsement modifies insurance provided under the following.

                COMMERCIAL INLAND MARINE COVERAGE PART
                COMMERCIAL PROPERTY COVERAGE PART
                CRIME AND FIDELITY COVERAGE PART
                STANDARD PROPERTY POLICY


          A. We will not pay for the loss ("loss") or dam-                2. Any advice, consultation, design, evalua-
             age caused directly or indirectly by the fol-                   tion, inspection, installation, maintenance,
             lowing. Such loss ("loss") or damage is ex-                     repair, replacement or supervision pro-
             cluded regardless of any other cause or event                   vided or done by you or for you to deter-
             that contributes concurrently or in any se-                     mine, rectify or test for, any potential or
             quence to the loss ("loss") or damage,                          actual problems described in Paragraph
                                                                             A.1. of this endorsement.
                1. The failure, malfunction or inadequacy of:

                      a. any of the following, whether belong-        B. If an excluded Cause of Loss as described in
                         ing to any Insured or to others:                Paragraph A. of this endorsement results:

                           (1) computer   hardware,      including         1. in a Covered Cause of Loss under the
                               microprocessors;                               Crime and Fidelity Coverage Part, the
                                                                              Commercial Inland Marine Coverage Part
                           (2) computer application software;                 or the Standard Property Policy; or

                           (3) computer operating systems and
                               related software;                          2. under the Commercial Property Coverage
                                                                             Part:
                           (4) computer networks;
                                                                              a. in a "Specified Cause of Loss," or in
                           (5) microprocessors        (computer
                                                                                 elevator collision resulting from me-
                               chips) not part of any computer
                                                                                 chanical breakdown, under the Causes
                               system; or
                                                                                 of Loss - Special Form; or
                           (6) any other computerized or elec-
                               tronic equipment or components;                b. in a Covered Cause of Loss under the
                               or                                                Causes of Loss - Basic Form or the
                                                                                 Causes of Loss - Broad Form;
                      b. any other products, and any services,
                         data or functions that directly or in-           we will pay only for the loss ("loss") or dam-
                         directly use or rely upon, in any man-
                                                                          age caused by such "Specified Cause of
                         ner, any of the items listed in Para-            Loss," elevator collision, or Covered Cause of
                         graph A.1.a. of this endorsement;                Loss.
                      due to the inability to correctly recognize,
                      process, distinguish, interpret or accept       C. We will not pay for repair, replacement or
                      one or more dates or times. An example is          modification of any items in Paragraphs A.1.a.
                      the inability of computer software to rec-         and A.1.b. of this endorsement to correct any
                      ognize the year 2000.                              deficiencies or change any features.

                                                 Copyright, ISO Properties, Inc., 2001
II   no    cz   /CA    n7inox ye
                     Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 24 of 121
                         11,0   ..1,11L,I   I \IT   V I   %I          SI 11.1,0.   .11 1116,1.1111   1,611%.•   Sy/


                                                                                                                        104131


                                                                                                                                 IL 09 52 (Ed. 01/15)



                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

      This endorsement modifies insurance provided under the following:

            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            EQUIPMENT BREAKDOWN COVERAGE PART
            FARM COVERAGE PART
            STANDARD PROPERTY POLICY


       A. Cap On Certified Terrorism Losses                                                          If aggregate insured losses attributable to ter-
                                                                                                     rorist acts certified under the Terrorism Risk
           "Certified act of terrorism" means an act that                                            Insurance Act exceed $100 billion in a cal-
           is certified by the Secretary of the Treasury,                                            endar year and we have met our insurer de-
           in accordance with the provisions of the fed-                                             ductible under the Terrorism Risk Insurance
           eral Terrorism Risk Insurance Act, to be an act                                           Act, we shall not be liable for the payment of
           of terrorism pursuant to such Act. The criteria                                           any portion of the amount of such losses that
           contained in the Terrorism Risk Insurance Act                                             exceeds $100 billion, and in such case insured
           for a "certified act of terrorism" include the                                            losses up to that amount are subject to pro
           following:                                                                                rata allocation in accordance with procedures
                                                                                                     established by the Secretary of the Treasury.
            1. The act resulted in insured losses in ex-
               cess of $5 million in the aggregate, attrib-
               utable to all types of insurance subject to                                  B. Application Of Exclusions
               the Terrorism Risk Insurance Act; and

           2. The act is a violent act or an act that is                                             The terms and limitations of any terrorism
              dangerous to human life, property or in-                                               exclusion, or the inapplicability or omission of
              frastructure and is committed by an in-                                                a terrorism exclusion, do not serve to create
              dividual or individuals as part of an effort                                           coverage for any loss which would otherwise
              to coerce the civilian population of the                                               be excluded under this Coverage Part or Poli-
              United States or to influence the policy or                                            cy, such as losses excluded by the Nuclear
              affect the conduct of the United States                                                Hazard Exclusion or the War and Military Ac-
              Government by coercion.                                                                tion Exclusion.




                                                           ©Insurance Services Office, Inc., 2015
II   00c   ICA   n   /
I ,     ,04,1   1,-114—Sl
                             Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 25 of 121
                            I N./   IIV II   11%J   %,..1/..,60 1,0—F   LI.   Lf•-•   ••••• ,•.....1%   I   %I I IV. Ii../.1 I   o. I %., ,.• . 9,111 1.1.,...•   Nr• 4..• 0 1 •,....
                                                                                                                                                                                        'J


                                                                                                                                                                                             104131
                                                                                                                                                                                                      IL 72 68 (Ed. 09 09)




                                                                                            IN WITNESS CLAUSE

In Witness Whereof, we have caused this Policy to be executed and attested, and, if required by state law, this Policy
shall not be valid unless countersigned by our authorized representative.




      ....er....1„-c:". 4-0,..„.........e.....„
                      PRESIDENT                                                                                                                                   SECRETARY




                                                                              Copyright Great American Insurance Co., 2009

IL 72 68 (Ed. 09/09)                                                                                          (Page 1 of 1)
                              Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21
                                                          I ...ef.AL   I    17
                                                                                 Page 26 of 121
                                                                           . i IS, ',au. i   .11J,.........,,,,   ,,,,,..1.1....A.


                                                                                                                                     104131


                                                                                                                                              IL 72 73
                                                                                                                                              (Ed. 08 08)


                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                      LOSS PREVENTION SERVICES


             This endorsement modifies insurance provided under the following:

                     COMMON POLICY CONDITIONS


             The following is added to the Common Policy                                                to, safety and prevention training, consulta-
             Conditions                                                                                 tions, safety devices, health screenings and
                                                                                                        analyses of accident causes.
             G. Loss Prevention Services
                                                                                                        We are not obligated to provide any loss pre-
                   At our cost, we may provide or recommend a                                           vention services and any inspections, surveys,
                   broad range of loss prevention services de-                                          reports or recommendations and any such ac-
                   signed to improve the acceptability of an in-                                        tions we do undertake relate only to insurabil-
                   sured. These services may require your co-                                           ity and the premiums to be charged. We do
                   operation to make them effective.                                                    not make safety inspections. We do not un-
                                                                                                        dertake to perform the duty of any person or
                   We provide these services based on need as                                           organization to provide for the health or
                   indicated by the size, hazard and experience                                         safety of workers or the public. And we do
                   of your operation. We may elect to provide                                           not warrant that conditions:
                   these services through another entity.
                                                                                                          a. are safe or healthful; or
                   In addition to inspections and surveys, re-
                   ferenced in D. Inspections and Surveys,                                                b. comply with laws, regulations, codes or
                   these services may include, but are not limited                                           standards.


                                     This endorsement does not change any other provision of the Policy.




il   —7 '1   7')   iC..1   AO MO \   VC
       ,./N.di   I ...II f-..,a
                                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 27 of 121
                                  i •-1   .• t•   %N./   ...,,,c.-...•   Iv   ,   ,.., •   vs."   .../9 %.••44%   f   S. I I,,f. •Var.• g   •• ••••••••• •-.1..,,,,,   ,./.../.1.1r, SAO I,


                                                                                                                                                                                              104131


                                                                                                                                                                                                       IL 73 24 (Ed. 08 12)



                                  THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.


                                                                         ECONOMIC AND TRADE SANCTIONS CLAUSE


     This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
     prohibit us from providing insurance.


IL 73 24 (Ed. 08/12)
      ...,......   r V! 116-,..
                                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 28 of 121
                                  0 v.,   IWO,   IV   %.,.../.111.-/   1 S.0-1   SO 1   ,,,,I   SIII •.04,111.   /   III 1,...,111r/1,1111   111,/,11,41 IV,/   `,./..../1 I It....•11,


                                                                                                                                                                                          104131
                                                                                                                                                                                                   IL 73 68 (Ed. 04/15)




                                    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
                                    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                                   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
                                  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                                          DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT

                                                                                                                              Schedule
 Schedule - Part I
Terrorism Premium (Certified Acts) $ 0.00
This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Coverage Form(s)
and/or Policy(ies): MAC 0323134 07 00
Additional information, if any, concerning the terrorism premium:
Schedule - Part ll
Federal share of terrorism losses                                                                           85%             Year:             2015
(Refer to Paragraph B. in this endorsement.)                                                                84%             Year:             2016
                                                                                                            83%             Year:             2017
                                                                                                            82%             Year:             2018
                                                                                                            81%             Year:             2019
                                                                                                            80%             Year:             2020
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Disclosure of Premium

    In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice disclosing
    the portion of your premium, if any, attributable to coverage for terrorist acts certified under the Terrorism Risk
    Insurance Act. The portion of your premium attributable to such coverage is shown in the Schedule of this
    endorsement or in the policy Declarations.

B. Disclosure of Federal Participation in Payment of Terrorism Losses

    The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under the
    federal program. The federal share equals a percentage (as shown in Part ll of the Schedule of this endorsement) of
    that portion of the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
    insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a
    calendar year, the Treasury shall not make any payment for any portion of the amount of such losses that exceeds
    $100 billion.

C. Cap on Insurer Participation in Payment of Terrorism Losses

    If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
    billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall
    not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case
    insured losses up to that amount are subject to pro rata allocation in accordance with procedures established by the
    Secretary of the Treasury.


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission
IL 73 68 (Ed. 04/15)                                 (Page 1 of 1)
             IVI,V
                     Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 29 of 121
                        •••I       IV,   VI   V          III. VI II,VV" •   II \VV. U.. eV,/


                                                                                                          104131


                                                                                                                   SB 82 13 (Ed. 02/15)



                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                       GEORGIA CHANGES


     This endorsement modifies insurance provided under the following:

            SELECT BUSINESS BUILDING AND PERSONAL PROPERTY COVERAGE FORM
            SELECT BUSINESS POLICY CONDITIONS


     A. The following exclusion and related provisions                                wet or dry rot or bacteria, this exclusion and
        are added to paragraph C.2. Exclusions in the                                 Limited Coverage will not serve to limit the
        Select Business Building and Personal                                         amount of recovery for such repair or re-
        Property Coverage Form                                                        placement.

            1. We will not pay for loss or damage arising
               out of any act committed:                                              However, the exclusion and Limited Coverage
                                                                                      shall continue to apply to:
                 a. by or at the direction of any insured;
                    and
                                                                                        1. the cost to treat, contain, remove or dis-
                 b. with the intent to cause a loss.                                       pose of "fungus,' wet rot, dry rot or bac-
                                                                                           teria beyond that which is required to re-
            2. However, this exclusion will not apply to                                   pair or replace Covered Property;
               deny coverage to an innocent co-insured,
               provided the loss:
                                                                                       2. the cost of testing as described in the
                 a. is otherwise covered under this Cov-                                  Limited Coverage; and
                    erage Part; and
                                                                                       3. any increase in loss under Business in-
                 b. arose out of an act of family violence
                                                                                          come and/or Extra Expense Forms result-
                    by an insured against whom a family
                                                                                          ing from 1. or 2. above.
                    violence complaint is brought for such
                    act.
                                                                                      Regardless of whether the Exclusion and
            3. If we pay a claim pursuant to paragraph                                Limited Coverage apply to a loss, the Limit of
               A.2., our payment to the Insured is limited                            Insurance on Covered Property is not in-
               to that Insured's legal interest in the prop-                          creased. The maximum recoverable, for the
               erty less any payments we first made to a                              total of the cost to repair or replace Covered
               mortgageholder or other party with a legal                             Property and any additional covered cost to
               secured interest in the property. In no                                treat, contain, remove, dispose of or test for
               event will we pay more than the Limit of                               "fungus," wet or dry rot or bacteria, is the
               Insurance.                                                             applicable Limit of Insurance on the affected
                                                                                      Covered Property.
      B. The following explanation is added with re-
         spect to application of the exclusion of "Fun-
         gus," Wet Rot, Dry Rot and Bacteria and the                            C. This paragraph C. applies to the following:
         Limited Coverage of the same title:

         With respect to the portion of Covered                                                SELECT BUSINESS BUILDING AND PER-
         Property that would still have required repair                                        SONAL PROPERTY COVERAGE FORM
         or replacement had there been no "fungus,"                                            SELECT BUSINESS POLICY CONDITIONS


                  Includes copyrighted material of Insurance Services Office, Inc., with its permission
en 141 11   Id    111/1c1                            IlDnn,m 1 rf 0‘
                            Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 30 of 121
                                   •   • \-1`   • V   I   V II   •-•


                                                                                                              104131




                Paragraph 1. of the Loss Payment condition is                     D. The Select Business Policy Conditions is
                replaced by the following:                                           changed as follows:

                 1. In the event of loss or damage covered by                                1. General Conditions, Paragraph A. is re-
                    this Coverage Form, at our option we will
                                                                                                placed by the following:
                    either:

                         a. repair, rebuild or replace the property                            A. Concealment,     Misrepresentation     or
                            with other property of like kind and                                  Fraud
                            quality, or pay the cost of such repair,
                            rebuilding or replacement, as limited by                              We do not provide coverage in any
                            paragraph 2., of this Loss Payment                                    case of fraud by you as it relates to
                            Condition and any other applicable                                    this Coverage Part at any time. We
                            policy provisions, such as the Limit of                               also do not provide coverage if you or
                            Insurance provision, the Valuation                                    any other insured, at any time, mis-
                            Condition or any provision which                                      represent or intentionally conceal a
                            amends or supersedes the Valuation                                    material fact concerning:
                            Condition; or
                                                                                                     1. this Coverage Part;
                         b. take all or any part of the property at
                            an agreed or appraised value.
                                                                                                    2. the Covered Property;
                With respect to paragraph 1,a., this Policy
                covers only the cost of repair, rebuilding or                                       3. your interest    in    the   Covered
                replacement. Such cost does not include re-                                            Property;
                covery of, and therefore this Policy does not
                pay any compensation for, an actual or per-
                ceived reduction in the market value of any                                         4. a claim filed under this Coverage
                property. But if the property that has sus-                                            Part.
                tained loss or damage is subject to an en-
                dorsement which explicitly addresses market                              2. In the Vacancy Loss Condition, subparag-
                value, then that endorsement will apply to                                  raph b. of Paragraph 2. Vacancy Provi-
                such property in accordance with its terms.                                 sions is deleted.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission
en   On   1')    /Cdri    WI/1C\                                       lOnne,   y-,4   ON.
I
                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 31 of 121
                       v is •,../        I ,r-T. 'V I   N.1,61     VI VGA, /-11 I      111,7.11 LAI IV,. Vv.,    y

                                                                                                                          104131
                                                                                                                                        SB 86 90 (Ed. 11/15)

                                                                                                                     Policy No.      MAC 0323134 07 00




                                                                  SELECT BUSINESS POLICY
    NAMED INSURED:                                                                                                           POLICY PERIOD:
    Fairington Park Condominium                                                                                          08/15/2019 to 08/15/2020
    Association
    TOTAL PROPERTY PREMIUM:                                         $     38,671.00
    DEDUCTIBLE AMOUNTS:

                    5,000            In transit
                    5,000            All other
    NOT AT A DESCRIBED LOCATION:

    Insurance is provided only for those coverages for which a Limit of Insurance has been inserted:

                               Newly Acquired                                                                                      In transit, in or
                               or Constructed                                         At any other                                   on any one
                                  Locations                                             location                                  conveyance unit
    Building                                  500,000                                          50,000                                 NOT COVERED
    Business
    Personal
    Property                                  250,000                                          50,000                                         5,000
    Business
    Income                                    100,000                                          20,000                                 NOT COVERED
    Extra
    Expense                                    10,000                                          10,000                                 NOT COVERED

    DESCRIBED LOCATION(S):

    At the locations specified below, insurance is provided for those coverages for which a Limit of Insurance has been
    inserted:
      Location:                       Building:                                           Address:
                                                                 See SB8118

    BUILDING:                       Limit $                                                          Valuation
    BUSINESS PERSONAL PROPERTY:                                                        Limit $                                    Valuation
    BUSINESS INCOME INCLUDING EXTRA EXPENSE:                                           Limit $
    MORTGAGEHOLDER:




SB 86 90 (Ed. 11/15)                                                           (Page 1 of 2)
I •       WV,   •••11‘... V
                                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 32 of 121
                              I 1..1           V •   L. •-•   IV-,                I V VII   11111,6/11,•.11 I   .111.../11.11 1.11 1,0%.•   VS-011


                                                                                                                                                     104131


 SUPPLEMENTARY DECLARATIONS

 A. The coverages below apply per location. If you purchase additional limits for any of these coverages at a specific
    location, the Limits of Insurance shown at that location will reflect your total limits, including the Limits of Insurance
    shown below. If there is no separate deductible indicated, the Property Deductible will apply.

      $                                5,000                    Brands and Labels Expense
      $                                5,000                    Claims Data Preparation Expense
      $                            2,500                        Consequential Loss
      $                         10,000                          Debris Removal
      $                                5,000                    Fire Department Service Charge
      $                            2,500                        Fire Protection Device Recharge
      $                                5,000                    Personal Effects
      $                        10,000                           Pollutant Clean Up and Removal
      $                         5,000                           Reward Payment

 B. When a Limit o f Insurance is shown in the Declarations for Business Income Coverage, the following coverages
    apply at each described location:
                      4 Weeks                                   Civil Authority
                   90 Days                                      Extended Business Income

 FORMS AND ENDORSEMENTS applicable to this Coverage Part and made a part of this Policy at the time of issue
 are listed on the attached Forms and Endorsements Schedule, SB 88 01.




SB 86 90 (Ed. 11/15)                                                                         (Page 2 of 2)
                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 33 of 121
                                               1.at,..•   •   fai 11.1,•111,,...1111   11111.0.1 UM.   ••—•-,0,11 I


                                                                                                                           104131
                                                                                                                                        SB 81 18 (Ed. 05/16)




                                    SELECT BUSINESS POLICY
                          SCHEDULE OF ADDITIONAL PROPERTY LOCATIONS
  Described Locations:          At the locations specified below, insurance is provided only for those coverages for
                                which a Limit of Insurance has been inserted.
                                                  Schedule of Locations
  Loc     Bldg.    Address                                                                         C                   V       Coin/           Limit of
  No.      No.                                                                                                                 BI Opt          Insurance

                   Ordinance or Law

                   Coy. A Undamaged Portion
                   - Included in Building Limit
                   Cov. B Demolition Costs
                   - $100,000
                   Coy. C Increased Cost of Construction
                   - $100,000

     1       1     1101-1104 Par Three Way, 1201-1204,                                     BLDG                       RC      NONE         $      1,082,995
                   Lithonia, GA 30038
                   Condo

     2       1     2101-2104 Par Three Way, 2201-2204,                                     BLDG                       RC      NONE         $      1,598,360
                   2302-2304, Lithonla, GA 30038
                   Condo

     3       1     3101-3104 Par Three Way, 3201-3204,                                     BLDG                       RC      NONE         $      1,598,360
                   3301-3304, Lithonia, GA 30038
                   Condo

     4       1    4101-4104 Par Three Way, 4201-4204,                                      BLDG                       RC      NONE         $      1,598,360
                  4301-4304, Lithonla, GA 30038
                  Condo

     5       1    5101-5104 Par Three Court, 5201-5204,                                    BLDG                       RC      NONE         $      1,598,360
                  5301-5304, Lithonla, GA 30038
                  Condo

     6       1    6101-6104 Par Three Court, 6201-6204,                                    BLDG                       RC      NONE         $      1,598,360
                  6301-6304, Lithonia, GA 30038
                  Condo

     7       1    7101-7104 Par Four Way, 7201-7204,                                       BLDG                       RC      NONE         $      1,598,360
                  7301-7304, Lithonia, GA 30038
                  Condo




SB 81 18 (Ed. 05/16)                                           (Page 1 of 2)
      ,...0.....•   . s.01 .0—...,    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 34 of 121
                                     "...   • • .,   %,-.•   ',Vt..,"   . ...../   I   V. I   V,/   VII ,/,.••   1   •• I “..••• 1,-.... I   .1 “..1....114-4.1,1%,   ,k....V.1 I li.I1.4...7


                                                                                                                                                                                                     104131


  Loc                 Bldg.                 Address                                                                                                        C                                     V       Coin/        Limit of
  No.                  No.                                                                                                                                                                               BI Opt       Insurance
     8                           1          8101-8104 Par Four Way, 8201-8204,                                                                    BLDG                                          RC      NONE      $     1,598,360
                                            8301-8304, Lithonia, GA 30038
                                            Condo

     9                           1          3201-3223 Fairington Way, Lithonia, GA                                                                BLDG                                          RC      NONE      $     1,598,360
                                            30038
                                            Condo

    10                           1          3225-3247 Fairington Way, Lithonia, GA                                                                BLDG                                          RC      NONE      $     1,598,360
                                            30038
                                            Condo

For additional locations, if any, see the Select Business Policy Schedule of Additional Property Locations attached to this
Coverage Part.

                                                              All other terms and conditions of this Policy remain unchanged.




SB 81 18 (Ed. 05/16)                                                                                                     (Page 2 of 2)
     I ••            \Jr   V   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 35 of 121
                               0 V   • •• v•   • V   .1.0 S.0 IL.. V'   • 'V   yr. yr....   •   mi.   .41,....1,11.,rs,SSd    y


                                                                                                                                       104131


                                                                                                                                                SB 81 39 (Ed. 02/16)


                                             SELECT BUSINESS POLICY
                           DECLARATIONS PAGE AND LOCATION SCHEDULE ABBREVIATIONS KEY

                   Coverage Type                                                                           BI OPTS                Business Income Coverage Options

 V                 Valuation                                                                               LIMIT                  Limit of Insurance

 COIN              Coinsurance                                                                             INCL BLNKT             Include in Blanket

 C - COVERAGE TYPES                                                                                     BI OPTS - BUSINESS INCOME COVERAGE OPTIONS
                                                                                                          ALS 12   Actual Loss Sustained Up To 12 Months
            BLDG            Building                                                                      ALS      Actual Loss Sustained
            BPP             Business Personal Property                                                    AV       Agreed Value
            STK             Stock                                                                         MPI       Maximum Period of Indemnity
            PPO             Personal Property of Others                                                   ML 1/3    Monthly Limit of Indemnity 1/3
            BI & EE         Business Income with Extra Expense                                            ML 1/4    Monthly Limit of Indemnity 1/4
            BI              Business Income without Extra Expense                                         ML 1/6    Monthly Limit of Indemnity 1/6
            EE              Extra Expense Only

 V - VALUATION                                                                                             50                50% Coinsurance
                                                                                                           60                60% Coinsurance
            RC              Replacement Cost                                                               70                70% Coinsurance
            ACV             Actual Cash Value                                                              80                80% Coinsurance
            FRC             Functional Replacement Cost                                                    90                90% Coinsurance
                                                                                                           100               100% Coinsurance
 C - COINSURANCE                                                                                           125               125% Coinsurance
                                                                                                           EPI     90        90 Day Extended Period of Indemnity
            80              80% Coinsurance                                                                EPI     120       120 Day Extended Period of Indemnity
            90              90% Coinsurance                                                                EPI     150       150 Day Extended Period of Indemnity
            100             100% Coinsurance                                                               EPI     180       180 Day Extended Period of Indemnity
            AV              Agreed Value                                                                   EPI     270       270 Day Extended Period of Indemnity
            NONE            No Coinsurance                                                                 EPI     365       365 Day Extended Period of Indemnity
                                                                                                           EPI     450       450 Day Extended Period of Indemnity
                                                                                                           EPI     540       540 Day Extended Period of indemnity
                                                                                                           EPI     630       630 Day Extended Period of Indemnity
                                                                                                           EPI     720       720 Day Extended Period of Indemnity

                                                                                                           100/100/100               Extra Expense Only Monthly
                                                                                                                                     Percent 100/100/100
                                                                                                           40/80/100                 Extra Expense Only Monthly
                                                                                                                                     Percent 40/80/100
                                                                                                           35/70/100                 Extra Expense Only Montly
                                                                                                                                     Percent 35/70/100


                                                         All other policy terms and conditions remain unchanged.




:11:1 P1     10    //-1    (1)/1P\
      "40   tofira.....•    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 36 of 121
                           • so   • • ••   •   ••••••.....0.0   •   •   So   •V      •••••1. Vt., • IA f @V. 11,114a411 4   44 1,1,1.. MI 11,,,e.   S.01..011 I WY...,


                                                                                                                                                                         104131
                                                                                                                                                                                     SB 88 01 (Ed. 01 88)




        SELECT BUSINESS POLICY FORMS AND ENDORSEMENTS EXTENSION SCHEDULE


It is hereby understood and agreed the following forms and endorsements are attached to and are a part of this policy:

                                                                                  Date Added *
                                                                                       or
            Form and Edition                                                      Date Deleted                                                                    Form Description
    1. SB8213                              02-15                                                               Georgia Changes                                       •
    2. SB8690                              11-15                                                              Select Business Policy
    3. SB8118                              05-16                                                              Select Business Policy Schedule of Additional Property
                                                                                                              Locations
    4. SB8139                              02-16                                                              Select Business Policy Declarations Page And Location
                                                                                                              Schedule Abbreviations Key
    5. SB8601                              02-15                                                               Select Business Policy Conditions
    6. SB8602                              02-15                                                              Select Business Policy Building and Personal Property
                                                                                                              Coverage Form
    7. SB8607                              02-15                                                              Select Business Policy Extra Expense Coverage Form
    8. 5B8802                              01-88                                                               Select Business Policy - General Endorsement - Water Damage
                                                                                                               Deductible
    9. 8B8172                              06-13                                                              Select Business Policy - Exclusion Of Loss Due To Virus Or
                                                                                                              Bacteria
* If not at inception




SB 88 01 (Ed. 01/88)                                                                                  (Page 1 of 1)
                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 37 of 121
                                   I   S.•          •60•...4 •   •   N.11,1,11.•01.,1118


                                                                                                                   104131


                                                                                                                            SB 86 01 (Ed. 02 15)



                                             SELECT BUSINESS POLICY CONDITIONS

    This Coverage Part is subject to the following conditions:



    General Conditions                                                                          2. the action is brought within 2 years after
                                                                                                   the date on which the direct physical loss
    A. Concealment, Misrepresentation or Fraud                                                     or damage occurred.

       This Coverage Part is void in any case of
       fraud by you as it relates to this Coverage                                          E. Liberalization
       Part at any time, It is also void if you or any
       other insured, at any time, misrepresent or                                              If we adopt any revision that would broaden
       intentionally conceal a material fact concern-                                           the coverage under this Coverage Part with-
       ing:                                                                                     out additional premium within 45 days prior to
                                                                                                or during the policy period, the broadened
          1. this Coverage Part;                                                                coverage will immediately apply to this Cov-
                                                                                                erage Part,
          2. the Covered Property;

          3. your interest in the Covered Property; or                                      F. No Benefit to Bailee
          4. a claim under this Coverage Part.
                                                                                                No person or organization, other than you,
    B. Control of a Property                                                                    having custody of Covered Property will
                                                                                                benefit from this insurance.
       Any act or neglect of any person other than
       you beyond your direction or control will not
                                                                                            G. Other Insurance
       affect this insurance.

       The breach of any condition of this Coverage                                              1. You may have other insurance subject to
       Part at any one or more locations will not                                                   the same plan, terms, conditions and pro-
       affect coverage at any location where, at the                                                visions as the insurance under this Cov-
       time of loss or damage, the breach of con-                                                   erage Part. If you do, we will pay our
       dition does not exist.                                                                       share of the covered loss or damage. Our
                                                                                                    share is the proportion that the applicable
    C. Insurance Under Two or More Coverages                                                        Limit of Insurance under this Coverage
                                                                                                    Part bears to the Limits of Insurance of all
       If two or more of this Policy's coverages                                                    insurance covering on the same basis.
       apply to the same loss or damage, we will not
       pay more than the actual amount of the loss
       or damage.                                                                               2. If there is other insurance covering the
                                                                                                   same loss or damage, other than that de-
    D. Legal Action Against Us                                                                     scribed in 1. above, we will pay only for
                                                                                                   the amount of covered loss or damage in
       No one may bring a legal action against us                                                  excess of the amount due from that other
       under this Coverage Part unless:                                                            insurance, whether you can collect on it or
                                                                                                   not. But we will not pay more than the
          1. there has been full compliance with all of                                            applicable Limit of Insurance or more than
             the terms of this Coverage Part; and                                                  the actual amount of loss or damage.




                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
CR Qgri    =r1   11011 cl                                              113nr,n 1           nf
            ,INJI   I Sal A.,.."
                                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 38 of 121
                                   I ,o.     1,111   IV   Vryldf......./   I S.,-,   SI 1   ,.., V'   ,.../. VU•11.   I   SI I IVIIVU.K.1   .1 IN,641 MI PN.I,1   ,e,011111,-W11 f,


                                                                                                                                                                                      104131
          H. Policy Period, Coverage Territory                                                                                                           2. We will pay for covered loss of or dam-
                                                                                                                                                            age to buildings or structures to each
              Under this Coverage Part:                                                                                                                     mortgageholder shown in the Declarations
                                                                                                                                                            in their order of precedence, as interests
                  1. We cover loss or damage commencing:                                                                                                    may appear.

                         a. during the policy period shown in the                                                                                        3. The mortgageholder has the right to re-
                            Declarations; and                                                                                                               ceive loss payment even if the mort-
                                                                                                                                                            gageholder has started foreclosure or
                         b. within the Coverage Territory.                                                                                                  similar action on the building or structure.

                  2. The Coverage Territory is:                                                                                                          4. If we deny your claim because of your
                                                                                                                                                            acts or because you have failed to comply
                         a. the United States of America (including                                                                                         with the terms of this Coverage Part, the
                            its territories and possessions);                                                                                               mortgageholder will still have the right to
                                                                                                                                                            receive loss payment if the mortgagehol-
                         b. Puerto Rico; and                                                                                                                der:

                         C. Canada.                                                                                                                               a. pays any premium due under this Cov-
                                                                                                                                                                     erage Part if you have failed to do so;
          I. Transfer of Rights of                                                          Recovery Against
             Others to Us                                                                                                                                         b. submits a signed, sworn proof of loss
                                                                                                                                                                     within 60 days after receiving notice
              If any person or organization to or for whom                                                                                                           from us of your failure to do so; and
              we make payment under this Coverage Part
              has rights to recover damages from another,                                                                                                          c. has notified us if any change in own-
              those rights are transferred to us to the ex-                                                                                                           ership,    occupancy    or  substantial
              tent of our payment. That person or organiza-                                                                                                           change in risk known to the mort-
              tion must do everything necessary to secure                                                                                                             gageholder.
              our rights and must do nothing after loss to
              impair them. But you may waive your rights                                                                                                          All of the terms of this Coverage Part will
              against another party in writing:                                                                                                                   then apply directly to the mortgageholder.

                  1. Prior to a loss to your Covered Property                                                                                            5. If we pay the mortgageholder for any loss
                     or Covered Income.                                                                                                                     or damage and deny payment to you be-
                                                                                                                                                            cause of your acts or because you have
                  2. After a loss to your Covered Property or                                                                                               failed to comply with the terms of this
                     Covered Income only if, at the time of                                                                                                 Coverage Part:
                     loss, that party is one of the following:
                                                                                                                                                                   a. the mortgageholder's rights under the
                         a. someone insured by this insurance;                                                                                                        mortgage will be transferred to us to
                                                                                                                                                                      the extent of the amount we pay; and
                         b. a business firm:
                                                                                                                                                                   b. the mortgageholder's rights to recover
                                           (1) owned or controlled by you; or                                                                                         the full amount of the mortgagehol-
                                                                                                                                                                      der's claim will not be impaired.
                                       (2) that owns or controls you; or
                                                                                                                                                                  At our option, we may pay to the mort-
                         c. your tenant.                                                                                                                          gageholder the whole principal on the
                                                                                                                                                                  mortgage plus any accrued interest. In this
                       This will not restrict your insurance.                                                                                                     event, your mortgage and note will be
                                                                                                                                                                  transferred to us and you will pay your
          J. Mortgageholders                                                                                                                                      remaining mortgage debt to us.

                  1. The term "mortgageholder" includes trust-                                                                                           6. If we cancel this Policy, we will give writ-
                     ee.                                                                                                                                    ten notice to the mortgageholder at least:




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission
OD   Oa    fl 1     /Cri       noti c%                                                                                      /1Doneic, 0       f-i f   CI\
      I ,1      %ay,   . %,,, g.,,j.
                                        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 39 of 121
                                       I ,,,   IIIIrAV   ‘J,.11.,J   I •J -I"   ,J 4   WV   VI .C.4,   /-11 I II I ',Nil      111,1,11,411,,,   ',VII .p./...4111


                                                                                                                                                                    104131
                             a. 10 days before the effective date of                                                              C. Duties in the Event of Loss or Damage
                                cancellation if we cancel for your
                                nonpayment or premium; or                                                                                    1. You must see that the following are done
                                                                                                                                                in the event of loss or damage to Covered
                                                                                                                                                Property:
                             b. 30 days before the effective date of
                                cancellation if we cancel for any other
                                                                                                                                                 a. Notify the police if a law may have
                                reason.
                                                                                                                                                    been broken.

                      7. If we elect not to renew this Policy, we                                                                               b. Give us prompt notice of the loss or
                         will give written notice to the mort-                                                                                     damage. Include a description of the
                         gageholder at least 10 days before the                                                                                    property involved.
                         expiration date of this Policy.
                                                                                                                                                 c. As soon as possible, give us a de-
                                                                                                                                                    scription of how, when, and where the
             Loss Conditions
                                                                                                                                                    loss or damage occurred.

             A. Abandonment                                                                                                                     d. Take all reasonable steps to protect
                                                                                                                                                   the Covered Property from further
                                                                                                                                                   damage by a Covered Cause of Loss,
                  There can be no abandonment of any property
                                                                                                                                                   and keep a record of your expenses
                  to us.
                                                                                                                                                   necessary to protect the Covered
                                                                                                                                                   Property from such a loss, for con-
              B. Appraisal                                                                                                                         sideration in the settlement of the
                                                                                                                                                   claim. However, we will not pay for
                  If we and you disagree on the value of the                                                                                       any subsequent loss or damage result-
                  property, the amount of Net Income and op-                                                                                       ing from a Cause of Loss that is not a
                  erating expense, or the amount of loss, either                                                                                   Covered Cause of Loss. Also, if fea-
                  may make written demand for an appraisal of                                                                                      sible, set damaged property aside and
                  the loss. In this event, each party will select a                                                                                in the best possible order, for exami-
                  competent and impartial appraiser. The two                                                                                       nation.
                  appraisers will select an umpire. If they cannot
                  agree, either may request that selection be                                                                                   e. At our request, give us complete in-
                  made by a judge of a court having jurisdiction.                                                                                  ventories of the damaged and un-
                  The appraisers will state separately the value                                                                                   damaged property. Include quantities,
                                                                                                                                                   costs, values and amount of loss
                  of the property, the amount of Net Income
                  and operating expense, or the amount of loss.                                                                                    claimed.
                  If they fail to agree, they will submit their
                                                                                                                                                 f. As often as may be reasonably re-
                  differences to the umpire. A decision agreed
                                                                                                                                                    quired, permit us to inspect the prop-
                  to by any two will be binding. Each party will:
                                                                                                                                                    erty proving the loss or damage and
                                                                                                                                                    examine your books and records. Also
                      1. pay its chosen appraiser; and                                                                                              permit us to take samples of damaged
                                                                                                                                                    and undamaged property for inspec-
                      2. bear the other expenses of the appraisal                                                                                   tion, testing and analysis, and permit us
                         and umpire equally.                                                                                                        to make copies from your books and
                                                                                                                                                    records.
                  If there is an appraisal, we will still retain our
                  right to deny the claim.                                                                                                      g.     Send us a signed, sworn proof of loss
                                                                                                                                                       containing the information we request
                                                                                                                                                       to investigate the claim. You must do
                  Neither the appraisers nor the umpire shall                                                                                          this within 60 days after our request.
                  attempt to resolve any issue of insurance                                                                                            We will supply you with the necessary
                  coverage, policy exclusions, compliance with                                                                                         forms.
                  the Policy terms and conditions, or any issues
                  concerning the Limits of Insurance available                                                                                   h. Cooperate with us in the investigation
                  under the Policy.                                                                                                                 or settlement of the claim.




                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
nr,    n r•    fl 1    /CA         11,1 /1 e %                                                             /o.........   r)     ... 6   n1
                      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21
                                                                    sy
                                                                         Page 40 of 121
                                                   S.1411 I-1111 C. IV.. I   II IOU I CAI I1..i V., I I 96.14.4P

                                                                                                                     104131
                    i. If you intend to continue your busi-                                       b. the likely Net Income of the business if
                       ness, you must resume all or part of                                          no physical loss or damage occurred
                       your "operations" as quickly as possi-                                        but not including any Net Income that
                       ble.                                                                          would likely have been earned as a
                                                                                                     result of an increase in the volume of
             2. We may examine any insured under oath                                                business due to favorable business
                while not in the presence of any other                                               conditions caused by the impact of the
                insured and at such times as may be rea-                                             Covered Cause of Loss on customers
                sonably required, about any matter relating                                          or on other businesses;
                to this insurance or claim, including an in-
                sured's books and records. In the event of                                        C. the operating expenses, including pay-
                an examination, an insured's answers must                                            roll expenses, necessary to resume
                be signed.                                                                           "operations" with the same quality of
                                                                                                     service that existed just before the
     D. Loss Payment                                                                                 direct physical loss or damage; and

             1. In the event of direct physical loss or                                           d. other relevant sources of information,
                damage covered by this Coverage Part, at                                             including:
                our option, we will either:
                                                                                                            (1) your financial records and ac-
                a. pay the value of        lost or damaged                                                      counting procedures;
                   property;
                                                                                                           (2) bills, invoices and other vouchers;
                b. pay the cost of repairing or replacing                                                      and
                   the lost or damaged property, subject
                   to 2. below;                                                                            (3) deeds, liens, or contracts.

                c. take all or any part of the property at                                4. The amount of Extra Expense will be de-
                   an agreed or appraised value; or                                          termined based on:

                d. repair, rebuild or replace the property                                        a. All expenses that exceed the normal
                   with other property of like kind and                                              operating expenses that would have
                   quality subject to 2. below,                                                      been incurred by "operations" during
                                                                                                     the "period of restoration" if no direct
                We will determine the value of lost or                                               physical loss or damage had occurred.
                damaged property, or the cost of its re-                                             We will deduct from the total of such
                pair or replacement, in accordance with                                              expenses:
                the applicable terms of the Valuation
                Condition in this Coverage Part or any ap-                                                  (1) the salvage value that remains of
                plicable provision which amends or super-                                                       any property bought for tempo-
                sedes the Valuation Condition.                                                                  rary use during the "period of
                                                                                                                restoration," once "operations"
             2. The cost to repair, rebuild or replace does                                                     are resumed; and
                not include the increased cost attributable
                to enforcement of any ordinance or law                                                     (2) any Extra Expense that is paid for
                regulating the construction, use or repair                                                     by other insurance, except for
                of any property.                                                                               insurance that is written subject
                                                                                                               to the same plan, terms, condi-
             3. The amount of Business Income loss will                                                        tions and provisions as this insur-
                be determined based on:                                                                        ance; and

                a. the Net Income of the business before                                          b. Necessary expenses that reduce the
                   the direct physical loss or damage oc-                                            Business Income loss that otherwise
                   curred;                                                                           would have been incurred.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission
OC    11 1    ICA    no /1 ci                                in---       A
     •
                      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 41 of 121
                          .V10   ••-•   0,- 16.1,   *..1   •   SI   1   I   I I,- I I WV%ISU1,1•./1,411,../V   \WWI I Ipr•Ally


                                                                                                                                 104131
             5. We will give notice of our intentions                                          E. Recovered Property
                within 30 days after we receive the sworn
                statement of loss.
                                                                                                        1. If either you or we recover any property
                                                                                                           after loss settlement, that party must give
             6. We will not pay you more than your fi-                                                     the other prompt notice. At your option,
                nancial interest in the Covered Property.                                                  the property will be returned to you. You
                                                                                                           must then return to us the amount we paid
             7. We may adjust losses with the owners of                                                    to you for the property. We will pay re-
                lost or damaged property if other than                                                     covery expenses and the expenses to re-
                you. If we pay the owners, such payments                                                   pair the recovered property, subject to
                will satisfy your claims against us for the                                                the Limit of Insurance.
                owners' property. We will not pay the
                owners more than their financial interest in
                the Covered Property.                                                                  2. If branded or labeled merchandise that is
                                                                                                          Covered Property is damaged by a Cov-
                                                                                                          ered Cause of Loss, we may take all or
             8. We may elect to defend you against suits
                                                                                                          any part of the property at an agreed or
                arising from claims of owners of prop-
                                                                                                          appraised value. If so, you may, at your
                erty. We will do this at our expense.
                                                                                                          own expense:

             9. We will pay for covered loss or damage
                within 30 days after we receive the sworn                                                      a. stamp "salvage" on the merchandise or
                proof of loss, if you have complied with                                                          its containers, if the stamp will not
                all of the terms of this Coverage Part and;                                                       physically damage the merchandise; or

                a. we have reached agreement with you                                                          b. remove the brands or labels, if doing
                   on the amount of loss; or                                                                      so will not physically damage the mer-
                                                                                                                  chandise. You must relabel the mer-
                b. an appraisal award has been made.                                                              chandise or its containers to comply
                                                                                                                  with the law.
         10. A party wall is a wall that separates and is
             common to adjoining buildings that are
                                                                                                F. Resumption of Operations
             owned by different parties. In settling
             covered losses involving a party wall, we
             will pay a proportion of the loss to the                                                   1. We will reduce the amount of your:
              party wall based on your interest in the
             wall in proportion to the interest of the
             owner of the adjoining building. However,                                                         a. Business Income loss, other than Extra
              if you elect to repair or replace your                                                              Expense, to the extent you can resume
              building and the owner of the adjoining                                                             your "operations," in whole or in part
             building elects not to repair or replace that                                                        by using damaged or undamaged
              building, we will pay you the full value of                                                         property (including merchandise or
             the loss to the party wall, subject to all                                                           stock) at the described location or
             applicable policy provisions including Lim-                                                          elsewhere.
             its of Insurance, the Valuation and Co-
             insurance Conditions and all other provi-                                                         b. Extra Expense loss to the extent you
             sions of this Loss Payment Condition. Our                                                            can return "operations" to normal and
             payment under the provisions of this                                                                 discontinue such Extra Expense.
             paragraph does not alter any right of sub-
              rogation we may have against any entity,
             including the owner or insurer of the ad-                                                 2. If you do not resume "operations," or do
             joining building, and does not alter the                                                     not resume "operations" as quickly as
             terms of the Transfer of Rights of Re-                                                       possible, we will pay losses based on the
             covery against Others to Us Condition in                                                     length of time it would have taken to re-
             this Policy.                                                                                 sume operations as quickly as possible.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission
00   oa ni    /CA   110/1 al                                                IMAAA       a    AI    ON
     1 46     ,0,11   1,401.1.0
                                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 42 of 121
                                  1 V     •Vor   4,0   ,0,0•44,0   4 .   I   •., •   ,040   \IP V4.   I   l• I 1,•• 1,0,4.1   111,0.1,148,0V   ‘40,01 I 4160,11.7


                                                                                                                                                                    104131
            G. Vacancy                                                                                                                                   (4) water damage;

                   1. Description of Terms
                                                                                                                                                         (5) theft; or
                          a. As used in the Vacancy Condition, the
                             term building and the term vacant have                                                                                      (6) attempted theft.
                             the meaning set forth in (1) and (2)
                             below:                                                                                                            b. With respect to Covered Causes of
                                                                                                                                                  Loss other than those listed in 2.(aX1)
                                        (1) When this Policy is issued to a
                                                                                                                                                  through 2.(a)(6) above, we will reduce
                                            tenant, and with respect to that
                                                                                                                                                  the amount we would otherwise pay
                                            tenant's interest in Covered Prop-
                                                                                                                                                  for the loss or damage by 15%.
                                            erty, building means that unit or
                                            suite rented or leased to the ten-
                                            ant. Such building is vacant when                                                     H. Valuation
                                            it does not contain enough busi-
                                            ness personal property to con-                                                               1. If actual cash value is indicated in the Dec-
                                            duct customary operations.                                                                      larations as the method of valuation we
                                                                                                                                            will determine the value of Covered Prop-
                                    (2) When this Policy is issued to the
                                                                                                                                            erty in the event of loss or damage as
                                        owner or general lessee of a
                                                                                                                                            follows:
                                        building, building means the entire
                                        building. Such building is vacant
                                        unless at least 31% of its total                                                                        a. At actual cash value as of the time of
                                        square footage is:                                                                                         loss or damage except as provided in
                                                                                                                                                   b. through g. below.
                                                 (a) rented to a lessee or sub-
                                                     lessee and used by the les-                                                                b. If the Limit of Insurance for Building
                                                     see or sub -lessee to con-                                                                    satisfies the Additional Condition, Co-
                                                     duct its customary oper-                                                                      insurance, and the cost to repair or
                                                     ations; and/or                                                                                replace the damaged building property
                                                                                                                                                   is $2,500 or less, we will pay the cost
                                                 (b) used by the building owner
                                                                                                                                                   of building repairs or replacement. The
                                                     to conduct customary oper-
                                                                                                                                                   cost of building repairs or replacement
                                                     ations.
                                                                                                                                                   does not include the increased cost
                          b. Buildings under construction or ren-                                                                                  attributable to enforcement of or
                             ovation are not considered vacant.                                                                                    compliance with any ordinance or law
                                                                                                                                                   regulating the construction, use or re-
                   2. Vacancy Provisions                                                                                                           pair of any property. However, the
                                                                                                                                                   following property will be valued at
                        If the building where loss or damage oc-                                                                                   the actual cash value, even when at-
                        curs has been vacant for more than 60                                                                                      tached to the building:
                        consecutive days before that loss or
                        damage occurs:                                                                                                                    (1) awnings or floor coverings;
                          a. We will not pay for any loss or dam-
                             age caused by any of the following                                                                                          (2) appliances for refrigerating, ven-
                             even if they are Covered Causes of                                                                                              tilating, cooking, dishwashing or
                             Loss:                                                                                                                           laundering; or

                                        (1) vandalism;                                                                                                   (3) outdoor equipment or furniture.
                                    (2) sprinkler leakage, unless you have
                                        protected the system against                                                                            b. "Stock" you have sold but not deliv-
                                        freezing;                                                                                                  ered at the selling price less discounts
                                                                                                                                                   and expenses you otherwise would
                                    (3) building glass breakage;                                                                                   have had.




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission
CO     Qg    (11      IM.-1   110/1
                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 43 of 121
                                             f   I   .11,01 11,4,41 I   PI IVVI 1.4.11VV   VV. I I     I


                                                                                                               104131
           c. "Finished stock" you have manufac-                                           a. At replacement cost (without deduc-
              tured at the selling price, as if no loss                                       tion for depreciation) as of the time of
              or damage occurred, less discounts                                              loss or damage except as provided in
              and expenses you otherwise would                                                b. through I. below:
              have had.
                                                                                           b. "Stock" you have sold but not deliv-
           d. Glass at the cost of replacement with                                           ered at the selling price less discounts
              safety glazing material if required by                                          and expenses you otherwise would
              law.                                                                            have had.

                                                                                           C. "Finished stock" you have manufac-
           e. Tenant's Improvements       and    Better-
                                                                                              tured at the selling price, as if no loss
              ments at:
                                                                                              or damage occurred, less discounts
                                                                                              and expenses you otherwise would
                  (1) Actual cash value of the loss or                                        have had.
                      damaged property if you make
                      repairs promptly.                                                    d. Glass at the cost of replacement with
                                                                                              safety glazing material if required by
                 (2) A proportion of your original                                            law.
                     cost if you do not make repairs
                     promptly. We will determine the                                       e. Tenant's Improvements            and   Better-
                     proportionate value as follows:                                          ments at:

                      (a) multiply the original cost by                                              (1) Replacement cost of the loss or
                                                                                                         damaged property if you make
                          the number of days from the
                                                                                                         repairs promptly.
                          loss or damage to the ex-
                          piration of the lease; and
                                                                                                     (2) A proportion of your original
                                                                                                         cost if you do not make repairs
                      (b) divide the amount deter-                                                       promptly. We will determine the
                          mined in (a) above by the                                                      proportionate value as follows:
                          number of days from the in-
                          stallation of improvements                                                       (a) multiply the original cost by
                          to the expiration of the                                                             the number of days from the
                          lease.                                                                               loss or damage to the ex-
                                                                                                               piration of the lease; and
                     If your lease contains a renewal
                     option, the expiration date of the                                                    (b) divide the amount deter-
                     renewal option period will replace                                                        mined in (a) above by the
                     the expiration of the lease in this                                                       number of days from the in-
                     procedure.                                                                                stallation of improvements
                                                                                                               to the expiration of the
                 (3) Nothing if others pay for repairs                                                         lease;
                     or replacement.
                                                                                                           (c) if your lease contains a re-
                                                                                                               newal option, the expiration
           f. Exhibitions and displays at your cost.
                                                                                                               of the renewal option period
                                                                                                               will replace the expiration of
           g. Patterns, molds, models, and dies at                                                             the lease in this procedure.
              replacement cost if actually replaced.
              Otherwise at actual cash value.                                                        (3) Nothing if others pay for repairs
                                                                                                         or replacement.
        2. If replacement cost is indicated in the
           Declarations as the method of valuation                                          f. Valuable Papers and Records,- including
           we will determine the value of Covered                                              those •which exist on electronic or
           Property in the event of loss or damage                                             magnetic media (other than prepackag-
           as follows:                                                                         ed software programs), at the cost of:




               Includes copyrighted material of Insurance Services Office, Inc., with its permission
C   1    ICA    noil a‘                           !Don. 7 nf 01
     I IL    %IV,/ 4 WI L\J I V
                                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 44 of 121
                                    11,1,1,1 ,..1,-, L., I V'T WI   WV    I U.11. r.I I II 11/4ICA II   IIIJUI GI !VG IJUI I IkJUI iy

                                                                                                                                         104131
                                  (1) blank materials for                reproducing                                         If a building is rebuilt at a new location,
                                      the records; and                                                                       the cost described in (2) above is
                                                                                                                             limited to the cost which would have
                                 (2) labor to transcribe or copy the                                                         been incurred if the building had been
                                     records when there is a duplicate.                                                      rebuilt at the original location.

                       g. Works of art, antiques or rare articles,                                                       k. The cost of repair or replacement
                          including etchings, pictures, statuary,                                                           does not include any increased cost
                          marbles, bronzes, porcelains and bric-                                                            attributable to enforcement of any o r-
                          a-brac at actual cash value.                                                                      dinance or law regulating the con-
                                                                                                                            struction, use or repair of any prop-
                        h. You may make a claim for loss or                                                                 erty.
                           damage covered by this insurance on
                           an actual cash value basis instead of on                                                       I. With respect to replacement cost on
                           a replacement cost basis. In the event                                                            the personal property of others, the
                           you elect to have loss or damage set-                                                             following limitation applies:
                           tled on an actual cash value basis, you
                           may still make a claim for the addi-                                                              If an item(s) of personal property of
                           tional coverage that replacement cost                                                             others is subject to a written contract
                           coverage provides if you notify us of                                                             which governs your liability for loss or
                           your intent to do so within 180 days                                                              damage to that item(s), then valuation
                           after the loss or damage.                                                                         of that item(s) will be based on the
                                                                                                                             amount for which you are liable under
                             i. We will not pay on a replacement cost                                                        such contract, but not to exceed the
                                basis for any loss or damage:                                                                lesser of the replacement cost of the
                                                                                                                             property or the applicable Limit of In-
                                                                                                                             surance.
                                  (1) until the lost or damaged property
                                      is actually repaired or replaced;
                                                                                                                             Tenants' Improvements and Better-
                                      and
                                                                                                                             ments are not considered to be the
                                                                                                                             personal property of others.
                                 (2) unless the repairs or replacement
                                     are made as soon as reasonably
                                                                                                             I. Limitation - Electronic Media and Records
                                     possible after the loss or damage.
                                                                                                                  We will not pay for any loss of Business
                             j. We will not pay more for loss or
                                                                                                                  Income caused by direct physical loss of or
                                damage on a replacement cost basis
                                                                                                                  damage to Electronic Media and Records after
                                than the least of (1), (2) or (3) subject
                                                                                                                  the longer of:
                                to k. below:
                                                                                                                       1. 60 consecutive days from the date of
                                  (1) the Limit of Insurance applicable                                                   direct physical loss or damage; or
                                      to the lost or damaged property;
                                                                                                                   2. the period, beginning with the date of di-
                                 (2) the cost to replace, the lost or                                                 rect physical loss or damage, necessary to
                                     damaged property with other                                                      repair, rebuild or replace, with reasonable
                                     property:                                                                        speed and similar quality, other property at
                                                                                                                      the described location due to loss or
                                        (a) of comparable material and                                                damage caused by the same occurrence.
                                            quality; and
                                                                                                                         Electronic Media and Records are:
                                        (b) used for the same purpose;
                                            or                                                                           a. electronic data processing recording
                                                                                                                            or storage media such as films, tapes,
                                 (3) the amount actually spent that is                                                      discs, drums or cells;
                                     necessary to repair or replace the
                                     lost or damaged property.                                                           b. data stored on such media; or




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission
on    OD    n 1   I   .,-J    tInric                                                   in----       0     ...;   ri‘
                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 45 of 121
                                                      I ,01.410   111,11.41,411,0,0   •-
                                                                                           '-'•
                                                                                                  I ItI.1.41111


                                                                                                                  104131
             c. programming records used for elec-                                    b. continuing normal operating expenses
                tronic data processing or electronically                                 incurred in connection with that loca-
                controlled equipment.                                                    tion, including:

         This limitation does not apply to Extra Ex-                                                   (1) payroll; and
         pense.
                                                                                                     (2) the amount of charges which are
                                                                                                         the legal obligation of the ten-
      J. Definitions                                                                                     ant(s) but would otherwise be
                                                                                                         your obligations.
          1. "Stock" means merchandise held in stor-
             age or for sale, raw materials and in -                          5. "Period of Restoration"
             process or finished goods, including sup-
             plies used in their packing or shipping.                                 Period of Restoration means the period of
                                                                                      time that:
         2. "Finished stock"means stock you have
            manufactured,                                                             a. begins immediately after the time of
                                                                                         direct physical loss or damage for
                                                                                         Business Income or Extra Expense
            Finished stock also includes whiskey and
                                                                                         coverage caused by or resulting from
            alcoholic products being aged, unless
            there is a Coinsurance percentage shown                                      any Covered Cause of Loss at the de-
                                                                                         scribed location; and
            for Business Income in the Declarations.
            Finished stock does not include stock you                                 b. ends on the earlier of:
            have manufactured that is held for sale on
            the location of any retail outlet insured                                                  (1) the date when the property at the
            under this Coverage Part.                                                                      described location should be re-
                                                                                                           paired, rebuilt or replaced with
         3. "Operations" means:                                                                            reasonable speed and similar
                                                                                                           quality; or
             a. your business activities occurring at
                the described location; and                                                           (2) the date when business is re-
                                                                                                          sumed at a new permanent loca-
             b. the tenantability of the described loca-                                                  tion.
                tion, if coverage for Business Income
                including "Rental Value" or "Rental Val-                              Period of restoration does not include any
                ue" applies.                                                          increased period required due to the en-
                                                                                      forcement of any ordinance or law that:
         4. "Rental Value" means Business Income
                                                                                       a. regulates the construction, use or re-
            that consists of:                                                             pair, or requires the tearing down of
                                                                                          any property; or
             a. Net Income (Net Profit or Loss before
                income taxes) that would have been                                     b. requires any insured or others to test
                earned or incurred as rental income                                       for, monitor, clean up, remove, con-
                from tenant occupancy of the location                                     tain, treat, detoxify or neutralize, or in
                described in the Declarations as fur-                                     any way respond to, or assess the
                nished and equipped by you, including                                     effects of "pollutants."
                fair rental value of any portion of the
                described location which is occupied                                  The expiration date of this Policy will not
                by you; and                                                           cut short the "period of restoration."




              Includes copyrighted material of Insurance Services Office, Inc., with its permission
cm oc ni rc,4 noil g%                            11:Inrin 0
  I
                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 46 of 121
                 V'     I•If 1,0   ,J,OL.60    VW   ,01 •../11.4l I   Al   I   1,0‘.411 I   .11.6.11-.1 LAI ISO,/   ,I.V111 I tf,11117


                                                                                                                                              104131


                                                                                                                                                       SB 86 02 (Ed. 02 15)



                                                SELECT BUSINESS POLICY
                                   BUILDING AND PERSONAL PROPERTY COVERAGE FORM


      Various provisions in this Policy restrict coverage. Read the entire Policy carefully to determine rights
      and duties and what is and what is not covered.

      Throughout this Policy the words "you" and "your" refer to the Named Insured shown in the Declarations.
      The words "we," "us" and "our" refer to the Company providing this insurance.

      Other words and phrases that appear in quotation marks have special meaning. Refer to Section J. -
      Definitions.


      A. Coverage                                                                                                                        (a) fire extinguishing equipment;

         We will pay for direct physical loss of or                                                                                      (b) outdoor furniture;
         damage to Covered Property shown in the
         Declarations caused by or resulting from any                                                                                    (c) floor coverings; and
         Covered Cause of Loss.
                                                                                                                                         (d) appliances used for refrig-
          1. Covered Property                                                                                                                erating, ventilating, cooking,
                                                                                                                                             dishwashing or laundering;
             Covered Property, as used in this Cov-
             erage Part, means the type of property                                                                           (6) if not covered by other insurance:
             described in this Section A.1., and limited
             in A.2., Property Not Covered, if a Limit                                                                                   (a) additions under construction,
             of Insurance is shown in the Declarations                                                                                       alterations and repairs to the
             for that type of property.                                                                                                      building or structure;

              a. Building, meaning the building or                                                                                       (b) materials, equipment, sup-
                 structure described in the Declarations,                                                                                    plies and temporary struc-
                 including:                                                                                                                  tures, on or within 1000
                                                                                                                                             feet of the described loca-
                      (1) completed additions;
                                                                                                                                             tion, used for making addi-
                                                                                                                                             tions, alterations or repairs
                  (2) fixtures, including outdoor fix-
                                                                                                                                             to the building or structure.
                      tures and signs;
                                                                                                                     b. Your Business Personal Property as
                  (3) signs, whether attached to build-
                      ing or not                                                                                        shown in the Declarations consisting
                                                                                                                        of the following:
                  (4) permanently installed:
                                                                                                                               (1) furniture and fixtures;
                              (a) machinery;
                                                                                                                              (2) machinery and equipment;
                              (b) equipment; and
                                                                                                                              (3) "stock";
                  (5) personal property owned by you
                      that is used to maintain or service                                                                     (4) all other personal property own-
                      the building or structure or its lo-                                                                        ed by you and used in your busi-
                      cation, including but not limited to:                                                                       ness;




               Includes copyrighted material of Insurance Services Office, Inc., with its permission
co pa      rcd no /1      1                                            liann. 1              raf     Ogl
           VS.,   I VI L,./
                              Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 47 of 121
                              !Is,   owe/ •••_." savo—s, Iv.   s.or   ,..“/   ',On .61, Git   i   %ill   .l 1,,LII I   1.....“.A. 4.0111,0%.•   ..1, •., f I   ipaual iy

                                                                                                                                                                           104131

                                 (5) labor, materials or services fur-                                                                           e. contraband, or property in the course
                                     nished or arranged by you on                                                                                   of illegal transportation or trade;
                                     personal property of others;
                                                                                                                                                  f. the cost of         excavations,          grading,
                                 (6) your use interest as tenant in Im-                                                                              backfilling or filling;
                                     provements and Betterments. Im-
                                     provements and Betterments are                                                                              g.            foundations of buildings, structures, or
                                     fixtures, alterations, installations                                                                                      boilers if their foundations are below:
                                     or additions:
                                                                                                                                                                 (1) the lowest basement floor; or
                                          (a) made a part of the building
                                              or structure you occupy but                                                                                       (2) the surface of the      ground,   if
                                              do not own; and                                                                                                       there is no basement;

                                                                                                                                                  h. land (including land on which the prop-
                                          (b) you acquired or made at
                                                                                                                                                     erty is located), water, growing crops
                                              your expense but cannot le-
                                                                                                                                                     or lawns (other than lawns which are
                                              gally remove;
                                                                                                                                                     part of a vegetated roof);
                                 (7) leased personal property for                                                                                  i. personal property while airborne or
                                     which you have a contractual re-
                                                                                                                                                      waterborne (other than while on regu-
                                     sponsibility to insure, unless oth-
                                                                                                                                                      lar ferries or railroad car floats);
                                     erwise provided for under Per-
                                     sonal Property of Others;
                                                                                                                                                   l'. bulkheads, pilings, piers, wharves or
                                                                                                                                                       docks;
                                (8) signs, including signs attached to
                                    building, provided there is no                                                                                k. property that is covered under another
                                    coverage for the sign under the                                                                                  Coverage Form of this or any other
                                    Building Covered Property.                                                                                       policy in which it is more specifically
                                                                                                                                                     described, except for the excess of
                      c. Personal Property of Others that is in                                                                                      the amount due (whether you can col-
                         your care, custody or control as                                                                                            lect on it or not) from that other in-
                         shown in the Declarations.                                                                                                  surance;

                              However, our payment for loss of, or                                                                                 I. retaining walls that are not part of a
                              damage to Personal Property of Oth-                                                                                     building;
                              ers will only be for the account of the
                              owner of the property.                                                                                            m. underground pipes, flues or drains;

                2. Property Not Covered                                                                                                           n. electronic data except as provided un-
                                                                                                                                                     der Additional Coverages - Elec-
                    Covered Property does not include:                                                                                               tronic Data. Electronic Data means
                                                                                                                                                     information, facts or computer pro-
                     a. accounts, bills, currency, deeds, food                                                                                       grams stored as or on, created or
                        stamps or other evidences of debt,                                                                                           used on, or transmitted to or from
                        money, notes, or securities. Lottery                                                                                         computer software (including systems
                        tickets held for sale are not securities;                                                                                    and applications software), on hard or
                                                                                                                                                     floppy disks, CD-ROMs, tapes, drives,
                     b. animals, unless owned by others and                                                                                          cells, data processing devices or any
                        boarded by you, or if owned by you,                                                                                          other repositories of computer soft-
                        only as "stock" while inside of build-                                                                                       ware which are used with electron-
                        ings;                                                                                                                        ically controlled equipment. The term
                                                                                                                                                     computer programs, referred to in the
                      c. automobiles held for sale;                                                                                                  foregoing description of electronic
                                                                                                                                                     data, means a set of related electronic
                     d. bridges, roadways, walks,                                   patios or                                                        instructions which direct the oper-
                        other paved surfaces;                                                                                                        ations and functions of a computer or




                         Includes copyrighted material of Insurance Services Office, Inc., with its permission
en   QC   IV)     tri     110/1      al                                                           IDnrin 0              nf       '31
          S./         e-Ao   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 48 of 121
                                 •••1.           •   •   •-•   -••••••,   •   ••   t•-•, r•••••••• •   Of 1,••••••1 •••• ••••,-.•           vi


                                                                                                                                                    104131
                             device connected to it, which enable                                                                   q.   the following property while outside
                             the computer or device to receive,                                                                          of buildings:
                             process, store, retrieve or send data.
                             This paragraph n. does not apply to                                                                          (1) grain, hay, straw or other crops;
                             your "stock" of prepackaged software
                             or to electronic data which is inte-                                                                         (2) trees, shrubs or plants, (other
                             grated in and operates or controls the                                                                           than trees, shrubs or plants which
                             building's elevator, lighting, heating,                                                                          are "stock" or are part of a vege-
                             ventilation, air conditioning or security                                                                        tated roof), all except as provided
                             system;                                                                                                          in the Coverage Extensions.

                  o. the cost to replace or restore the in-                                                                         r. property of others for which you have
                     formation on valuable papers and                                                                                  responsibility as a carrier for hire or
                     records, including those which exist as                                                                           as a broker, carloader, consolidator,
                     electronic data. Valuable papers and                                                                              freight forwarder, shipping association
                     records include but are not limited to                                                                            or similar arranger of transportation
                     proprietary information, books of ac-                                                                             operation.
                     count, deeds, manuscripts, abstracts,
                     drawing and card index systems. Refer                                                    B. Covered Causes of Loss
                     to the Coverage Extension for Valu-
                     able Papers and Records (Other than                                                               Covered Causes of Loss means Risks of Di-
                     Electronic Data) for limited coverage                                                             rect Physical Loss unless loss is:
                     for valuable papers and records other
                     than those which exist as electronic                                                                  1. excluded in Section C. Exclusions; or
                     data;
                                                                                                                         2. limited in Section D. Limitations;
                  p. vehicles or self-propelled machines
                     (including aircraft or watercraft) that:                                                          that follow.

                              (1) are licensed for use on public                                             C. Exclusion
                                  roads; or
                                                                                                                           1. We will not pay for loss or damage caus-
                              (2) are operated principally away                                                               ed directly or indirectly by any of the fol-
                                  from the described location.                                                                lowing. Such loss or damage is excluded
                                                                                                                              regardless of any other cause or event
                                                                                                                              that contributes concurrently or in any se-
                                   This paragraph does not apply to:
                                                                                                                              quence to the loss.
                                         (a) vehicles or self-propelled
                                                                                                                                    a. Ordinance or Law
                                             machines, other than autos,
                                             you manufacture, process or
                                                                                                                                         The enforcement of or compliance
                                             warehouse;
                                                                                                                                         with any ordinance or law:

                                         (b) vehicles or self-propelled                                                                   (1) regulating construction; use        Or
                                             machines, other than autos,                                                                      repair of any property; or
                                             you hold for sale;
                                                                                                                                          (2) requiring the tearing down of any
                                         (c) rowboats or canoes out of                                                                        property including the cost of
                                             water at the described loca-                                                                     removing its' debris.
                                             tion; or
                                                                                                                                         This exclusion, Ordinance or Law, ap-
                                         (d) trailers, but only to the ex-                                                               plies whether the loss results from:
                                             tent provided for in the
                                             Coverage      Extension   for                                                                (1) an ordinance or law that is en-
                                             Non -Owned Detached Trail-                                                                       forced even if the property has
                                             ers.                                                                                             not been damaged; or




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
cgt   g         =el     110 /1 cl                                             /Donn                     nf        OR1
     I        V,JI   I WI LW
                               Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 49 of 121
                                  sWii       I s.„.   •             11,6.11.9.11   1.0,41 G4I   ,,,,,1111,411 I   y

                                                                                                                           104131
                                (2) the increased costs incurred to                                                   (a) airborne volcanic blast    or
                                    comply with an ordinance or law                                                       airborne shockwaves;
                                    in the course of construction, re-
                                    pair, renovation, remodeling or                                                   (b) ash, dust or particulate mat-
                                    demolition of property or re-                                                         ter; or
                                    moval of its debris, following a
                                    direct physical loss to that prop-
                                                                                                                      (c) lava flow.
                                    erty.

                        b. Earth Movement                                                             With respect to coverage for Volcanic
                                                                                                      Action as set forth in (5)(a), (5)(b) and
                                (1) earthquake, including tremors and                                 (5)(c), all volcanic eruptions that occur
                                    aftershocks and any earth sinking,                                within any 168 hour period will con-
                                    rising or shifting related to such                                stitute a single occurrence.
                                    event;
                                                                                                      Volcanic action does not include the
                                (2) landslide, including any earth sink-                              cost to remove ash, dust or particulate
                                    ing, rising or shifting related to                                matter that does not cause direct
                                    such event;                                                       physical loss or damage to the de-
                                                                                                      scribed property.
                                (3) mine subsidence, meaning subsi-
                                    dence of a man-made mine,                                          This exclusion applies regardless of
                                    whether or not mining activity has                                 whether any of the above, in para-
                                    ceased;                                                            graphs (1) through (5), is caused by an
                                                                                                       act of nature, man-made or is other-
                                (4) earth sinking (other than sinkhole                                 wise caused.
                                    collapse), rising or shifting includ-
                                    ing soil conditions which cause
                                                                                                       This exclusion does not apply to Cov-
                                    settling, cracking or other disar-
                                                                                                       ered Personal Property in due course
                                    rangement of foundations or oth-
                                                                                                       of transit.
                                    er parts of realty. Soil conditions
                                    include contraction, expansion,
                                    freezing, thawing, erosion, im-                              c. Governmental Action
                                    properly compacted soil and the
                                    action of water under the ground                                   Seizure or destruction of property by
                                    surface.                                                           order of governmental authority.

                               But if Earth Movement, as described in                                  But we will pay for loss or damage
                               b.(1) through (4) above, results in fire                                caused by or resulting from acts of
                               or explosion, we will pay for the loss                                  destruction ordered by governmental
                               or damage caused by that fire or ex-                                    authority and taken at the time of a
                               plosion.                                                                fire to prevent its spread, if the fire
                                                                                                       would be covered under this Coverage
                                (5) Volcanic eruption, explosion or                                    Part.
                                    effusion. But, if volcanic eruption,
                                    explosion or effusion results in
                                    fire, building glass breakage or                             d. Nuclear Hazard
                                    volcanic action, we will pay for
                                    that resulting loss or damage
                                    caused by that fire, building glass                                Nuclear reaction or radiation, or radio-
                                    breakage or volcanic action.                                       active contamination, however caused.

                                    Volcanic action means direct loss                                  But if nuclear reaction or radiation or
                                    or damage resulting from the                                       radioactive contamination results in
                                    eruption of a volcano when the                                     fire we will pay for that loss or dam-
                                    loss or damage is caused by:                                       age caused by the fire.




                            Includes copyrighted material of Insurance Services Office, Inc., with its permission
co       Oa          / CA   (V)'1\A                                                n4    0=N
     1         VW/
                                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21
                     1 40/ .fia 1,1     1,01/     • 4.-11   4.1   4.4.        Iy   Page 50 of 121
                                                                         ....1111,141. I VI             16.0411111Ficao

                                                                                                                              104131
                         e. Utility Services                                                            g. Water

                               The failure of power or other utility                                               (1) Flood, surface water, waves, (in-
                               service supplied to the described lo-                                                   cluding tidal wave and tsunami)
                               cation however caused, if the failure:                                                  tides, tidal water, overflow of any
                                                                                                                       body of water, or spray, by any
                                      (1) originates away from                   the          de-                      of these all whether driven by
                                          scribed location; or                                                         wind or not.

                                  (2) originates at the described loca-
                                                                                                                  (2) Mudslide or mudflow.
                                      tion, but only if such failure in-
                                      volves equipment used to supply
                                      the utility service to the described                                        (3) Water under the ground surface
                                      location from a source away                                                     pressing on, or flowing or seep-
                                      from the described location.                                                    ing through:

                               Failure of any utility service includes                                                    (a) foundations, walls, floors or
                               lack of sufficient capacity and reduc-                                                         paved surfaces;
                               tion in supply.
                                                                                                                          (b) basements,   whether    paved
                               Loss or damage caused by a surge of
                                                                                                                              or not; or
                               power is also excluded, if the surge
                               would not have occurred but for an
                               event causing a failure of power.                                                          (c) doors, windows     or   other
                                                                                                                              openings; or
                               But if the failure or surge of power or
                               the failure of communication, water or                                             (4) Waterborne material carried or
                               other utility services results in a Cov-                                               otherwise moved by any of the
                               ered Cause of Loss, we will pay for                                                    water referred to in paragraph (1)
                               the resulting loss or damage caused by                                                 or (3), or material carried or oth-
                               that Covered Cause of Loss.                                                            erwise moved by mudslide or
                                                                                                                      mudf low.
                               Communication services include but
                               are not limited to service relating to
                                                                                                               This exclusion applies regardless of
                               Internet access or access to any elec-
                                                                                                               whether any of the above, in para-
                               tronic, cellular or satellite network.
                                                                                                               graphs (1) through (4), is caused by an
                                                                                                               act of nature, man-made or is other-
                         f. War and Military Action
                                                                                                               wise caused. An example of a situation
                                                                                                               to which this exclusion applies is the
                                      (1) war, including undeclared or civil                                   situation where a dam, 'levee, seawall
                                          war;                                                                 or other boundary or containment
                                                                                                               system fails in whole or in part, for
                                  (2) warlike action by a military force,                                      any reason, to contain the water.
                                      including action in hindering or
                                      defending against an actual or ex-
                                      pected attack, by any govern-                                            But if Water, as described in para-
                                      ment, sovereign or other author-                                         graphs g.(1) through g.(4) above results
                                      ity using military personnel or                                          in fire, explosion, theft or sprinkler
                                      other agents; or                                                         leakage, we will pay for the loss or
                                                                                                               damage caused by that fire, explosion,
                                  (3) insurrection, rebellion, revolution,                                     theft or sprinkler leakage.
                                      usurped power, or action taken
                                      by governmental authority in hin-                                        This exclusion does not apply to Cov-
                                      dering or defending against any                                          ered Personal Property in due course
                                      of these.                                                                of transit.




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission
CD       pa   fl')   / Cri   noil                                                                   f
  I                 Ll.1
                           Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 51 of 121
                           1,0     .•ur                    WV           •   1.1 a eve 11,01,1111   11 1%1.41 4..•••        tow*. ri


                                                                                                                                            104131
                    h. "Fungus," Wet Rot, Dry Rot and Bac-                                                                             (b) electrical charge produced
                       teria                                                                                                               or conducted by a magnetic
                                                                                                                                           or electromagnetic field;
                           Presence,     growth,      proliferation,
                           spread or any activity of 'fungus," wet                                                                     (c) pulse   of    electromagnetic
                           or dry rot or bacteria.                                                                                         energy; or

                           But if "fungus," wet or dry rot or bac-                                                                     (d) electromagnetic     waves     or
                           teria results in a "Specified Cause of                                                                          microwaves.
                           Loss," we will pay for the loss or
                           damage caused by that "Specified                                                                But if fire results, we will pay for the
                           Cause of Loss."                                                                                 loss or damage caused by that fire.

                           This exclusion does not apply:                                                             b. Delay, loss of use or loss of market.

                                 (1) when "fungus,' wet or dry rot or                                                 c. Smoke, vapor or gas from agricultural
                                     bacteria results from fire or                                                       smudging or industrial operations.
                                     lightning; or
                                                                                                                      d.    (1) wear and tear;
                             (2) to the extent that coverage is
                                                                                                                            (2) rust, or other corrosion, decay,
                                 provided in the Additional Cov-
                                                                                                                                deterioration, spoilage, hidden or
                                 erage - Limited Coverage for
                                 Fungus, Wet Rot, Dry Rot and                                                                   latent defect or any quality in
                                                                                                                                property that causes it to damage
                                 Bacteria with respect to loss or
                                                                                                                                or destroy itself;
                                 damage by a cause of loss other
                                 than fire or lightning.
                                                                                                                            (3) smog;
          Exclusions C.1.a. through C.1.h. apply whether
                                                                                                                            (4) settling, cracking,          shrinking   or
          or not the loss event results in widespread
                                                                                                                                expansion;
          damage or affects a substantial area.
                                                                                                                            (5) disease, infestation or damage by
              2. We will not pay for loss or damage caus-                                                                       insects, birds, rodents or other
                 ed by or resulting from any of the fol-                                                                        animals;
                 lowing:
                                                                                                                            (6) mechanical breakdown, including
                    a. Artificially generated electrical, mag-                                                                  rupture or bursting caused by
                       netic or electromagnetic energy (in-                                                                     centrifugal force. But if mechani-
                       cluding electric arcing) that damages,                                                                   cal breakdown results in elevator
                       disturbs, disrupts or otherwise inter-                                                                   collision, we will pay for the loss
                       feres with any:                                                                                          or damage caused by that eleva-
                                                                                                                                tor collision;
                                 (1) electrical or electronic wire, de-
                                     vice, appliance, system or net-                                                        (7) changes:
                                     work; or
                                                                                                                                       (1) in humidity
                             (2) device, appliance, system or net-
                                 work utilizing cellular or satellite                                                                  (ii) of temperature
                                 technology.
                                                                                                                                      all whether atmospheric or not;
                                     For the purpose of this exclusion,
                                     electrical, magnetic or electro-                                                       (8) marring or scratching.
                                     magnetic energy includes but is
                                     not limited to:                                                                       But if an excluded cause of loss that is
                                                                                                                           listed in 2.d (1) through (8) results in a
                                          (a) electrical   current,   including                                            "specified cause of loss" or building
                                              arcing;                                                                      glass breakage, we will pay for the




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
Ca Qa   /V)    I'f••1                                                        Mnriet grf                       0g1
          WV/   I WI ir-,1
                             Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 52 of 121
                             IV     'VII       I•-r-r             II I 1,1111.1.0L411   111,1.1 fAIIIV,./   \-0,01111,,J{.


                                                                                                                                  104131
                             loss or damage caused by that "speci-                                                   (2) does not apply to acts of de-
                             fied cause of loss" or building glass                                                       struction by your employees (in-
                             breakage.                                                                                   cluding temporary employees and
                                                                                                                         leased employees workers) or
                    e. Explosion of steam boilers, steam                                                                 authorized representatives; but
                       pipes, steam engines or steam turbines                                                            theft by your employees (includ-
                       owned or leased by you, or operated                                                               ing temporary employees and
                       under your control. But if explosion of                                                           leased workers) or authorized re-
                       steam boilers, steam pipes, steam en-                                                             presentatives is not covered.
                       gines or steam turbines results in fire
                       or combustion explosion, we will pay                                                   i. Voluntary parting with any property by
                       for the loss or damage caused by that                                                     you or anyone else to whom you have
                       fire or combustion explosion. We will                                                     entrusted the property if induced to
                       also pay for the loss or damage caus-                                                     do so by any fraudulent scheme, trick,
                       ed by or resulting from the explosion                                                     device or false pretense.
                       of gases or fuel within the flues or
                       passages through which the gases of                                                   j. Rain, snow, ice or sleet to personal
                       combustion pass.                                                                         property in the open.

                    f. Continuous or repeated seepage                   or                                   k. Collapse, including any of the follow-
                       leakage of water, or the presence                or                                      ing conditions of property or any part
                       condensation of humidity, moisture               or                                      of the property:
                       vapor, that occurs over a period of              14
                       days or more.                                                                                  (1) an abrupt falling down or caving
                                                                                                                          in;
                    9. Water, other liquids, powder or molten
                       material that leaks or flows from                                                             (2) loss of structural integrity, in-
                       plumbing, heating, air conditioning or                                                            cluding separation of parts of the
                       other equipment (except fire protec-                                                              property or property in danger of
                       tive systems) caused by or resulting                                                              falling down or caving in; or
                       from freezing, unless:
                                                                                                                     (3) any cracking, bulging, sagging,
                                  (1) you do your best to maintain heat                                                  bending, leaning, settling, shrink-
                                      in the building or structure; or                                                   age or expansion as such con-
                                                                                                                         dition relates to (1) or (2) above.
                              (2) you drain the equipment and shut
                                                                                                                   But if collapse results in a Covered
                                  off the supply if the heat is not
                                                                                                                   Cause of Loss at the described loca-
                                  maintained.
                                                                                                                   tion, we will pay for the loss or dam-
                    h. Dishonest or criminal act (including                                                        age caused by that Covered Cause of
                       theft) by you, any of your partners,                                                        Loss.
                       members, officers, managers, em-
                                                                                                                   This exclusion, k., does not apply:
                       ployees (including temporary employ-
                       ees and leased workers), directors,                                                           (a) to the extent that coverage is
                       trustees, authorized representatives,                                                             provided under the Additional
                       whether acting alone or in collusion                                                              Coverage, Collapse; or
                       with each other or any other party; or
                       theft by any person to whom you en-                                                           (b) to collapse caused by          one or
                       trust the property for any purpose                                                                more of the following:
                       whether acting alone or in collusion
                       with each other or any other party.                                                                    (i) the "specified   causes       of
                                                                                                                                  loss";
                             This exclusion:
                                                                                                                             (ii) breakage of building glass;
                                  (1) applies whether or not an act oc-
                                      curs during your normal hours of                                                       (iii) weight of rain that collects
                                      operation.                                                                                   on a roof; or




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
CO   00   An    ICA      (VI/1 C1                                 IrDnevel        7      es 4   'IC
         V..." I.?.   ...II .......•,
                                        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 53 of 121
                                           •W If   IN..,   V....IL. V'   0 'V   .   ,..0 0   ,./.....    ,..—et ,...5_4,   1   511 .1,51 II 5-0._41 i   I. ,,,,,I. l.,•I1,..”.....   ",/,-,11.11.0,41o,


                                                                                                                                                                                                          104131
                                               (iv) weight of people or person-                                                                                                             of part or all of any property on or
                                                    al property.                                                                                                                            off the described location.

                              I. Discharge, dispersal, seepage, migra-                                                                                                    4. Additional Exclusion
                                 tion, release or escape of "pollutants"
                                 unless the discharge, dispersal, seep-                                                                                                              The following provisions apply only to the
                                 age, migration, release or escape is                                                                                                                specified property:
                                 itself caused by any of the "specified
                                                                                                                                                                                     Loss or Damage to Products
                                 causes of loss." But if the discharge,
                                 dispersal, seepage, migration, release                                                                                                              We will not pay for loss or damage to any
                                 or escape of "pollutants" results in a
                                                                                                                                                                                     merchandise, goods or other product
                                 "specified cause of loss," we will pay
                                                                                                                                                                                     caused by or resulting from error or
                                 for the loss or damage caused by that
                                                                                                                                                                                     omission by any person or entity (including
                                 "specified cause of loss."
                                                                                                                                                                                     those having possession under an ar-
                                                                                                                                                                                     rangement where work or a portion of the
                                        This exclusion, I., does not apply to
                                                                                                                                                                                     work is outsourced) in any stage of the
                                        damage to glass caused by chemicals
                                                                                                                                                                                     development, production or use of the
                                        applied to the glass.
                                                                                                                                                                                     product, including planning, testing, pro-
                        m. Neglect of an insured to use all rea-                                                                                                                     cessing, packaging, installation, mainten-
                           sonable means to save and preserve                                                                                                                        ance or repair. This exclusion applies to
                           property from further damage at and                                                                                                                       any effect that compromises the form,
                           after the time of loss.                                                                                                                                   substance or quality of the product. But if
                                                                                                                                                                                     such error or omission results in a Cov-
               3. We will not pay for loss or damage caus-                                                                                                                           ered Cause of Loss, we will pay for the
                  ed by or resulting from any of the fol-                                                                                                                            loss or damage caused by that Covered
                  lowing 3.a. through 3.c. But if an excluded                                                                                                                        Cause of Loss.
                  Cause of Loss that is listed in 3.a. through
                  3.c. results in a Covered Cause of Loss,                                                                                                    D. Limitations
                  we will pay for the loss or damage caused
                                                                                                                                                                            1. We will pay for direct physical loss or
                  by that Covered Cause of Loss.
                                                                                                                                                                               damage to Covered Personal Property
                           a. Weather conditions. But this exclusion                                                                                                           which is in due course of transit at your
                              only applies if weather conditions                                                                                                               risk if the Covered Personal Property is:
                              contribute in any way with a cause or
                                                                                                                                                                                     a. in the custody of a carrier or bailee
                              event excluded in paragraph 1. above
                                                                                                                                                                                        for hire; or
                              to produce the loss or damage.
                                                                                                                                                                                     b. on vehicles you own or operate; but
                           b. Acts or decisions, including the failure
                              to act or decide, of any person, group,                                                                                                                only up to the Transit Limit of Insurance
                              organization or governmental body,                                                                                                                     shown in the Declarations and subject to
                                                                                                                                                                                     the Transit deductible shown in the Dec-
                           c. Faulty, inadequate or defective:                                                                                                                       larations.
                                         (1) planning, zoning,                                          development,                                                      2. We will not pay for loss or damage to any
                                             surveying, siting;                                                                                                              of the following types of property if the
                                                                                                                                                                             loss or damage occurs at an unnamed lo-
                                         (2) design, specifications, workman-                                                                                                cation or while in transit:
                                             ship, repair, construction, renova-
                                             tion, remodeling, grading, com-                                                                                                         a. musical Instruments;
                                             paction;
                                                                                                                                                                                     b. contractors'          equipment,   including
                                         (3) materials used in repair, con-                                                                                                             cranes.
                                             struction, renovation or remodel-
                                             ing; or                                                                                                                                 This limitation does not apply to musical
                                                                                                                                                                                     instruments or contractors equipment you
                                         (4) maintenance;                                                                                                                            manufacture, process or hold for sale.




                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
cm   On no im-i                    flO /1 GN                                                                                   /0"....-,         0       .-...i    nal
          %/VI
                          Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 54 of 121
                             1,1   •••••   •   .      1-I,4%   I   SI I 111.0. II VS., I   .11SS4%SS.SO-VI.111,,,,,k.


                                                                                                                            104131
               3. We will not pay for loss of or damage to                                                       (3) disease;
                  property, as described and limited in this
                  section. In addition, we will not pay for                                                      (4) frost or hail; or
                  any loss that is a consequence of loss or
                  damage as described and limited in this
                                                                                                                 (5) rain, snow, ice or sleet.
                  section.

                    a. Steam boilers, steam pipes, steam en-                                        4. We will not pay more than $10,000 for
                       gines or steam turbines caused by or                                            loss or damage to the interior of any
                       resulting from any condition or event                                           building or structure or to the contents in
                       inside such equipment. But we will pay                                          the building or structure caused by or re-
                       for loss of or damage to such equip-                                            sulting from rain, snow, sleet, ice, sand or
                       ment caused by or resulting from an                                             dust, whether driven by wind or not, un-
                       explosion of gases or fuel within the                                           less:
                       furnace of any fired vessel or within
                       the flues or passages through which                                                a. the building or structure first sustains
                       the gases of combustion pass.                                                         damage by a Covered Cause of Loss
                                                                                                             to its roof, excluding temporary
                    b. Hot water boilers or other water heat-                                                coverings, or walls through which the
                       ing equipment caused by or resulting                                                  rain, snow, sleet, ice, sand or dust en-
                       from any condition or event inside                                                    ters; or
                       such boilers or equipment, other than
                       an explosion.                                                                      b. the loss or damage is caused by or
                                                                                                             results from thawing of snow, sleet or
                    c. Building materials and supplies not at-                                               ice on the building or structure.
                       tached as part of the building or
                       structure, caused by or resulting from
                                                                                                    5. We will only pay for loss of or damage to
                       theft.
                                                                                                       animals if the loss or damage is caused by
                         However, this limitation does not apply                                       any of the "specified causes of loss" or
                         to building materials and supplies held                                       building glass breakage, and then only if
                         for sale by you, unless they are in-                                          they are killed or their destruction is made
                         sured under the Builders Risk Cover-                                          necessary.
                         age Form.
                                                                                                    6. The special limit shown for each category,
                    d. Property that is missing, where the                                             a. through c., is the total limit for loss of
                       only evidence of the loss or damage is                                          or damage to all property in that category,
                       a shortage disclosed on taking inven-                                           unless a higher Limit of Insurance is shown
                       tory, or other instances where there is                                         in the Declarations.
                       no physical evidence to show what
                       happened to the property.                                                         The special limit applies to any one occur-
                                                                                                         rence of theft, regardless of the types or
                    e. Property that has been transferred to                                             number of articles that are lost or damag-
                       a person or to a place outside the                                                ed in that occurrence. The special limits
                       described location on the basis of un-                                            are:
                       authorized instructions.
                                                                                                          a. $2,500 for furs, fur garments and
                    f. Lawns, trees, shrubs or plants which
                                                                                                             garments trimmed with fur.
                       are part of a vegetated roof, caused
                       by or resulting from:
                                                                                                          b. $2,500 for jewelry, watches, watch
                           (1) dampness or dryness of atmo-                                                  movements, jewels, pearls, precious
                               sphere or of soil supporting the                                              and semi-precious stones, bullion,
                               vegetation;                                                                   gold, silver, platinum and other pre-
                                                                                                             cious alloys or metals. This limit does
                          (2) changes in or extremes of tem-                                                 not apply to jewelry and watches
                              perature;                                                                      worth $100 or less per item.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
00   00   no     iCri   00/1C \                                     /10,5n^          0     nf
      N.    VVI   IV/ 10... V
                                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21
                                V     I•1/   VIVLVIV -I"   V   V V     II VII y
                                                                                   Page 55 of 121
                                                                                 11111N./N.1114,N.

                                                                                                              104131
                       c. $250 for stamps, tickets (including                                    (3) insect, bird, rodent or other ani-
                          lottery tickets held for sale) and letters                                 mal damage that is hidden from
                          of credit.                                                                 view, unless the presence of such
                                                                                                     damage is known to an insured
                     These special limits are part of, not in                                        prior to collapse;
                     addition to, the Limit of Insurance applica-
                     ble to the Covered Property.                                                (4) weight of         people   or   personal
                                                                                                     property;
               7. We will not pay the cost to repair any
                  defect to a system or appliance from                                           (5) weight of rain that collects on a
                  which water, other liquid, powder, or                                              roof;
                  molten material escapes. But we will pay
                  the cost to repair or replace damaged                                          (6) use of defective material or
                  parts of fire extinguishing equipment if                                           methods in construction, remod-
                  the damage:                                                                        eling or renovation if the abrupt
                                                                                                     collapse occurs during the course
                                                                                                     of the construction, remodeling
                       a. results in discharge of any substance
                                                                                                     or renovation.
                          from any automatic fire protection
                          system; or                                                                    However, if the abrupt collapse
                                                                                                        occurs after construction, re-
                       b. is directly caused by freezing                                                modeling or renovation is com-
                                                                                                        plete and is caused in part by a
           E. Additional Coverages                                                                      cause of loss listed in 1.b(1)
                                                                                                        through 1.b.(5), we will pay for
               1. Collapse                                                                              the loss or damage even if use of
                                                                                                        defective material or methods, in
                                                                                                        construction, remodeling or ren-
                       a. for the purpose of this Additional
                                                                                                        ovation, contributes to the col-
                          Coverage, collapse means an abrupt
                                                                                                        lapse.
                          falling down or caving in of a building
                          or any part of a building with the result
                                                                                              c. This Additional Coverage            Collapse
                          that the building or part of the building
                                                                                                 does not apply to:
                          cannot be occupied for its intended
                          purpose;
                                                                                                  (1)   a building or any part of a building
                                                                                                        that is in danger of falling down
                       b. we will pay for direct physical loss or                                       or caving in;
                          damage to Covered Property, caused
                          by abrupt collapse of a building or any                                (2) a part of a building that is stand-
                          part of a building that is insured under                                   ing even if it has separated from
                          this Coverage Form or that contains                                        another part of the building;
                          Covered Property insured under this
                          Coverage Form, if the collapse is                                      (3) a part of a building that is stand-
                          caused by one or more of the follow-                                       ing or any part of a building that
                          ing:                                                                       is standing, even if it shows evi-
                                                                                                     dence of cracking, bulging, sag-
                                    (1) the "specified causes of loss" or                            ging, bending, leaning, settling,
                                        breakage of building glass, all only                         shrinkage or expansion.
                                        as insured against in this Cover-
                                        age Part;                                             d. With respect to the following prop-
                                                                                                 erty:
                                (2) building decay that is hidden     from
                                    view, unless the presence of       such                       (1) outdoor radio or television anten-
                                    decay is known, or should          have                           nas (including satellite dishes) and
                                    been known, to an insured         prior                           their lead-in wiring, masts or
                                    to collapse;                                                      towers;




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission
013   on ny,                noti iz                                  /13-te.e.   IA r   On‘
     I I.   \-1\11   II WI L•ior   I
                                       Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 56 of 121
                                          11/11 Uh.0   I 16 -11.   1,1,1   V • sa   a      1,JI 1\01.11111   1111,.1.11141111


                                                                                                                                              104131
                                       (2) awnings, gutters and downspouts;                                                     f. This Additional Coverage, Collapse,
                                                                                                                                   does not apply to personal property
                                       (3) yard fixtures;                                                                          that has not abruptly fallen down or
                                                                                                                                   caved in, even if the personal property
                                       (4) outdoor swimming pools;                                                                 shows evidence of cracking, bulging,
                                                                                                                                   sagging, bending, leaning, settling,
                                       (5) fences;                                                                                 shrinkage or expansion.

                                       (6) piers, wharves and docks;
                                                                                                                                g. This Additional Coverage, Collapse, will
                                       (7) beach or diving platforms or ap-                                                        not increase the Limits of Insurance
                                           purtenances;                                                                            provided in this Coverage Part.

                                       (8) retaining walls; and                                                                 h. The term Covered Cause of Loss in-
                                                                                                                                   cludes the Additional Coverage, Col-
                                       (9) walks, roadways and other paved                                                         lapse, as described and limited in 1.a.
                                           surfaces;                                                                               through 1.g.
                                   if the abrupt collapse is caused by a
                                   Cause of Loss listed in b.(2) through                                                    2. Limited Coverage for "Fungus,"         Wet
                                   b.(6), we will pay for loss or damage                                                       Rot, Dry Rot and Bacteria
                                   to that property only if:
                                                                                                                                a. The coverage described in 2.b. only
                                        (1) such loss or damage is a direct                                                        applies when the "fungus," wet or dry
                                            result of the collapse of a build-                                                     rot or bacteria is the result of one or
                                            ing insured under this Coverage
                                                                                                                                   more of the following causes that oc-
                                            Form; and                                                                              curs during the policy period and only
                                                                                                                                   if all reasonable means were used to
                                       (2) the property is Covered Property
                                                                                                                                   save and preserve the property from
                                           under this Coverage Form.
                                                                                                                                   further damage at the time of and
                                                                                                                                   after that occurrence.
                         e. if personal property abruptly falls
                            down or caves in and such collapse is
                            not the result of collapse of a building,                                                               (1) a "specified cause of loss" other
                            we will pay for loss or damage to                                                                           than fire or lightning; or
                            Covered Property caused by such col-
                            lapse of personal property only if:                                                                     (2) flood, if the Flood Coverage En-
                                                                                                                                        dorsement applies to the affected
                                        (1) the collapse was caused by a
                                                                                                                                        location.
                                            Cause of Loss listed in b.(1)
                                            through b.(6) above;
                                                                                                                                   This Additional Coverage does not ap-
                                       (2) the personal property which col-                                                        ply to lawns, trees, shrubs or plants
                                           lapses is inside a building; and                                                        which are part of a vegetated roof.

                                       (3) the property which collapses is
                                                                                                                                b. We will pay for loss or damage by
                                           not of a kind listed in c. above,
                                                                                                                                   "fungus," wet or dry rot or bacteria.
                                           regardless of whether that kind
                                                                                                                                   As used in this Limited Coverage, the
                                           of property is considered to be
                                                                                                                                   term loss or damage means:
                                           personal property or real prop-
                                           erty.
                                                                                                                                    (1) direct physical loss or damage to
                                   The coverage stated in this paragraph                                                                Covered Property caused by
                                   e. does not apply to personal property                                                               "fungus," wet or dry rot or bac-
                                   If marring and/or scratching is the only                                                             teria, including the cost of re-
                                   damage to that personal property                                                                     moval of the 'fungus," wet or dry
                                   caused by the collapse.                                                                              rot or bacteria;




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission
CD    0 C            /CA      110 /1=N                                                  /Dn....,      41       n4       OC1
          %IV,   1,11 .-••   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 57 of 121
                             1     I VI/   •-•   •   •   •   ‘,41.   %111,/11,,A1 •   I I IVY,     .-/%014 11.0%.4..7


                                                                                                                        104131
                                 (2) the cost to tear out and replace                                     the loss. Any such increase in the loss
                                     any part of the building or other                                    will be subject to the terms of this
                                     property as needed to gain ac-                                       Limited Coverage.
                                     cess to the "fungus," wet or dry
                                     rot or bacteria; and                                           e. The terms of this Limited Coverage do
                                                                                                       not increase or reduce the coverage
                                 (3) the cost of testing performed                                     provided under paragraph F.6. (Water
                                     after removal, repair, replacement                                Damage, Other Liquids, Powder or
                                     or restoration of the damaged                                     Molten Material Damage) of this form
                                     property is completed, provided                                   or under the Additional Coverage -
                                     there is a reason to believe that                                 Collapse.
                                     "fungus," wet or dry rot or bac-
                                     teria are present.
                                                                                                 3. Debris Removal
                     c. The coverage described under 2.b. of
                        this Limited Coverage is limited to                                         a. Subject to paragraphs c. and d., we
                        $15,000 or the Limit of Insurance as                                           will pay your expense to remove de-
                        shown in the Declarations, whichever                                           bris of Covered Property and other
                        is greater. Regardless of the number                                           debris that is on the described location
                        of claims, this limit is the most we will                                      when such debris is caused by or re-
                        pay for the total of all loss or damage                                        sulting from a Covered Cause of Loss
                        arising out of all occurences of                                               that occurs during the policy period.
                        "specified causes of loss" (other than
                        fire or lightning) and Flood which take                                           The expenses will be paid only if they
                        place in a 12 month period (starting                                              are reported to us in writing within
                        with the beginning of the present an-                                             180 days of the direct physical loss or
                        nual policy period). With respect to a                                            damage.
                        particular occurrence of loss which
                        results in "fungus," wet or dry rot of                                      b. Debris Removal            does not   apply to
                        bacteria, we will not pay more than a                                          costs to:
                        total of $15,000 or the Limit of Insur-
                        ance as shown in the Declarations,                                                    (1) remove debris of property of
                        whichever is greater, even if the "fun-                                                   yours that is not insured under
                        gus," wet or dry rot or bacteria con-                                                     this Policy, or property in your
                        tinues to be present or active, or re-                                                    possession that is not Covered
                        curs, in a later policy period.                                                           Property;

                    d. The coverage provided under this
                                                                                                             (2) remove debris of property own-
                       Limited Coverage does not increase
                                                                                                                 ed by or leased to the landlord of
                       the applicable Limit of Insurance on
                                                                                                                 the building where your described
                       any Covered Property. If a particular
                                                                                                                 location is located, unless you
                       occurrence results in loss or damage
                                                                                                                 have a contractual responsibility
                       by "fungus," wet or dry rot or bacteria,
                                                                                                                 to insure such property and it is
                       and other loss or damage, we will not
                                                                                                                 insured under this Policy;
                       pay more for the total of all loss or
                       damage than the applicable Limit of In-
                       surance on the affected Covered                                                       (3) remove any property that is
                       Property.                                                                                 Property Not Covered, including
                                                                                                                 property addressed under the
                             If there is covered loss or damage to                                               Outdoor Property Coverage Ex-
                             Covered Property, not caused by                                                     tension;
                             "fungus," wet or dry rot or bacteria,
                             loss payment will not be limited by the                                         (4) remove property of others of a
                             terms of this Limited Coverage, except                                              type that would not be Covered
                             to the extent that "fungus," wet or dry                                             Property under this Coverage
                             rot or bacteria causes an increase in                                               Form;




                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
CR   Qa   no trd no/iR‘                            IDnrin 10 nf ORN
          .1.1,01            Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 58 of 121
                    I VI 'LW IV        ,re   16.1%./I...1,   I S./   %.•   ,....11,1,••   •   .1111,IIII 411.011...1 I   I I     1ri I II 11.•


                                                                                                                                                      104131
                              (5) remove deposits of mud or earth                                                                                loss or damage to the Covered
                                  from the grounds of the de-                                                                                    Property that has sustained loss
                                  scribed location;                                                                                              or damage.

                              (6) extract "pollutants" from land or                                                                   Therefore, if d.(1) and/or d.(2) apply,
                                  water; or                                                                                           our total payment for direct physical
                                                                                                                                      loss or damage and debris removal
                              (7) remove, restore or replace pol-                                                                     expense may reach but will never ex-
                                  luted land or water.                                                                                ceed the Limit of Insurance on the
                                                                                                                                      Covered Property that has sustained
                       c. Subject to the exception in paragraph                                                                       loss or damage plus the limit shown
                          d., the following provisions apply:                                                                         for Debris Removal on the Declara-
                                                                                                                                      tions for each location in any one oc-
                                                                                                                                      currence under the Debris Removal
                                  (1) The most we will pay for the total
                                                                                                                                      Additional Coverage.
                                      of direct physical loss or damage
                                      plus debris removal expense is
                                                                                                                               e. Examples
                                      the Limit of Insurance applicable
                                      to the Covered Property that has
                                                                                                                                      The following examples assume that
                                      sustained loss or damage.
                                                                                                                                      there is no coinsurance penalty and the
                                                                                                                                      limit shown under Debris Removal Ad-
                              (2) Subject to (1) above, the amount
                                                                                                                                      ditional Coverage on the Declarations
                                  we will pay for debris removal
                                                                                                                                      page equals $10,000.
                                  expense is limited to 25% of the
                                  sum of the deductible plus the
                                                                                                                               Example #1
                                  amount that we pay for direct
                                                                                                                                 Limit of Insurance                   $   90,000
                                  physical loss or damage to the
                                                                                                                                 Amount of Deductible                 $   500
                                  Covered Property that has sus-                                                                 Amount of Loss                           50,000
                                                                                                                                                                      $
                                  tained loss or damage.
                                                                                                                                 Amount of Loss Payable               $   49,500
                                                                                                                                       ($ 50,000 - $500)
                                     However, if no Covered Property                                                             Debris Removal Expense               $ 10,000
                                     has sustained direct physical loss                                                          Debris Removal Expense
                                     or damage, the most we will pay                                                                   Payable                       $ 10,000
                                     for removal of debris of other                                                                    ($ 10,000 is 20% of           $ 50,000)
                                     property (if such removal is cov-
                                     ered under this Additional Cov-                                                           The debris removal expense is less than
                                     erage) is $5,000 at each location.                                                        25% of the sum of the loss payable plus
                                                                                                                               the deductible. The sum of the loss pay-
                       d. We will pay up to the limit shown for                                                                able and the debris removal expense
                          Debris Removal on the Declarations                                                                   ($49,500 + $10,000 = $59,500) is less
                          for each location, in any one occur-                                                                 than the Limit of Insurance. Therefore the
                          rence of physical loss or damage to                                                                  full amount of debris removal expense is
                          Covered Property, if one or both of                                                                  payable in accordance with the terms of
                          the following circumstances apply:                                                                   paragraph c.

                                  (1) The total of the actual debris re-                                                       Example #2
                                      moval expense plus the amount                                                              Limit of Insurance                   $   90,000
                                      we pay for direct physical loss or                                                         Amount of Deductible                 $   500
                                      damage exceeds the Limit of In-                                                            Amount of Loss                       $   80,000
                                      surance on the Covered Property                                                            Amount of Loss Payable               $   79,500
                                      that has sustained loss or damage.                                                               ($ 80,000 - $500)
                                                                                                                                 Debris Removal Expense               $ 30,000
                              (2) The actual debris removal ex-                                                                  Debris Removal Expense
                                  pense exceeds 25% of the sum                                                                         Payable                        $ 20,500
                                  of the deductible plus the amount                                                              Basic Amount                         $ 10,500
                                  that we pay for direct physical                                                                Additional Amount                    $ 25,000




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission
co cla   r10        Mr1    ('O/1a%                          !Donn 1 rl
                        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 59 of 121
                                                      •....o. k....•-••   I   •••••...1111,-0,41 I   11.•,•-•11,11. 14-I,..   ....." ,IIIIF11,11
                                                                                                                                                   '.7


                                                                                                                                                         104131
                   The basic amount payable for debris re-                                                          5. Fire Protection Device Recharge
                   moval expense under the terms of para-
                   graph c. is calculated as follows: $80,000                                                                 We will pay, up to the limit listed in the
                   ($79,500 + $500) x 25% = $20,000;                                                                          Declarations for this Additional Coverage,
                   capped at $10,500. The cap applies be-                                                                     to recharge or refill your fire protective
                   cause the sum of the loss payable                                                                          devices that are permanently installed in
                   ($79,500) and the basic amount payable                                                                     buildings at the described location.
                   for debris removal ($10,500) cannot ex-
                   ceed the Limit of Insurance ($90,000).                                                                     This Additional Coverage only applies
                                                                                                                              when such devices have been discharged
                   The additional amount payable for debris                                                                   while being used to combat a covered fire.
                   removal expense is provided in accor-
                   dance with the terms of paragraph d., be-                                                        6. Claims Data Preparation Expense
                   cause    the   debris   removal   expense
                   ($30,000) exceeds 25% of the loss pay-                                                                     We will pay, up to the limit listed in the
                   able plus the deductible ($30,000 is 37.5%                                                                 Declarations for this Additional Coverage,
                   of $80,000), and because the sum of the                                                                    for reasonable costs you incur in prepar-
                   loss payable and debris removal expense                                                                    ing loss data required by policy conditions
                   ($79,500 + $30,000 = $109,500) would                                                                       after a loss covered by this Coverage
                   exceed the Limit of Insurance ($90,000).                                                                   Part. This includes the cost of taking in-
                                                                                                                              ventory, making appraisals and preparing
                   The additional amount of covered debris                                                                    other data to determine the extent of your
                   removal expense is limited to $25,000,                                                                     loss. This does not include public adjustors
                   which is equal to the limit shown on the                                                                   fees.
                   Declarations page, as stated under para-
                   graph d. Thus, the total payable for debris                                                      7. Pollutant Clean Up and Removal
                   removal expense in this example is
                   $20,500; $9,500 of the debris removal
                                                                                                                              We will pay your expense to extract "pol-
                   expense is not covered.
                                                                                                                              lutants" from land or water at each loca-
                                                                                                                              tion if the release, discharge, seepage, mi-
                 4. Fire Department Service Charge                                                                            gration, escape or dispersal of the "pollu-
                                                                                                                              tants" is caused by or results from a Cov-
                   When the fire department is called to save                                                                 ered Cause of Loss that occurs during the
                   or protect Covered Property from a Cov-                                                                    policy period.
                   ered Cause of Loss, we will pay up to the
                   limit specified in the Declarations for ser-                                                               The expenses will be paid only if they are
                   vice at each location described in the                                                                     reported to us in writing within 180 days
                   Schedule of Locations.                                                                                     of the date on which the Covered Cause
                                                                                                                              of Loss occurs.
                   Such limit is the most we will pay regard-
                   less of the number of responding fire de-                                                                  This Additional Coverage does not apply
                   partments or fire units, and regardless of                                                                 to costs to test for, monitor or assess the
                   the number or type of service performed.                                                                   existence, concentration or effects of
                                                                                                                              "pollutants." But we will pay for testing
                   This Additional Coverage applies to your                                                                   which is performed in the course of ex-
                   liability for  fire  department service                                                                    tracting the "pollutants" from the land or
                   charges:                                                                                                   water.

                    a. assumed by contract       or        agreement                                                          The most we will pay for each described
                       prior to loss; or                                                                                      location under this Additional Coverage is
                                                                                                                              stated in the Declarations for the sum of
                    b. required by local ordinance.                                                                           all covered expenses arising out of Cov-
                                                                                                                              ered Causes of Loss occurring during
                   No Deductible applies to this Additional                                                                   each separate 12 month period of this
                   Coverage.                                                                                                  Policy.




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
C gt Q g   (V)    Id   n9/1                                                   Monne.         IA        nf       OGA
         S./ VI   . ...• r .ffi   •.•   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 60 of 121
                                        I ...                           -..-e • ,......“ 11 •   II • I v. • V .., $ .   I I ........• • •.... • . ,....“,   NJ,..., II I I p.,0 ...• . I ,


                                                                                                                                                                                               104131
                        No Deductible applies to this Additional                                                                                                                         caused by or resulting from ma-
                        Coverage.                                                                                                                                                        nipulation of a computer system
                                                                                                                                                                                         (including electronic data) by any
             8. Electronic Data                                                                                                                                                          employee, including a temporary
                                                                                                                                                                                         or leased employee, or by an en-
                           a. Under this Additional Coverage, elec-                                                                                                                      tity retained by you or for you to
                              tronic data has the meaning described                                                                                                                      inspect, design, install, modify,
                              under Property Not Covered - Elec-                                                                                                                         maintain, repair or replace that
                              tronic Data. This Additional Coverage                                                                                                                      system.
                              does not apply to your "stock" of
                              prepackaged software, or to elec-
                                                                                                                                                            d. The most we will pay under this Addi-
                              tronic data which is integrated in and
                                                                                                                                                               tional Coverage - Electronic Data is
                              operates or controls the building's
                                                                                                                                                               $2,500 or the Limit of Insurance as
                              elevator, lighting, heating, ventilation,
                                                                                                                                                               shown in the Declarations, whichever
                              air conditioning or security system.
                                                                                                                                                               is greater, for all loss or damage sus-
                           b. Subject to the provisions of this Addi-                                                                                          tained in any one policy year, regard-
                              tional Coverage, we will pay for the                                                                                             less of the number of occurrences of
                              cost to replace or restore electronic                                                                                            loss or damage or the number of lo-
                              data which has been destroyed or                                                                                                 cations or computer systems involved.
                              corrupted by a Covered Cause of                                                                                                  If loss payment on the first occur-
                              Loss. To the extent that electronic data                                                                                         rence does not exhaust this amount,
                                                                                                                                                               then the balance is available for subse-
                              is not replaced or restored, the loss
                              will be valued at the cost of replace-                                                                                           quent loss or damage sustained in but
                              ment of the media on which the elec-                                                                                             not after that policy year. With respect
                                                                                                                                                               to an occurrence which begins in one
                              tronic data was stored, with blank me-
                              dia of substantially identical type.                                                                                             policy year and continues or results in
                                                                                                                                                               additional loss or damage in a subse-
                           c. The Covered Causes of Loss applica-                                                                                              quent policy year(s), all loss or damage
                              ble to Your Business Personal Property                                                                                           is deemed to be sustained in the Policy
                              apply to this Additional Coverage -                                                                                              year in which the occurrence began.
                              Electronic Data, subject to the follow-
                              ing:                                                                                                             9. Preservation of Property

                                                (1) Coverage under this Additional                                                                          If it is necessary to move Covered Prop-
                                                    Coverage - Electronic Data is                                                                           erty from the described location to pre-
                                                    limited to the "specified causes                                                                        serve it from loss or damage by a Cov-
                                                    of loss" and Collapse as defined                                                                        ered Cause of Loss, we will pay for any
                                                    in this form.                                                                                           direct physical loss or damage to that
                                                                                                                                                            property:
                                           (2) If the Policy is endorsed to add a
                                               Covered Cause of Loss, the addi-
                                                                                                                                                            a. while it is being moved or while tem-
                                               tional Covered Cause of Loss
                                                                                                                                                               porarily stored at another location; and
                                               does not apply to the coverage
                                               provided under this Additional
                                                                                                                                                            b. only if the loss or damage occurs
                                               Coverage - Electronic Data.
                                                                                                                                                               within 30 days after the property is
                                           (3) The Covered Causes of Loss in-                                                                                  first moved.
                                               clude a virus, harmful code or
                                               similar instruction introduced into                                                          10. Brands and Labels Expense
                                               or enacted on a computer system
                                               (including electronic data) or a                                                                             If branded or labeled merchandise that is
                                               network to which it is connected,                                                                            covered Property is damaged by a Cov-
                                               designed to damage or destroy                                                                                ered Cause of Loss, we may take all or
                                               any part of the system or disrupt                                                                            any part of the property at an agreed or
                                               its normal operation. But there is                                                                           appraised value. If so, we will pay reason-
                                               no coverage for loss or damage                                                                               able expenses you incur to:




                                  Includes copyrighted material of insurance Services Office, Inc., with its permission
CD an   no        ICA              no/i a                                                       10,.,,,,        4
                   “ar
                            Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 61 of 121
                               .v.•   •••-•                   ,./11.1•   /       t I 1..1,111111,


                                                                                                         104131
                         a. stamp the word salvage on the mer-                       (2) Up to $5,000 per occurrence un-
                            chandise or its containers, if the stamp                     less a different Limit of Insurance
                            will not physically damage the mer-                          is shown in the Declarations, to
                            chandise; or                                                 an eligible person for the return
                                                                                         of   stolen Covered       Property,
                         b. remove the brands or labels if doing                         when the loss is caused by theft.
                            so will not physically damage the mer-                       However, we will pay no more
                            chandise. You must relabel the mer-                          than the lesser of the following
                            chandise or its containers to comply                         amounts:
                            with the law.
                                                                                                    (a) replacement Cost based on
                     The most we will pay under this Additional
                                                                                                        the condition of the Covered
                     Coverage - Brands and Labels expense, is                                           Property at the time it is re-
                     $5,000 or the Limit of Insurance as shown
                                                                                                        turned, but not more than the
                     in the Declarations, whichever is greater.
                                                                                                        amount required to repair or
                                                                                                        replace it; or
                 11. Consequential Loss

                     We will pay up to $2,500 per occurrence,                                       (b) the amount determined by
                     unless a different Limit of Insurance is                                           the loss settlement proce-
                     shown on the declarations, for the reduc-                                          dure applicable to the Cov-
                     tion in value of undamaged Business Per-                                           ered Property.
                     sonal Property parts of a product which
                     becomes unmarketable. The reduction in                    b. This Additional Coverage applies sub-
                     value must be the direct result of physical                  ject to the following conditions:
                     loss or damage from a covered Cause of
                     Loss to another part of the product.
                                                                                       (1) An eligible person means that
                 12. Reward Payment                                                        person designated by a law en-
                                                                                           forcement agency as being the
                         a. We will reimburse you for rewards                              first to voluntarily provide the
                            paid as follows:                                               necessary information or return
                                                                                           the stolen Covered Property, and
                             (1) Up to $5,000 per occurrence un-                           who is not:
                                 less a different Limit of Insurance
                                 is shown in the Declarations, to                                   (a) you or any family member;
                                 an eligible person for information
                                 leading to the arrest and convic-
                                                                                                    (b) you "employee” or any of his
                                 tion of any person or persons
                                                                                                        or her family members;
                                 committing a crime resulting in
                                 loss to Covered Property from a
                                 Covered Cause of Loss. However,                                    (c) an employee of a law en-
                                 we will pay no more than the                                           forcement agency;
                                 lesser of the following amounts:
                                                                                                    (d) an employee of a business
                                      (a) replacement Cost of the                                       engaged in property protec-
                                          Covered Property at the time                                  tion;
                                          of loss or damage, but not
                                          more than the amount re-
                                          quired to repair or replace it;                           (e) any person who had custody
                                              Or
                                                                                                        of the Covered Property at
                                                                                                        the time the theft was com-
                                      (b) the amount determined by                                      mitted; or
                                          the loss settlement proce-
                                          dure applicable to the Cov-                               (f) any person involved in the
                                          ered Property.                                                crime.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission
Csr,   OC   fl    IA       11,111 c%                        IDnete. 1 a e. f 1
  I      kJ 'la if   I kJ / L..    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 62 of 121
                                          •    \      I   •   ,•-•   4.. V.I. V11111/4..1    P1111       II1lldS   P#I I I1JG11 17

                                                                                                                                          104131
                                     (2) There will be no reimbursement                                            b. Your Business Personal Property
                                         for a reward paid unless and until
                                         the person(s) committing the                                                      (1) If this Policy covers Your Busi-
                                         crime is (are) convicted or the                                                       ness Personal Property, you may
                                         Covered Property is returned.                                                         extend that insurance to apply to:

                                     (3) The amount of the reward is the                                                             (a) Business Personal Property,
                                         most we will reimburse under this                                                               including such property that
                                         Additional Coverage for loss in                                                                 you newly acquire, at any lo-
                                         any one occurrence.                                                                             cation you acquire other than
                                                                                                                                         fairs, trade shows or exhibi-
                                     (4) The Insured must have posted                                                                    tions;
                                         public notice of the reward prior
                                         to the person having been the                                                               (b) Business Personal Property,
                                         first to voluntarily provide the                                                                including such property that
                                         necessary information or return                                                                 you newly acquire, located at
                                         the stolen Covered Property.                                                                    your newly constructed or
                                                                                                                                         acquired buildings at the lo-
        F. Coverage Extensions                                                                                                           cation described in the Dec-
                                                                                                                                         larations; or
            Except as otherwise provided, the following
            Extensions apply to property located in or on                                                                            (c) Business Personal Property,
            the building described in the Declarations or in                                                                             that you newly acquire, lo-
            the open (or in a vehicle) within 11000 feet of                                                                              cated at the described loca-
            the described location.                                                                                                      tion.


                1. Newly Acquired or Constructed Prop-                                                                           The most we will pay for loss or
                                                                                                                                 damage under this Extension is
                   erty
                                                                                                                                 the Limit of Insurance for this
                                                                                                                                 Coverage Extension, shown in the
                          a. Buildings                                                                                           Declarations.

                                   If this Policy covers Building, you may                                                (2) This extension does not apply to.
                                   extend that insurance to apply to:
                                                                                                                                     (a) personal property of others
                                     (1) your new buildings while being                                                                  that is temporarily in your
                                         built on the described location;                                                                possession in the course of
                                         and                                                                                             installing or performing work
                                                                                                                                         on such property; or
                                    (2) buildings you acquire at locations,
                                        other than the described location,                                                           (b) personal property of others
                                        intended for:                                                                                    that is temporarily in your
                                                                                                                                         possession in the course of
                                               (a) similar use as the building                                                           your     manufacturing   or
                                                   described in the Declara-                                                             wholesaling activities.
                                                   tions; or
                                                                                                                   c. Period of Coverage
                                               (b) use as a warehouse.
                                                                                                                       With respect to insurance on or at
                                              The most we will pay for loss or                                         each newly acquired or constructed
                                              damage under this Extension is                                           property, coverage will end when any
                                              the Limit of Insurance for this                                          of the following first occurs:
                                              Coverage Extension, shown in the
                                              Declarations.                                                               (1) this Policy expires;




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission
CD Da   (10          /Cr!         (10/1   a‘                                                1 1   ..%;    OCN
     I S.       I VI      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 63 of 121
                                .1.11   •   •-•   vIv   VI VG,.   111111,011%,1,1 I   II 1,I,11,111,../Ila   Nuf•-•11 ltd/..411


                                                                                                                                  104131
                           (2) 90 days expire after you acquire                                               b. Coverage under this Extension is limit-
                               the property or begin construc-                                                   ed to the "specified causes of loss"
                               tion on that part of the building                                                 and Collapse as defined in this form.
                               that would qualify as covered
                               property; or                                                                   c. Under this Extension, the most we will
                                                                                                                 pay to replace or restore the lost in-
                           (3) you report values to us.                                                          formation is $2,500 at each described
                                                                                                                 location, unless a higher limit is shown
                          We will charge you additional premium                                                  in the Declarations. Such amount is ad-
                          for values reported from the date                                                      ditional insurance. We will also pay for
                          construction begins or you acquire the                                                 the cost of blank material for repro-
                          property.                                                                              ducing the records (whether or not
                                                                                                                 duplicates exist), and (when there is a
                       d. If the coverage provided by this ex-                                                   duplicate) for the cost of labor to
                          tension has expired due to Item c.                                                     transcribe or copy the records. The
                          above, the Limit of Insurance shown in                                                 costs of blank material and labor are
                          the Declarations for "At Any Other Lo-                                                 subject to the applicable Limit of In-
                          cation" will apply.                                                                    surance on Your Business Personal
                                                                                                                 Property and therefore coverage of
                                                                                                                 such costs is not additional insurance.
               2. Personal Effects

                                                                                                    4. Outdoor Property
                  You may extend the insurance that applies
                  to Your Business Personal Property to ap-
                  ply to personal effects owned by you,                                                      You may extend the insurance provided by
                  your officers, your partners or members,                                                   this Coverage Form to apply to your trees,
                  your managers or your employees. This                                                      shrubs and plants (other than trees, shrubs
                  extension does not apply to loss or dam-                                                   or plants which are stock or are part of a
                  age by theft.                                                                              vegetated roof) piers, wharves, docks or
                                                                                                             retaining walls (not attached to buildings),
                  The most we will pay for loss or damage                                                    including debris removal expense, caused
                  under this Extension is stated in the Dec-                                                 by or resulting from any of the following
                  larations for this Extension per each de-                                                  causes of loss if they are Covered Causes
                  scribed location. Our payment for loss of                                                  of Loss:
                  or damage to personal property of others
                  will only be for the account of the owner                                                   a. fire;
                  of the property.
                                                                                                              b. lightning;
                   No Deductible applies to this Coverage
                   Extension.
                                                                                                              c. explosion;

               3. Valuable Papers and Records (Other than
                                                                                                              d. riot or Civil Commotion; or
                  Electronic Data)

                       a. You may extend the insurance that ap-                                               e. aircraft.
                          plies to Your Business Personal Prop-
                          erty to apply to the cost to replace or                                            Subject to all aforementioned terms and
                          restore the lost information on valu-                                              limitations of coverage, this Coverage Ex-
                          able papers and records for which                                                  tension includes the expense of removing
                          duplicates do not exist. But this Exten-                                           from the described location the debris of
                          sion does not apply to valuable papers                                             trees, shrubs and plants which are the
                          and records which exist as electronic                                              property of others, except in the situation
                          data. Electronic data has the meaning                                              in which you are a tenant and such prop-
                          described under Property Not Covered                                               erty is owned by the landlord of the de-
                          Electronic Data.                                                                   scribed location.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
e0     on no    /Cr4       i1      \                               /Dein"       10       rk f    gR1
                        Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 64 of 121
                                                     N-01 4,416 I 1111,01...0(AI•011,0411,A, 1%0,,   N.0,011111.0..11


                                                                                                                        104131
               5. Non -Owned Detached Trailers                                                       We will not pay to access any other parts
                                                                                                     of the system that may otherwise be
                   a. You may extend the insurance that ap-                                          damaged (for example by rust or normal
                      plies to Your Business Personal Prop-                                          wear and tear) where there was no break,
                      erty to apply to loss or damage to                                             hole or crack where covered water, liquid,
                      trailers that you do not own, provided                                         powder or molten material was released.
                      that:
                                                                                                     We will also not pay the cost to repair or
                          (1) the trailer is used in your busi-                                      replace the break, hole or crack or the
                              ness;                                                                  cost to repair or replace that which was
                                                                                                     removed in gaining access to the break,
                          (2) the trailer is in your care, custody                                   hole or crack.
                              or control at the location de-
                              scribed in the Declarations; and                               7. Glass

                                                                                                      a. We will pay for expenses incurred to
                          (3) you have a contractual respon-
                                                                                                         put up temporary plates or board up
                              sibility to pay for loss or damage
                                                                                                         openings if repair or replacement of
                              to the trailer.
                                                                                                         damaged glass is delayed.
                   b. We will not pay for loss or damage                                             b. We will pay for expenses incurred to
                      that occurs:                                                                      remove or replace obstructions when
                                                                                                        repairing or replacing glass that is part
                          (1) while the trailer is attached to any                                      of a building. This does not include
                              motor vehicle or motorized con-                                           removing or replacing window dis-
                              veyance, whether or not the mo-                                           plays.
                              tor vehicle or motorized convey-
                              ance is in motion;                                                     Each of these Extensions is additional in-
                                                                                                     surance, except for 6. Water Damage,
                          (2) during hitching or unhitching op-                                      Other Liquids, Powder or Molten Ma-
                              erations, or when a trailer be-                                        terial Damage and 7. Glass.
                              comes     accidentally   unhitched
                              from a motor vehicle or motor-                                         Payments under the following Extensions
                              ized conveyance.                                                       will not increase the applicable Limit of
                                                                                                     Insurance:
                   c. The most we will pay for loss or dam-
                      age under this Extension is $5,000,                                            (1) Water Damage, Other Liquids, Pow-
                      unless a higher limit is shown in the                                              der or Molten Material Damage
                      Declarations.
                                                                                                     (2) Glass.
                   d. This insurance is excess over the
                                                                                                     The Additional Condition, Coinsurance,
                      amount due (whether you can collect
                                                                                                     does not apply to these Extensions.
                      on it or not) from any other insurance
                      covering such property.
                                                                                       G. Limits of Insurance
               6. Water Damage, Other Liquids, Powder or                                    The most we will pay for loss or damage in
                  Molten Material Damage - Tear Out Ex-                                     any one occurrence is the applicable Limit of
                  pense                                                                     Insurance shown in the Declarations.

                  In the event of covered loss or damage                                    The amounts of insurance stated in the fol-
                  caused by or resulting from water (or                                     lowing Additional Coverages apply in accor-
                  steam), other liquid, powder or molten                                    dance with the terms of such coverages and
                  material damage occurs, we will also pay                                  are separate from the Limit(s) of Insurance
                  the necessary cost to access the specific                                 shown in the Declarations for any other cov-
                  break, hole or crack in the pipe, appliance                               erage:
                  or fitting to repair the break, hole or
                  crack.                                                                      1. Fire Department Service Charge;




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
co   QC   no    Ir•I   r10 11 Cl                                IlD,rne,    1 CI   n      'ICI
            ,I,J1   1,11.11.,,,   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 65 of 121
                                  . ,     IVI/   •...a.   ,....,J14—,./   1,,   .   V I   vs,   SI. VV.&   I   11.1 IVI IVVII I   II 1.0.\/..641.../%0   \I VI III."... m,


                                                                                                                                                                                   104131
               2. Pollutant Clean-up and Removal;                                                                                                                 (3) the number of days since the be-
                                                                                                                                                                      ginning of the current policy year
               3. Increased Cost of Construction; and                                                                                                                 or the effective date of the most
                                                                                                                                                                      recent policy change amending
               4. Electronic Data.                                                                                                                                    the Limit of Insurance, divided by
                                                                                                                                                                      365.
              Payments under the Preservation of Property
                                                                                                                                                                Example:
              Additional Coverage will not increase the ap-
              plicable Limit of Insurance.                                                                                                                      If:          The applicable Limit
                                                                                                                                                                             of Insurance is         $100,000
          H. Deductible
                                                                                                                                                                             and the annual percentage
             In any one occurrence of loss or damage                                                                                                                         increase is                    8%
             (hereinafter referred to as loss), we will first
             reduce the amount of loss if required by a                                                                                                                      The number of days
             Coinsurance Condition. If the adjusted amount                                                                                                                   since the beginning
             of loss is less than or equal to the Deductible,                                                                                                                of the Policy year
             we will not pay for that loss. If the adjusted                                                                                                                  (or last
             amount of loss exceeds the Deductible, we                                                                                                                       change) is                    146
             will then subtract the Deductible from the ad-                                                                                                                  The amount of increase is
             justed amount of loss, and will pay the result-                                                                                                                 $100,000 X .08
             ing amount or the Limit of Insurance, which-                                                                                                                    X 146 •i- 365 =           $3,200
             ever is less.
                                                                                                                                                2. Ordinance or Law
             When the occurrence involves loss to more
             than one item of Covered Property and sepa-                                                                                                 a. Each of the Coverages - Coverage A,
             rate Limits of Insurance apply, the losses will                                                                                                Coverage B and Coverage C - applies
             not be combined in determining application of                                                                                                  only if that Coverage(s) is chosen by
             the Deductible. But the Deductible will be ap-                                                                                                 entry in the Declarations and then only
             plied only once per occurrence.                                                                                                                with respect to the Building property
                                                                                                                                                            identified for that Coverage(s) in the
          I. Optional Coverages                                                                                                                             Declarations.

                                                                                                                                                         b. Application of Coverage
                1. Inflation Guard
                                                                                                                                                                The coverage provided by this Op-
                         a. The Limit of Insurance for property to                                                                                              tional Coverage applies only if both (1)
                            which this Optional Coverage applies                                                                                                and (2) are satisfied and then subject
                            will automatically increase by the an-                                                                                              to the qualifications set forth in (3).
                            nual percentage shown in the Declara-
                            tions.                                                                                                                                    (1) The ordinance or law:

                        b. The amount of increase will be:                                                                                                                    (a) regulates   the   demolition,
                                                                                                                                                                                  construction or repair of
                                                                                                                                                                                  buildings,   or   establishes
                                        (1) the Limit of Insurance that applied
                                                                                                                                                                                  zoning or land use require-
                                            on the most recent of the Policy
                                                                                                                                                                                  ments at the described loca-
                                            inception date, the Policy anniver-
                                                                                                                                                                                  tion; and
                                            sary date, or any other policy
                                            change amending the Limit of In-                                                                                                  (b) is in force at the time of
                                            surance, times                                                                                                                        loss.

                                    (2) the percentage of annual increase                                                                                                    But coverage under this Optional
                                        shown in the Declarations ex-                                                                                                        Coverage applies only in re-
                                        pressed as a decimal (example 8%                                                                                                     sponse to the minimum require-
                                        is .08), times                                                                                                                       ments of the ordinance or law.




                            Includes copyrighted material of Insurance Services Office, Inc., with its permission
CD   OA    no rCrIl           fliD/1 al                                                                        IDnrin      IDA      nf      OR1
             kJ *--I I   I V I A— ,../   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 66 of 121
                                         I •—•     Pirlf.• ,J,   A.1 ,0   V   I ,I, —1.   \0 a   •.1 SO   •....1 a.o.64•   1-1111,•11%,-.1r     1...J414.1W.,   •.••...1 I 1,1..41 gy


                                                                                                                                                                                              104131

                                                     Losses and costs incurred in                                                                                c. We will not pay under Coverages A, B
                                                     complying    with  recommended                                                                                 and/or C of this Optional Coverage
                                                     actions or standards that exceed                                                                               for:
                                                     actual requirements are not cov-
                                                     ered under this Optional Cover-                                                                                         (1) enforcement of or compliance
                                                     age.                                                                                                                        with any ordinance or law which
                                                                                                                                                                                 requires the demolition, repair,
                                             (2)         (a) the building sustains direct                                                                                        replacement, reconstruction, re-
                                                             physical damage that is cov-                                                                                        modeling or remediation of prop-
                                                             ered under this Policy and                                                                                          erty due to contamination by
                                                             such damage results in en-                                                                                          "pollutants" or due to the pres-
                                                             forcement of the ordinance                                                                                          ence,      growth,    proliferation,
                                                             or law; or                                                                                                          spread or any activity of "fungus,"
                                                                                                                                                                                 wet or dry rot or bacteria; or
                                                        (b) the building sustains both di-
                                                            rect physical damage that is                                                                                   (2) the costs associated with the en-
                                                            covered under this Policy                                                                                          forcement of any ordinance or
                                                            and direct physical damage                                                                                         law which requires any insured or
                                                            that is not covered under                                                                                          others to test for, monitor, clean
                                                            this Policy, and the building                                                                                      up, remove, contain, treat, de-
                                                            damage in its entirety results                                                                                     toxify or neutralize, or in any way
                                                            in enforcement of or com-                                                                                          respond to, or assess the effects
                                                            pliance with the ordinance or                                                                                      of "pollutants," "fungus," wet or
                                                            law.                                                                                                               dry rot or bacteria.

                                                        (c) but if the building sustains                                                                         d. Coverage
                                                            direct physical damage that
                                                            is not covered under this                                                                                        (1) Coverage A - Coverage for
                                                                                                                                                                                 Loss to the Undamaged Portion
                                                            Policy, and such damage is
                                                                                                                                                                                 of the Building
                                                            the subject of the ordinance
                                                            or law, then there is no cov-                                                                                               With respect to the building that
                                                            erage under this Optional
                                                                                                                                                                                        has sustained covered direct
                                                            Coverage even if the building                                                                                               physical damage, we will pay un-
                                                            has also sustained covered                                                                                                  der Coverage A for the loss in
                                                            direct physical damage.
                                                                                                                                                                                        value of the undamaged portion
                                                                                                                                                                                        of the building as a consequence
                                            (3) In the situation described in (2Xb)                                                                                                     of enforcement of or compliance
                                                above, we will not pay the full
                                                                                                                                                                                        with any ordinance or law that
                                                amount of loss otherwise payable                                                                                                        requires demolition of undamaged
                                                under the terms of Coverages A,                                                                                                         parts of the same building.
                                                B and/or C of this Optional Cov-
                                                erage. Instead, we will pay a pro-                                                                                                      Coverage A is included within    the
                                                portion of such loss; meaning the                                                                                                       Limit of Insurance shown in      the
                                                proportion that the covered di-                                                                                                         Declarations as applicable to    the
                                                rect physical damage bears to the                                                                                                       covered building. Coverage         A
                                                total direct physical damage.                                                                                                           does not increase the Limit of   In-
                                                                                                                                                                                        surance.
                                                     However, if the covered direct
                                                     physical damage, alone, would                                                                                         (2) Coverage B - Demolition Cost
                                                     have resulted in enforcement of                                                                                           Coverage
                                                     or compliance with the ordinance
                                                     or law, then we will pay the full                                                                                                  With respect to the building that
                                                     amount of loss otherwise payable                                                                                                   has sustained covered direct
                                                     under the terms of Coverages A,                                                                                                    physical damage, we will pay the
                                                     B and/or C of this Optional Cov-                                                                                                   cost to demolish and clear the
                                                     erage.                                                                                                                             site of undamaged parts of the




                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission
C•Ct   0C   nn tc.r r,'/1                        C \                                                                        /171,,,..—.   ^11    .—. i   nc‘
   I     VI.,   I    •   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 67 of 121
                             IVO/   1,./   .6      1     •• r   NONA   N./1,4%All   t 1111,011,41411   111,11.111 %AI    N.4,41111.14141117


                                                                                                                                                   104131

                               same building, as a consequence                                                                            If attached, the Coinsurance Ad-
                               of enforcement of any ordinance                                                                            ditional Condition Endorsement,
                               or law that requires demolition of                                                                         does not apply to Increased Cost
                               such undamaged property.                                                                                   of Construction Coverage.

                               If attached, the Coinsurance Ad-                                                                               (b) When a building is damaged
                               ditional Condition Endorsement                                                                                     or destroyed and Coverage
                               does not apply to Demolition                                                                                       C applies to that building in
                               Cost Coverage.                                                                                                     accordance with (3)(a) above,
                                                                                                                                                  coverage for the increased
                                                                                                                                                  cost of construction also
                         (3) Coverage C    Increased Cost of                                                                                      applies to repair or recon-
                             Construction Coverage                                                                                                struction of the following,
                                                                                                                                                  subject to the same condi-
                                    (a) With respect to the building                                                                              tions stated in (3)(a):
                                        that has sustained covered
                                        direct physical damage, we                                                                                 (i) the cost of excavations,
                                        will pay the increased cost                                                                                    grading, backfilling and
                                        to:                                                                                                            filling;

                                                (I) repair or reconstruct                                                                         (ii) foundation of the build-
                                                    damaged portions of                                                                                ing;
                                                    that Building property;
                                                    and/or                                                                                        (iii) pilings; and

                                                                                                                                                  (iv) underground         pipes,
                                                (II) reconstruct or remodel                                                                            flues and drains.
                                                     undamaged portions of
                                                     that Building property,                                                              The items listed in (b)(i) through
                                                     whether or not demoli-                                                               (b)(1v) above are deleted from
                                                     tion is required;                                                                    Property Not Covered, but only
                                                                                                                                          with respect to the coverage de-
                               when the increased cost is a                                                                               scribed in this Provision (3Xb).
                               consequence of enforcement of
                               or compliance with the minimum                                                             e. Loss Payment
                               requirements of the ordinance or
                               law.                                                                                                 (1) All following loss payment Provi-
                                                                                                                                        sions e.(2) through e.(4), are sub-
                               However:                                                                                                 ject to the apportionment proce-
                                                                                                                                        dures set forth in Section b.(3) of
                                                                                                                                        this Optional Coverage.
                                                       This coverage applies
                                                       only if the restored or                                                     (2) When there is a loss in value of
                                                       remodeled property is                                                           an undamaged portion of a build-
                                                       intended for similar oc-                                                        ing, to which Coverage A applies,
                                                       cupancy as the current                                                          the loss payment for that building,
                                                       property, unless such                                                           including damaged and undamaged
                                                       occupancy is not per-                                                           portions, will be determined as
                                                       mitted by zoning or land                                                        follows:
                                                       use ordinance or law.
                                                                                                                                              (a) If the replacement cost valu-
                                                (ii) We will not pay for the                                                                      ation applies, and the prop-
                                                     increased cost of con-                                                                       erty is being repaired or re-
                                                     struction if the building                                                                    placed, on the same or an-
                                                     is not repaired, recon-                                                                      other location, we will not
                                                     structed or remodeled.                                                                       pay more than the lesser of:




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission
nen oc              11,114                                                                                        r1r1
                     Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 68 of 121
                           Crlf           I V -V   V   .../sa   \OE   IP I 1,11%0(.411   I. 1.41.1     V....01111.1(Al ly

                                                                                                                                 104131
                                       (I) the amount you would                                                  (4) Loss payment under Coverage C
                                           actually spend to repair,                                                 - Increased Cost of Construction
                                           rebuild or reconstruct                                                    Coverage will be determined as
                                           the Building property,                                                    follows:
                                           but not for more than
                                           the amount it would                                                              (a) We will not pay under Cov-
                                           cost to restore the                                                                  erage C:
                                           Building property on the
                                           same location and to
                                           the same height, floor                                                                (i) until the property is ac-
                                           area, style and compa-                                                                    tually repaired or re-
                                           rable quality of the                                                                      placed, at the same or
                                           original property in-                                                                     another location; and
                                           sured; or
                                                                                                                                 (ii) unless the repairs or
                                      (ii) the Limit of Insurance                                                                     replacement are made
                                           shown in the Declara-                                                                      as soon as reasonably
                                           tions as applicable to                                                                     possible after the loss
                                           the covered     Building                                                                   or damage, not to ex-
                                           property.                                                                                  ceed two years. We
                                                                                                                                      may extend this period
                                                                                                                                      in writing during the
                                  (b) If the replacement cost valu-
                                                                                                                                      two years.
                                      ation applies and the prop-
                                      erty is not repaired or re-
                                      placed, or if the replacement                                                         (b) If the building is repaired or
                                      cost valuation does not ap-                                                               replaced at the same loca-
                                      ply, we will not pay more                                                                 tion, or if you elect to re-
                                      than the lesser of:                                                                       build at another location, the
                                                                                                                                most we will pay under
                                       (i) the actual cash value of                                                             Coverage C is the lesser of:
                                           the Building property at
                                           the time of loss; or                                                                  (I) the increased cost of
                                                                                                                                     construction    at the
                                      (ii) the Limit of Insurance                                                                    same location; or
                                           shown in the Declara-
                                           tions as applicable to                                                                (ii) the applicable Limit of
                                           the covered     Building                                                                   Insurance shown for
                                           property.                                                                                  Coverage C in the Dec-
                                                                                                                                      larations.
                         (3) Loss payment under Coverage B
                             Demolition Cost Coverage will be                                                               (c) If the ordinance or    law re-
                             determined as follows:                                                                             quires relocation to    another
                                                                                                                                location, the most     we will
                            We will not pay more than the                                                                       pay under Coverage     C is the
                            lesser of the following:                                                                            lesser of:

                                  (a) the amount you actually                                                                    (i) the increased cost of
                                      spend to demolish and clear                                                                    construction at the new
                                      the site of the described lo-                                                                  location; or
                                      cation; or
                                                                                                                                 (ii) the applicable Limit of
                              (b) the applicable Limit of Insur-                                                                      Insurance shown for
                                  ance shown for Coverage B                                                                           Coverage C in the Dec-
                                  in the Declarations.                                                                                larations.




                   Includes copyrighted material of Insurance Services Office, Inc., with its permission
co pc nal   /Cel   110                                                113,-”Nes           e f   '3=1
      ,61,.//   I     f.6•   I
                                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 69 of 121
                                   11,1/   %Sof   • ,r -r              I %I I 1,011,0,11i   II. 14,1.111 MI          I pa LAI iy


                                                                                                                                        104131

                      f. Under this Optional Coverage we will                                                          (2) Communication       Supply   Ser-
                         not pay for loss due to any ordinance                                                             vices, meaning property sup-
                         or law that:                                                                                      plying communication services,
                                                                                                                           including telephone, radio, micro-
                                 (1) you were required to comply                                                           wave or television services to the
                                     with before the loss, even if the                                                     described location, such as:
                                     building was undamaged; and
                                                                                                                                   (a) communication transmission
                                 (2) you failed to comply with.                                                                        lines, including optic fiber
                                                                                                                                       transmission lines;
                             This includes the following:
                                                                                                                                   (b) coaxial cables; and
                                 (a) intentional disregard of the ordi-
                                     nance or law; or                                                                              (c) microwave radio relays ex-
                                                                                                                                       cept satellites.
                                 (b) the failure to recognize and com-
                                     ply with the ordinance or law; or
                                                                                                                       (3) Power Supply Services, meaning
                                                                                                                           the following types of property
                                 (c) the failure of Code Enforcement
                                                                                                                           supplying electricity, steam or gas
                                     Authority having responsibility for
                                                                                                                           to the described location:
                                     the jurisdiction in which the build-
                                     ing is located to enforce the or-
                                                                                                                                   (a) utility generating plants;
                                     dinance or law.
                                                                                                                                   (b) switching stations;
           3. Utility Services
                                                                                                                                   (c) substations;
                    a. Coverage
                                                                                                                                   (d) transformers; and
                             We will pay for loss of or damage to
                             Covered Property described in the                                                                     (e) transmission lines.
                             Declarations, caused by the interrup-
                             tion of service to the described loca-                                              d. As used in this optional coverage, the
                             tion. The interruption must result from                                                term transmission lines includes all
                             direct physical loss or damage by a                                                    lines which serve to transmit commu-
                             Covered Cause of Loss to the follow-                                                   nication service or power, including
                             ing property, not on the described                                                     lines which may be identified as dis-
                             premise.                                                                               tribution lines.

                    b. Exception                                                                                 e. The Utility Services Limit of Insurance
                                                                                                                    as shown on the Declarations is part
                             Coverage under this Optional Coverage                                                  of, not in addition to, the Limit of In-
                             does not apply to loss or damage to                                                    surance stated in the Declarations, as
                             electronic data, including destruction                                                 applicable to the Covered Property.
                             or corruption of electronic data. The
                             term electronic data has the meaning                                   J. Definitions
                             set forth in this coverage form.
                                                                                                              1. "Fungus" means any type or form of
                    c. Utility Services                                                                          fungus, including mold or mildew, and any
                                                                                                                 mycotoxins, spores, scents or by-pro-
                                 (1) Water Supply Services, meaning                                              ducts produced or released by fungi.
                                     the following types of property
                                     supplying water to the described                                         2. "Pollutants" means any solid, liquid, gas-
                                     location:                                                                   eous or thermal irritant or contaminant,
                                                                                                                 including smoke, vapor, soot, fumes, ac-
                                           (a) pumping stations; and                                             ids, alkalis, chemicals and waste. Waste
                                                                                                                 includes materials to be recycled, recondi-
                                           (b) water mains.                                                      tioned or reclaimed.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
OC   110        ICA      (1'3/1=1                                       113"ete.     'JA       r.       11C1
                  I
                      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 70 of 121
                         IV lor         WC                       11111.1.114111,,,.   %,.../11111,..411y

                                                                                                                 104131

          3. "Stock" means merchandise held in stor-                                                       is located on the described loca-
             age or for sale, raw materials and in -                                                       tion and contains water or steam;
             process or finished goods, including sup-                                                     and
             plies used in their packing or shipping.
                                                                                                (2) accidental discharge or leakage of
          4. "Specified Causes of Loss" means the
                                                                                                    water or waterborne material as
             following: fire; lightning; explosion; wind-
                                                                                                    the direct result of the breaking
             storm or hail; smoke; aircraft or vehicles;
                                                                                                    apart or cracking of a water or
             riot or civil commotion; vandalism; leakage
                                                                                                    sewer pipe that is located off the
             from fire extinguishing equipment; sink-
                                                                                                    described location and is part of
             hole collapse; volcanic action; falling ob-
                                                                                                    a municipal potable water supply
             jects; weight of snow, ice or sleet; water
                                                                                                    system or      municipal sanitary
             damage.
                                                                                                    sewer system, if the breakage or
             a. Sinkhole collapse means the sudden                                                  cracking is caused by wear and
                sinking or collapse of land into under-                                             tear.
                ground empty spaces created by the
                action of water on limestone or dolo-                                        But water damage does not include
                mite.                                                                        loss or damage otherwise excluded
                                                                                             under the terms of the Water Exclu-
                  This cause of loss does not include:
                                                                                             sion. Therefore, for example, there is
                       (1) the cost of filling sinkholes; or                                 no coverage under this Policy in the
                                                                                             situation in which discharge or leakage
                      (2) sinking or collapse of land into                                   of water results from the breaking
                          man-made underground cavities.                                     apart or cracking of a pipe which was
                                                                                             caused by or related to weather -in-
             b. Falling objects does not include loss
                                                                                             duced flooding, even if wear and tear
                or damage to:                                                                contributed to the breakage or crack-
                       (1) personal property in the open; or                                 ing. As another example, and also in
                                                                                             accordance with the terms of the Wa-
                      (2) the interior of a building or struc-                               ter Exclusion, there is no coverage for
                          ture, or property inside a building                                loss or damage caused by or related
                          or structure unless the roof or an                                 to weather -induced flooding which
                          outside wall of the building or                                    follows or is exacerbated by pipe
                          structure is first damaged by a                                    breakage or cracking attributable to
                          falling object.                                                    wear and tear.
             c. Water damage means:
                                                                                             To the extent that accidental discharge
                       (1) accidental discharge or leakage of                                or leakage of water falls within the
                           water or steam as the direct re-                                  criteria set forth in c.(1) or c.(2) of this
                           sult of the breaking apart or                                     definition of "specified causes of
                           cracking of any part of a plumb-                                  loss," such water is not subject to the
                           ing, heating, air conditioning or                                 provisions of the Water Exclusion
                           other system or appliance (other                                  which preclude coverage for surface
                           than a sump system including its                                  water or water under the surface of
                           related equipment and parts) that                                 the ground.




                 Includes copyrighted material of Insurance Services Office, Inc., with its permission
CD   OG    ICA   A')/4 CX                                                 *1C\
                       Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 71 of 121
                                                 ••••• I •••• 11.4l•   ID e •        I. IV... S.11,0,0   N./.1,11 vldua. 47


                                                                                                                              104131


                                                                                                                                       SB 86 07 (Ed. 02 15)



                               SELECT BUSINESS POLICY EXTRA EXPENSE COVERAGE FORM


       Various provisions in this Policy restrict coverage. Read the entire Policy carefully to determine rights
       and duties and what is and is not covered.

       Throughout this Policy the words "you" and "your" refer to the Named Insured shown in the Declarations
       The words 'we," "us," and "our" refer to the Company providing this insurance.

       Other words and phrases that appear in quotation marks have special meaning. Refer to Section H.
       Definitions.


       A. Coverage                                                                              Extra Expense

             We will pay for the actual and necessary Ex-                                      Extra Expense means necessary expenses
             tra Expense you sustain due to the direct                                         you incur during the "period of restoration"
             physical loss of or damage to property, at the                                    that you would not have incurred if there had
             location described in the Declarations and for                                    been no direct physical loss or damage to
             which an Extra Expense Limit of Insurance is                                      property. Coverage pertains to expenses
             shown in the Declarations. The loss or damage                                     (other than the expense to repair or replace
             must be caused by or result from a Covered                                        property) which are incurred to:
             Cause of Loss.
                                                                                                  1. Avoid or minimize the "suspension" of
             With respect to loss of or damage to per-                                               business and to continue "operations" at
             sonal property in the open or personal prop-                                            the described location or at a replacement
             erty in a vehicle, the described location in-                                           location or a temporary location, including
             cludes the area within 1000 feet of the site                                            relocation expenses and costs to equip
             of the described location.                                                              and operate the replacement location or
                                                                                                     temporary location.
             With respect to the requirements set forth in
             the preceding paragraph, if you occupy only                                         2. Minimize the "suspension" of business if
             part of a building, your location means:                                               you cannot continue "operations."

             a. the portion of the building which you rent,                                    We will also pay Extra Expense to repair or
                lease or occupy; and                                                           replace property, but only to the extent it
                                                                                               reduces the amount of loss that otherwise
             b. the area within 1000 feet of the building                                      would have been payable under this Coverage
                or within 1000 feet of the location de-                                        Form.
                scribed in the Declarations, whichever dis-
                tance is greater (with respect to loss of                                B. Covered Causes of Loss, Exclusions and
                or damage to personal property in the                                       Limitations
                open or personal property in a vehicle);
                and                                                                            Covered Causes of Loss means Risks of Di-
                                                                                               rect Physical Loss unless the loss is:
             c. any area within the building or at the de-
                scribed location, if that area services, or is                                    1. excluded in Section C. Exclusions, of the
                used to gain access to, the portion of the                                           Select Business Policy Building and
                building which you rent, lease or occupy.                                            Personal Property Coverage Form;




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission
ZR   aa n7    /Fri   n9/1 R1                                             ID n ci 1     r,f
          .1.-0,11   1 V/      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 72 of 121
                                    .V11 1,-.1   I   V' •               VII I 1,r1 /Sdi.All 1 III 1.0,41 Cal        I I I iv,. I

                                                                                                                                   104131
               2. limited in Section D. Limitations of the                                                     2. Electronic data means information, facts
                  Select Business Policy Building and                                                             or computer programs stored as or on,
                  Personal Property Coverage Form;                                                                created or used on, or transmitted to or
                                                                                                                  from computer software (including sys-
               3. excluded in Section                       C. Special Exclu-                                     tems and applications software), on hard
                  sions, below; or                                                                                or floppy disks, CD-ROMs, tapes, drives,
                                                                                                                  cells, data processing devices or any other
               4. limited in Section D. Additional Limita-                                                        repositories of computer software which
                  tion, below.                                                                                    are used with electronically controlled
                                                                                                                  equipment. The term computer programs,
        C. Special Exclusions                                                                                     referred to in the foregoing description
                                                                                                                  of electronic data, means a set of related
             We will not pay for:                                                                                 electronic instructions which direct the
                                                                                                                  operations and functions of a computer or
                 1. Any increase of loss caused by or result-                                                     device connected to it, which enable the
                    ing from:                                                                                     computer or device to receive, process,
                                                                                                                  store, retrieve or send data.
                            a. delay in rebuilding, repairing or replac-
                                                                                                               3. This Additional Limitation does not apply
                               ing the property or resuming "oper-
                                                                                                                  when loss or damage to electronic data
                               ations," due to interference at the lo-
                                                                                                                  involves only electronic data which is in-
                               cation of the rebuilding, repair or re-
                                                                                                                  tegrated in and operates or controls a
                               placement by strikers or other per-
                                                                                                                  building's elevator, lighting, heating, ven-
                               sons; or
                                                                                                                  tilation, air conditioning or security system.
                        b. suspension, lapse or cancellation of
                                                                                                    E. Additional Coverages
                           any license, lease or contract. But if
                           the suspension, lapse or cancellation is
                                                                                                               1. Civil Authority
                           directly caused by the "suspension" of
                           "operations" we will cover such loss
                                                                                                                  We will pay for the actual and necessary
                           that affects your Extra Expense during
                                                                                                                  Extra Expense you incur caused by action
                           the "period of restoration."
                                                                                                                  of civil authority that prohibits access to
                                                                                                                  the location described in the Declarations
               2. Any Extra Expense caused by or resulting
                                                                                                                  due to direct physical loss of or damage
                  from suspension, lapse or cancellation of
                                                                                                                  to property, other than at the described
                  any license, lease or contract beyond the
                                                                                                                  location, caused by or resulting from any
                  "period of restoration."
                                                                                                                  Covered Cause of Loss, provided that
                                                                                                                  both of the following apply:
              3. Any other consequential loss.
                                                                                                                  (a) access to the area immediately sur-
              4. Any loss caused by or resulting from                                                                 rounding the damaged property is
                 damage or destruction of property in                                                                 prohibited by civil authority as a result
                 transit.                                                                                             of the damage, and the described lo-
                                                                                                                      cation is within that area but is not
        D. Additional Limitation                       -      Interruption       of                                   more than five miles from the damag-
           Computer Operations                                                                                        ed property; and

                1. Coverage for Extra Expense does not ap-                                                        (b) the action of civil authority is taken in
                   ply when action is taken to avoid or mini-                                                         response to dangerous physical con-
                   mize a "suspension" of "operations" caus-                                                          ditions resulting from the damage or
                   ed by destruction or corruption of elec-                                                           continuation of the Covered Cause of
                   tronic data, or any loss or damage to                                                              Loss that caused the damage, or the
                   electronic data, except as provided under                                                          action is taken to enable a civil author-
                   the Additional Coverage - Interruption                                                             ity to have unimpeded access to the
                   of Computer Operations.                                                                            damaged property.




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission
no oc   n7      /C.-1        AO /I C1
                         Case 1:21-cv-02406-MLB
                                16,1ra-46o uko-r •
                                ••./ \\-.0         Document 1-1 Filed 06/11/21 Page 73 of 121
                                                                        II

                                                                                                104131
                  Civil Authority Coverage will begin imme-                       c. With respect to the coverage provided
                  diately after the time of the first action of                      under this Additional Coverage, the
                  civil authority that prohibits access to the                       Covered Causes of Loss are subject
                  described location and will end four con-                          to the following:
                  secutive weeks after the date of that ac-
                  tion.                                                               (1) Coverage under this Additional
                                                                                          Coverage -       Interruption of
               2. Alterations and New Buildings                                           Computer Operations is limited
                                                                                          to the "specified causes of loss"
                  We will pay for the actual and        necessary                         as defined in the Select Business
                  Extra Expense you incur due           to direct                         Policy Building and Personal
                  physical loss or damage at the        described                         Property Coverage Form, and
                  location caused by or resulting       from any                          Collapse as set forth in that
                  Covered Cause of Loss to:                                               form.

                                                                                      (2) If the Select Business Policy
                      a. new buildings or structures, whether                             Building and Personal Property
                         complete or under construction;                                  Coverage Form is endorsed to
                                                                                          add a Covered Cause of Loss, the
                      b. alterations or additions to      existing                        additional Covered Cause of Loss
                         buildings or structures; and                                     does not apply to the coverage
                                                                                          provided under this Additional
                      c. machinery, equipment, supplies or                                Coverage -       Interruption of
                         building materials located on or within                          Computer Operations.
                         1000 feet of the described location
                         and:                                                         (3) The Covered Causes of Loss in-
                                                                                          clude a virus, harmful code or
                            (1) used in the construction, alter-                          similar instruction introduced into
                                ations or additions; or                                   or enacted on a computer system
                                                                                          (including electronic data) or a
                           (2) incidental to the occupancy of                             network to which it is connected,
                               new buildings.                                             designed to damage or destroy
                                                                                          any part of the system or disrupt
                                                                                          its normal operation. But there is
               3. Interruption of Computer Operations
                                                                                          no coverage for an interruption
                                                                                          related to manipulation of a com-
                      a. Under this Additional Coverage, elec-                            puter system (including electronic
                         tronic data has the meaning described                            data) by any employee, including a
                         under Additional Limitation - Inter-                             temporary or leased employee, or
                         ruption of Computer Operations.                                  by an entity retained by you or
                                                                                          for you to inspect, design, install,
                      b. Subject to all provisions of this Addi-                          maintain, repair or replace that
                         tional Coverage, you may extend the                              system.
                         insurance that applies to Extra Expense
                         to apply to a "suspension" of "oper-                     d. The most we will pay under this Add i -
                         ations" caused by an interruption in                        tional Coverage - Interruption of
                         computer operations due to destruc-                         Computer Operations is $2,500 (or
                         tion or corruption of electronic data                       the limit of insurance shown in the
                         due to a Covered Cause of Loss.                             Declarations, whichever is greater), for
                         However, we will not provide cov-                           all loss sustained in any one policy
                         erage under this Additional Coverage                        year, regardless of the number of in-
                         when the Additional Limitation - In-                        terruptions or the number of prem-
                         terruption of Computer Operations                           ises, locations or computer systems
                         does not apply based on paragraph                           involved. If loss payment relating to
                         D.3. therein.                                               the first interruption does not exhaust




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
00   OC   n7   ICri    110 11                                IlDneNeA        "i
      I   `k            Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 74 of 121
                            1111,            •••••••      f   1111,41       “...,41,411,,,


                                                                                                           104131
                        this amount, then the balance is avail-                        2. Property at any Other Location
                        able for loss sustained as a result of
                        subsequent interruptions in that policy                              a. You may extend your Extra Expense
                        year. A balance remaining at the end of                                 Coverage to apply to property at any
                        a policy year does not increase the                                     location other than a described loca-
                        amount of insurance in the next policy                                  tion or a newly acquired location.
                        year. With respect to any interruption
                        which begins in one policy year and                                  b. The most we pay, at each location, for
                        continues or results in additional loss                                 loss under this Extension is the limit
                        in a subsequent policy year(s), all loss                                shown in the Declarations.
                        is deemed to be sustained in the policy
                        year in which the interruption began.                G. Limits of Insurance

                     e. This Additional Coverage - Interrup-                        The most we will pay for loss in any one
                        tion of Computer Operations does                            occurrence is the applicable Limit of Insurance
                        not apply to loss sustained after the                       shown in the Declarations.
                        end of the "period of restoration,"
                        even if the amount of insurance stated                      Payments under the following coverages will
                        in d. above has not been exhausted.                         not increase the applicable Limit of Insurance:

                                                                                       1. Civil Authority;
               F. Coverage Extensions
                                                                                       2. Alterations and New Buildings.
                  1. Newly Acquired Locations
                                                                                    The amounts of insurance stated in the In-
                     a. You may extend your Extra Expense                           terruption of Computer Operations Additional
                        Coverage to apply to property at any                        Coverage and the Coverage Extensions apply
                        location you acquire other than fairs or                    in accordance with the terms of those cov-
                        exhibitions.                                                erages and are separate from the Limit(s) of
                                                                                    Insurance shown in the Declarations for any
                     b. The most we will pay for loss under                         other coverage.
                        this Extension is $100,000 at each lo-
                        cation unless a higher limit is shown in              H. Definitions
                        the Declarations.
                                                                                       1. "Operations" means your business activi-
                     c. Insurance under this Extension for                                ties occurring at the described location.
                        each newly acquired location will end
                        when any of the following first oc-                            2. "Period of Restoration" means the pe-
                        curs:                                                             riod of time that:

                                                                                             a. begins with the date of direct physical
                         (1) this Policy expires;
                                                                                                loss or damage caused by or resulting
                                                                                                from any Covered Caused of Loss at
                         (2) 90 days expire after you acquire
                                                                                                the described location; and
                             or begin to construct the prop-
                             erty; or
                                                                                             b. ends on the earlier of:

                         (3) you notify us of how you want                                        (1) the date when the property at the
                             this coverage to apply to that I o-                                      described location should be re-
                             cation.                                                                  paired, rebuilt or replaced with
                                                                                                      reasonable speed and similar
                        We will charge you additional premium                                         quality; or
                        from the date you acquire the prop-
                        erty.                                                                    (2) the date when business is re-
                                                                                                     sumed at a new permanent loca-
                    This Extension is additional insurance.                                          tion.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission
Z2D   oc n7 te,' noR                                           1De      A   nf    ZN
    I      WWI   1,11LN.I
                            Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 75 of 121
                              111, et   “."   SI   ,60   V4-1.   /   %. 1 I VII IV,. •   1 I IVY. f—All 11,1,0    NJ I I 1,./..4.1


                                                                                                                                     104131
                   "Period of restoration" does not include                                                      The expiration date will not cut short the
                   any increased period required due to the                                                      "period of restoration."
                   enforcement of or compliance with any
                   ordinance or law that:
                                                                                                        3. "Pollutants" means any solid, liquid, gas-
                     a. regulates the construction, use or re-                                             eous or thermal irritant or contaminant,
                        pair, or requires the tearing down of                                              including smoke, vapor, soot, fumes, ac-
                        any property; or                                                                   ids, alkalis, chemicals and waste. Waste
                                                                                                           includes materials to be recycled, recondi-
                     b. requires any Insured Or others to test                                             tioned or reclaimed.
                        for, monitor, clean up, remove, con-
                        tain, treat, detoxify or neutralize, or in
                        any way respond to, or assess the                                               4. "Suspension" means the slowdown or
                        effects of "pollutants."                                                           cessation of your business activities.




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
CI 1 Q1   n7   /r1    (10/1                                                                 r4      ql
                Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 76 of 121
                                                ,6041•   I    IV, 1,01.11.11


                                                                                         104131
                                                                                                      SB 88 02 (Ed. 01 88)




                         SELECT BUSINESS POLICY GENERAL ENDORSEMENT

                                         WATER DAMAGE DEDUCTIBLE

THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.

This endorsement modifies coverage provided by your:

Select Business Policy Building and Personal Property Coverage Form

Deductible

We will pay the amount of your adjusted "loss" in excess of the deductible amount shown below for the cause of "loss"
listed (if such cause is covered by this policy), up to the applicable Limit of Insurance:

Causes of "Loss": Any Covered Water (other than flood perils, surface water, mudslide, and/or subsurface water)

Deductible Amount (Per Occurrence): $15,000

Causes of "Loss": All Covered Causes of Loss for which no specific Deductible Amount is shown above (other than 1
earthquake and volcanic eruption, 2. flood perils 3. shown elsewhere in this policy or coverage part and 4. Additional
Coverages in the coverage form that specifically state that no deductible applies.)

Deductible Amount (Per Occurrence): $5,000

If Earthquake and Volcanic Eruption are Covered Causes of "Loss," see the deductible amount shown for Earthquake
and Volcanic Eruption Coverage Endorsement attached to your policy.

If Flood perils are Covered Causes of "Loss," see the deductible amount shown for Flood Coverage on the Flood
Coverage endorsement attached to your policy.

If two or more deductibles would apply in any one occurrence for direct physical loss, only the largest single deductible
will apply and that amount will be deducted.

If this policy covers Time Element Loss as Business Income and/or Extra Expense, the deductible amount or waiting
period will apply separately from the deductibles for direct physical loss shown above or elsewhere.


All other terms and conditions remain unchanged.




SB 88 02 (Ed. 01/88)                                         (Page 1 of 1)
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 77 of 121
                        IT.   Se.../LS.O   I •••••   1   .1.I1              N..0 •   I 1   11.1,,,/,...111,0,0   N..• II   I   1.4 I I


                                                                                                                                         104131


                                                                                                                                                  SB 81 72 (Ed. 06 13)



                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                            SELECT BUSINESS POLICY
                                 EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA


         This endorsement modifies insurance provided under the following:

              SELECT   BUSINESS        POLICY                    BUILDING AND PERSONAL PROPERTY COVERAGE FORM
              SELECT   BUSINESS        POLICY                    BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
              SELECT   BUSINESS        POLICY                    BUSINESS INCOME WITHOUT EXTRA EXPENSE COVERAGE FORM
              SELECT   BUSINESS        POLICY                    EXTRA EXPENSE COVERAGE FORM


         A. The exclusion set forth in paragraph B. applies                                     C. With respect to any loss or damage subject
            to all coverage under all forms and endorse-                                           to the exclusion in paragraph B., such exclu-
            ments that comprise this Coverage Part or                                              sion supersedes any exclusion relating to
            Policy, including but not limited to forms or                                          "pollutants."
            endorsements that cover property damage to
            buildings or personal property and forms or                                        D. The following provisions in this Coverage Part
            endorsements that cover business income,                                              or Policy are hereby amended to remove ref-
            extra expense or action of civil authority.                                           erence to bacteria:

                                                                                                         1. Exclusion of "Fungus," Wet Rot, Dry Rot
         B. We will not pay for loss or damage caused by                                                    and Bacteria; and
            or resulting from any virus, bacterium or oth-
            er microorganism that induces or is capable                                                 2. Additional Coverage - Limited Coverage
            of inducing physical distress, illness or dis-                                                 for "Fungus," Wet Rot, Dry Rot and Bac-
            ease.                                                                                          teria, including any endorsement increasing
                                                                                                           the scope or amount of coverage.

             However, this exclusion does not apply to                                          E. The terms of the exclusion in paragraph B., or
             loss or damage caused by or resulting from                                            the inapplicability of this exclusion to a par-
             "Fungus," Wet Rot or Dry Rot. Such loss or                                            ticular loss, do not serve to create coverage
             damage is addressed in a separate exclusion in                                        for any loss that would otherwise be ex-
             this Coverage Part or Policy.                                                         cluded under this Coverage Part or Policy.




                        Includes copyrighted material of ISO Properties, Inc., with its permission.
Q   QI   7    Id   r/1'1
Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 78 of 121




  EXHIBIT B
                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 79 of 121


                 Engle Martin & Associates
 EM             5565 Glenridge Connector NE I Suite 900
                Atlanta, Georgia 30342


           Insured:   Fairington Park Condo Assoc
          Property:   • 1101-1204 Par Three Way
                      Lithonia„ GA 30038


       Claim Rep.:    Joel Steber


        Estimator:    Joel Steber


  Claim Number: AXXXXXXXX                      Policy Number: MAC0323134 07 00                Type of Loss: <NONE>

   Date Contacted:    7/14/2020 12:00 AM
     Date of Loss:    7/21/2018 12:00 AM                      Date Received:     7/14/2020 12:00 AM
   Date Inspected:    7/23/2020 12:00 AM                       Date Entered:     2/16/2021 9:22 AM

        Price List:    GAAT8X_NOV20
                       Restoration/Service/Remodel
         Estimate:     2021-02-16-0922

VERY IMPORTANT! - PLEASE READ: This document is an initial estimate ONLY concerning the probable cost of repair
of the damage observed during inspection of the claimed loss. Additional inspection and/or investigation of the cause of loss and
the damage related thereto may be required before this estimate can be finalized. Please note that this document is NOT a
promise or agreement of payment for the claimed loss from Your insurance company or Engle Martin & Associates (EMA).
Instead, this document will be forwarded to Your insurance company for coverage and payment review and decision. This
estimate is subject to final review and approval by Your insurance company and is thus subject to further revisions until final
written approval is received. All final payment and coverage decisions are made by Your insurance company and NOT by
EMA. While You await final review and approval by Your insurance company, we request that You present this estimate to
Your contractor for its review and comment. In the event of a scope of work or pricing discrepancy between this estimate and
Your contractor's estimate, if any, we will work with You and Your contractor to attempt to resolve any such discrepancy;
however, the authority to make a final decision on any such discrepancy belongs to Your insurance company, not EMA. Finally,
please note that You are• responsible for selecting and hiring the contractor(s) that You want to perform Your repair work.
Neither Your insurance company, nor EMA guarantee the work of any contactor, nor do either inspect or monitor the work of
any contractor. It is solely Your responsibility to make sure that Your repair work is properly and timely completed.
                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 80 of 121


                   Engle Martin & Associates
   EM              5565 Glenridge Connector NE I Suite 900
                   Atlanta, Georgia 30342


                                                             2021-02-16-0922
  Building 1

  DESCRIPTION                                                                        QTY     UNIT PRICE      TOTAL
  35 damaged shingles per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)            105.00 EA @         5.85 =      614.25
  3 tab - 25 yr. - composition shingle roofing (per SHINGLE)                   105.00 EA @        13.52 =    1,419.60




  Building 2

  DESCRIPTION                                                                        QTY     UNIT PRICE      TOTAL
  3 damaged shingles plus one slope per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing - incl. felt              9.00 SQ @         49.17 =      442.53
  3 tab - 25 yr. - composition shingle roofing - incl. felt                     9.00 SQ @        213.10 =    1,917.90




  Building 3

  DESCRIPTION                                                                        QTY     UNIT PRICE      TOTAL
  20 damaged shingles per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)            60.00 EA @          5.85 =     351.00
  3 tab - 25 yr. - composition shingle roofing (per SHINGLE)                   60.00 EA @         13.52 =     811.20




 Building 4

  DESCRIPTION                                                                        QTY     UNIT PRICE      TOTAL
  25 damaged shingles per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)            75.00 EA @          5.85 =      438.75
  3 tab - 25 yr. - composition shingle roofing (per SHINGLE)                   75.00 EA @         13.52 =    1,014.00




  Building 5

 DESCRIPTION                                                                         QTY     UNIT PRICE      TOTAL
 20 damaged shingles per Beech Consulting report
 Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)             60.00 LA®           5.85 =     351.00
 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)                    60.00 EA @         13.52 =     811.20
2021-02-16-0922                                                                                  3/15/2021       Page: 2
                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 81 of 121


                  Engle Martin & Associates
   EM             5565 Glenridge Connector NE I Suite 900
                  Atlanta, Georgia 30342




                                                    CONTINUED - Building 5



  DESCRIPTION                                                                 QTY     UNIT PRICE      TOTAL




  Building 6

  DESCRIPTION                                                                 QTY     UNIT PRICE      TOTAL
  25 damaged shingles per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)      75.00 EA @         5.85 =      438.75
  3 tab - 25 yr. - composition shingle roofing (per SHINGLE)             75.00 EA @        13.52 =    1,014.00




  Building 7

  DESCRIPTION                                                                 QTY     UNIT PRICE      TOTAL
  20 damaged shingles per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)      60.00 EA @         5.85=      351.00
  3 tab - 25 yr. - composition shingle roofing (per SE-JINGLE)           60.00 EA @        13.52=      811.20




  Building 8

 DESCRIPTION                                                                  QTY     UNIT PRICE      TOTAL
 10 damaged shingles per Beech Consulting report
 Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)       30,00 EA @         5,85 =     175.50
 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)              30.00 EA @        13.52 =     405.60




 Building 9

 DESCRIPTION                                                                  QTY     UNIT PRICE      TOTAL
 20 damaged shingles per Beech Consulting report
 Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)       60.00 EA @         5.85 =     351.00
 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)              60.00 EA @        13.52 =     811.20
2021-02-16-0922                                                                           3/15/2021       Page: 3
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 82 of 121


                   Engle Martin & Associates
   EM              5565 Glenridge Connector NE I Suite 900
                   Atlanta, Georgia 30342


  Building 10

  DESCRIPTION                                                                         QTY     UNIT PRICE      TOTAL
  5 damaged shingles per Beech Consulting report
  Remove 3 tab - 25 yr. - composition shingle roofing (per SHINGLE)              15.00 EA @         5.85 =      87.75
  3 tab - 25 yr. - composition shingle roofing (per SHINGLE)                     15.00 EA @        13.52 =     202.80




  General

  DESCRIPTION                                                                         QTY     UNIT PRICE      TOTAL
  Roofer - per hour                                                              40.00 HR @       116.02 =    4,640.80
  Additional roofing labor hours for three story access and associated repairs




2021-02-16-0922                                                                                   3/15/2021       Page: 4
                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 83 of 121


                  Engle Martin & Associates
   EM             5565 Glenridge Connector NE I Suite 900
                  Atlanta, Georgia 30342




                                                          Summary for Building
  Line Item Total                                                                             17,461.03
  Material Sales Tax                                                                             148.82

  Replacement Cost Value                                                                     $17,609.85
  Net Claim                                                                                  $17,609.85




                                            Joel Steber




2021-02-16-0922                                                                  3/15/2021        Page: 5
                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 84 of 121


                  Engle Martin & Associates
   EM             5565 Glenridge Connector NE 1Suite 900
                  Atlanta, Georgia 30342




                                                       Recap of Taxes



                                                                               Material Sales Tax (8%)

  Line Items                                                                                    148.82

  Total                                                                                         148.82




2021-02-16-0922                                                             3/15/2021            Page: 6
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 85 of 121


                  Engle Martin & Associates
   EM             5565 Glenridge Connector NE I Suite 900
                  Atlanta, Georgia 30342


                                                       Recap by Room

Estimate: 2021-02-16-0922
       Building 1                                                            2,033.85     11.65%
       Building 2                                                            2,360.43     13.52%
       Building 3                                                            1,162.20      6.66%
       Building 4                                                            1,452.75      8.32%
       Building 5                                                            1,162.20      6.66%
       Building 6                                                            1,452.75      8.32%
       Building 7                                                            1,162.20      6.66%
       Building 8                                                              581.10      3.33%
       Building 9                                                            1,162.20      6.66%
       Building 10                                                             290.55      1.66%
       General                                                               4,640.80     26.58%


Subtotal of Areas                                                           17,461.03     100.00%


Total                                                                       17,461.03     100.00%




2021-02-16-0922                                                               3/15/2021        Page: 7
                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 86 of 121


                  Engle Martin & Associates
   EM             5565 Glenridge Connector NE I Suite 900
                  Atlanta, Georgia 30342


                                                     Recap by Category


  Items                                                                       Total
  GENERAL DEMOLITION                                                         3,601.53   20.45%
  ROOFING                                                                   13,859.50   78.70%
  Subtotal                                                                  17,461.03   99.15%
  Material Sales Tax                                                           148.82    0.85%
  Total                                                                     17,609.85   100.00%




2021-02-16-0922                                                            3/15/2021       Page: 8
Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 87 of 121




 EXHIBIT C
                  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 88 of 121


<   PREMIER
        claims
                 120 Regency PKWY. Suite 114
                 Omaha, Ne. 68114
                 www.Premier-Claims.com
                 (877)219-0049

           Insured:    Fairington Park Condo Assoc
          Property:    1101 Par Four Way
                       Lithonia, GA 30038


  Claim Number:                                 Policy Number: MAC 0323134 07 00               Type of Loss: Hail/Wind

     Date of Loss:     7/21/2018                                Date Received:    7/8/2020
    Date Inspected:                                              Date Entered:    7/8/2020 7:25 AM

         Price List:   GAAT8X_JUL20
                       Restoration/Service/Remodel
          Estimate:    1101_PAR_FOUR_WAY

Estimate Disclaimers

General disclaimer —reserve right to change estimate

This estimate and information is the opinion of Premier Claims, based on the knowledge and experience of Premier Claims
licensed adjusters. It is understood there may be additional information, limitations within the insured' s policy, or other
mitigating circumstances which the insured has not presented which may alter the initial estimate presented in this application.
Premier Claims reserves the right to alter its initial estimation based on further information as it becomes available. Premier
Claims also reserves the right to alter this estimation upon the discretion of Premier Claims adjusters at any point in time.

Please note, your adjuster should not depreciate overhead, profit, or labor.
                     Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 89 of 121

     PREMIER
'4         claims
                     120 Regency PKWY. Suite 114
                     Omaha, Ne. 68114
                     www.Premier-Claims.com
                     (877)219-0049

                                                                1101_PAR_FOUR_WAY
                                                                        001
  001

  DESCRIPTION                                     QUANTITY UNIT PRICE          TAX       O&P          RCV        DEPREC.          ACV
  1. Remove 3 tab -25 yr. - comp. shingle            76.79 SQ       109.01      0.00   1,674.18   10,045.06          (0.00)   10,045.06
  roofing - w/out felt
  2. Ice & water barrier                          2,478.75 SF         1.44     65.44     726.96    4,361.80          (0.00)    4,361.80
  3. Roofing felt - 15 lb.                           80,63 SQ        25.16     35.09     412.76    2,476.50          (0.00)    2,476.50
  4. R&R Drip edge/gutter apron                     389.83 LF         2.84     28,07     227.04    1,362.23          (0.00)    1,362.23
  5. Asphalt starter - universal starter course     389.83 LP         1.78     18.09     142.40      854.39          (0.00)      854.39
  6. 3 tab -25 yr. - comp. shingle roofing -         88.33 SQ       167.75    535.00   3,070.48   18,422.84          (0.00)   18,422.84
  w/out felt
  7. R&R Ridge cap - composition shingles           366.00 LF         5.41     26.64    401.32     2,408.02          (0.00)    2,408.02
  8. R&R Gable cornice strip -3 tab -2               44.50 LF        14.64      8.62    132.00       792.10          (0.00)      792.10
  stories of greater
  9. R&R Gable cornice return - 3 tab - 2             8.00 EA       102.92      3.12     165.30     991.78           (0.00)     991.78
  stories or greater
  10. R&R Aluminum sidewall/endwall                  60.50 LF         6.59     13.02     82.34      494.06           (0.00)     494.06
  flashing - mill finish
  11. R&R Flashing - pipe jack                        8.00 EA        50.15      6.64     81.56       489.40          (0.00)      489.40
  12. R&R Roof vent - turtle type - Metal            16.00 EA        73.78     27.64    241.62     1,449.74          (0.00)    1,449.74
  13. Remove Additional charge for high              76.79 SQ        11.25      0.00    172.78     1,036.67          (0.00)    1,036,67
  roof (2 stories or greater)
  14. Additional charge for high roof (2             88.31 SQ        15.35      0.00    271.12     1,626.68          (0.00)    1,626.68
  stories or greater)
  15. R&R Gutter / downspout - aluminum -           471.00 LF         6.49    107.76    632.92     3,797.47          (0.00)    3,797.47
  up to 5"

  Total: 001                                                                  875.13   8,434.78   50,608.74           0.00    50,608.74



                                                                        002
  002

  DESCRIPTION                                     QUANTITY UNIT PRICE          TAX        O&P         RCV        DEPREC.          ACV
  16. Remove 3 tab -25 yr. - comp. shingle        76.79 SQ          109.01      0.00   1,674.18   10,045.06          (0.00)   10,045.06
  roofing - w/out felt
  17. Ice & water barrier                      2,478.75 SF            1.44     65.44    726.96     4,361.80          (0.00)    4,361.80
  18. Roofing felt - 15 lb.                       80.63 SQ           25.16     35.09    412.76     2,476.50          (0.00)    2,476.50
  19. R&R Drip edge,/gutter apron                389.83 LF            2.84     28.07    227.04     1,362.23          (0.00)    1,362.23
  20. Asphalt starter - universal starter        389.83 LF            1.78     18.09    142.40       854.39          (0.00)      854.39
  course
  21. 3 tab - 25 yr. - comp. shingle roofing -    88.33 SQ          167.75    535.00   3,070.48   18,422.84          (0.00)   18,422.84
  w/out felt
  22. R&R Ridge cap - composition shingles       366.00 LF            5.41     26.64    401.32     2,408.02          (0.00)    2,408,02
  23. R&R Gable cornice strip - 3 tab - 2         44.50 LF           14.64      8.62    132.00       792.10          (0.00)      792.10
  stories of greater
1101_PAR_FOUR_WAY                                                                                             7/10/2020           Page: 2
                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 90 of 121

.4 PREMIER
-giq     claims
                  120 Regency PKWY. Suite 114
                  Omaha, Ne. 68114
                  www.Pretnier-Claims.com
                  (877)219-0049



                                                           CONTINUED - 002



 DESCRIPTION                               QUANTITY UNIT PRICE          TAX        O&P         RCV        DEPREC.             ACV
 24. R&R Gable cornice return - 3 tab -2        8.00 EA      102.92      3.12    165.30      991.78           (0.00)        991.78
 stories or greater
 25. R&R Aluminum sidewall/endwall             60.50 LF        6.59     13.02     82.34      494.06           (0.00)        494.06
 flashing - mill finish
 26. R&R Flashing - pipe jack                   8.00 EA       50.15      6.64     81.56       489.40          (0.00)         489.40
 27. R&R Roof vent - turtle type - Metal       16.00 EA       73.78     27.64    241.62     1,449.74          (0.00)       1,449.74
 28. Remove Additional charge for high         76.79 SQ       11.25      0.00    172.78     1,036.67          (0.00)       1,036.67
 roof (2 stories or greater)
 29. Additional charge for high roof (2        88.31 SQ       15.35      0.00    271.12     1,626.68          (0.00)       1,626.68
 stories or greater)
 30. R&R Gutter/downspout - aluminum-         471.00 LF        6.49    107.76    632.92     3,797.47          (0.00)       3,797.47
 up to 5"

 Total: 002                                                            875.13   8,434.78   50,608.74               0.00   50,608.74



                                                                 003
 003

 DESCRIPTION                               QUANTITY UNIT PRICE          TAX        O&P         RCV        DEPREC.             ACV
 31. Remove 3 tab -25 yr. - comp. shingle       76.79 SQ     109.01      0.00   1,674.18   10,045.06          (0.00)      10,045.06
 roofing - w/out felt
 32. Ice & water barrier                     2,478.75 SF       1.44     65.44    726.96     4,361.80          (0.00)       4,361.80
 33. Roofing felt. 15 lb.                       80.63 SQ      25.16     35.09    412.76     2,476.50          (0.00)       2,47650
 34. R&R Drip edge/gutter apron                389.83 LF       2.84     28.07    227.04     1,362.23          (0.00)       1,362.23
 35. Asphalt starter - universal starter       389.83 LF       1.78     18.09    142.40       854.39          (0.00)         854.39
 course
 36. 3 tab -25 yr. - comp. shingle roofing -    88.33 SQ     167.75    535.00   3,070.48   18,422.84          (0.00)      18,422.84
 w/out felt
 37. R&R Ridge cap - composition shingles      366.00 LF       5.41     26.64    401.32     2,408.02          (0.00)       2,408.02
 38. R&R Gable cornice strip- 3 tab- 2          44.50 LF      14.64      8.62    132.00       792.10          (0.00)         792.10
 stories of greater
 39. R&R Gable cornice return - 3 tab - 2        8.00 EA     102.92      3.12    165.30      991.78           (0.00)        991.78
 stories or greater
 40. R&R Aluminum sidewall/endwall              60.50 LF       6.59     13.02     82.34      494.06           (0.00)        494.06
 flashing - mill finish
 41. R&R Flashing - pipe jack                    8.00 EA      50.15      6.64     81.56       489.40          (0.00)         489.40
 42. R&R Roof vent - turtle type - Metal        16.00 EA      73.78     27.64    241.62     1,449.74          (0.00)       1,449.74
 43. Remove Additional charge for high          76.79 SQ      11.25      0.00    172.78     1,036.67          (0.00)       1,036.67
 roof (2 stories or greater)
 44. Additional charge for high roof (2         88.31 SQ      15.35      0.00    271.12     1,626.68          (0.00)       1,626.68
 stories or greater)
1101_PAR FOUR_WAY                                                                                      7/10/2020              Page: 3
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 91 of 121

    PREMIER
          claims
                    120 Regency PKWY. Suite 114
                    Omaha, Ne. 68114
                    www.Premier-Claims.com
                    (877)219-0049




                                                              CONTINUED - 003




 DESCRIPTION                                    QUANTITY UNIT PRICE        TAX        O&P         RCV        DEPREC.          ACV

 45. R&R Gutter / downspout - aluminum -          471.00 LF       6.49    107.76    632.92     3,797.47          (0.00)    3,797.47
 up to 5"

 Total: 003                                                               875.13   8,434.78   50,608.74           0.00    50,608.74



                                                                    004
 004


 DESCRIPTION                                    QUANTITY UNIT PRICE        TAX       O&P          RCV        DEPREC.          ACV
 46. Remove 3 tab - 25 yr. - comp. shingle         76.79 SQ     109.01      0.00   1,674.18   10,045.06          (0.00)   10,045.06
 roofing - w/out felt
 47. Ice & water barrier                        2,478.75 SF       1.44     65.44    726.96     4,361.80          (0.00)    4,361.80
 48. Roofing felt - 15 lb.                         80.63 SQ      25.16     35.09    412.76     2,476.50          (0.00)    2,476.50
 49. R&R Drip edge/gutter apron                   389.83 LF       2.84     28.07    227.04     1,362.23          (0.00)    1,362.23
 50. Asphalt starter - universal starter          389.83 LF       1.78     18.09    142.40       854.39          (0.00)      854.39
 course
 51. 3 tab - 25 yr. - comp. shingle roofing -      88.33 SQ     167.75    535.00   3,070.48   18,422.84          (0.00)   18,422.84
 w/out felt
 52. R&R Ridge cap - composition shingles         366.00 LF       5.41     26.64    401.32     2,408.02          (0.00)    2,408.02
 53. R&R Gable cornice strip - 3 tab - 2           44.50 LF      14.64      8.62    132.00       792.10          (0.00)      792.10
 stories of greater
 54. R&R Gable cornice return - 3 tab - 2           8.00 EA     102.92      3.12    165.30      991.78           (0.00)     991.78
 stories or greater
 55. R&R Aluminum sidewall/endwall                 60.50 LF       6.59     13.02     82.34      494.06           (0.00)     494.06
 flashing - mill finish
 56. R&R Flashing - pipe jack                       8.00 EA      50.15      6.64     81.56       489.40          (0.00)      489.40
 57. R&R Roof vent - turtle type - Metal           16.00 EA      73.78     27.64    241.62     1,449.74          (0.00)    1,449.74
 58. Remove Additional charge for high             76.79 SQ      11.25      0.00    172.78     1,036.67          (0.00)    1,036.67
 roof (2 stories or greater)
 59. Additional charge for high roof (2            88.31 SQ      15.35      0.00    271.12     1,626.68          (0.00)    1,626.68
 stories or greater)
 60. R&R Gutter / downspout - aluminum -          471.00 LF       6.49    107.76    632.92     3,797.47          (0.00)    3,797.47
 up to 5"

 Total: 004                                                               875.13   8,434.78   50,608.74           0.00    50,608.74



                                                                    005
 005


1101_PAR_FOUR_WAY                                                                                         7/10/2020           Page: 4
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 92 of 121

    PREMIER
          claims
                   120 Regency PKWY. Suite 114
                   Omaha, Ne. 68114
                   www.Premier-Claims.com
                   (877)219-0049

 DESCRIPTION                               QUANTITY UNIT PRICE         TAX        O&P         RCV        DEPREC.             ACV
 61. Remove 3 tab -25 yr. - comp. shingle        76.79 SQ   109.01      0.00   1,674.18   10,045.06          (0.00)      10,045.06
 roofing - w/out felt
 62. Ice & water barrier                      2,478.75 SF     1.44     65.44    726.96     4,361.80          (0.00)       4,361.80
 63. Roofing felt- 15 lb.                        80.63 SQ    25.16     35.09    412.76     2,476.50          (0.00)       2,476.50
 64. R&R Drip edge/gutter apron                 389.83 LF     2.84     28.07    227.04     1,362.23          (0.00)       1,362.23
 65. Asphalt starter - universal starter        389.83 LF     1.78     18.09    142.40       854.39          (0.00)         854.39
 course
 66. 3 tab - 25 yr. - comp. shingle roofing -    88,33 SQ   167.75    535.00   3,070.48   18,422.84          (0.00)      18,422.84
 w/out felt
 67. R&R Ridge cap- composition shingles        366.00 LF     5.41     26.64    401.32     2,408.02          (0.00)       2,408.02
 68. R&R Gable cornice strip -3 tab -2           44.50 LF    14.64      8.62    132.00       792.10          (0.00)         792.10
 stories of greater
 69. R&R Gable cornice return - 3 tab -2          8.00 EA   102.92      3.12     165.30     991.78           (0.00)        991.78
 stories or greater
 70. R&R Aluminum sidewall/endwall               60.50 LF     6.59     13.02      82.34     494.06           (0.00)        494.06
 flashing - mill finish
 71. R&R Flashing - pipe jack                     8.00 EA    50.15      6.64     81.56       489.40          (0.00)         489.40
 72. R&R Roof vent - turtle type - Metal         16.00 EA    73.78     27.64    241.62     1,449.74          (0.00)       1,449.74
 73. Remove Additional charge for high           76.79 SQ    11.25      0.00    172.78     1,036.67          (0.00)       1,036.67
 roof (2 stories or greater)
 74. Additional charge for high roof (2          88.31 SQ    15.35      0.00    271.12     1,626.68          (0.00)       1,626.68
 stories or greater)
 75. R&R Gutter / downspout - aluminum -        471.00 LF     6.49    107.76    '632.92    3,797.47          (0.00)       3,797.47
 up to 5"

 Total: 005                                                           875.13   8,434.78   50,608.74               0.00   50,608.74



                                                                006
 006

 DESCRIPTION                               QUANTITY UNIT PRICE         TAX        O&P         RCV        DEPREC.             ACV
 76. Remove 3 tab -25 yr. - comp. shingle        76.79 SQ   109.01      0.00   1,674.18   10,045.06          (0.00)      10,045.06
 roofing - w/out felt
 77. Ice & water barrier                      2,478.75 SF    1.44      65.44    726.96     4,361.80          (0.00)       4,361.80
 78. Roofing felt - 15 lb.                       80.63 SQ   25.16      35.09    41236      2,476.50          (0.00)       2,476.50
 79. R&R Drip edge/gutter apron                 389.83 LF    2.84      28.07    227.04     1,362.23          (0.00)       1,362.23
 80. Asphalt starter - universal starter        389.83 LF    1.78      18.09    142.40       854.39          (0.00)         854.39
 course
 81. 3 tab - 25 yr. - comp. shingle roofing -    88.33 SQ   167.75    535.00   3,070.48   18,422,84          (0.00)      18,422.84
 w/out felt
 82. R&R Ridge cap - composition shingles       366.00 LF     5.41    26.64     401.32     2,408.02          (0.00)       2,408.02
 83. R&R Gable cornice strip -3 tab -2           44.50 LF    14.64     8.62     132.00       792.10          (0.00)         792.10
 stories of greater
 84. R&R Gable cornice return -3 tab -2           8.00 EA   102.92      3.12     165.30     991.78           (0.00)        991.78
 stories or greater
 85. R&R Aluminum sidewalllendwall               60.50 LF     6.59     13.02     82.34      494.06           (0.00)        494.06
 flashing - mill finish

1101_PAR_FOUR_WAY                                                                                     7/10t2020              Page: 5
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 93 of 121

        PREMIER
-14k,     claims
                    120 Regency PKWY, Suite 114
                    Omaha, Ne. 68114
                    www.Premier-Claims.com
                    (877)219-0049



                                                             CONTINUED - 006



  DESCRIPTION                               QUANTITY UNIT PRICE           TAX        O&P         RCV        DEPREC.             ACV
  86. R&R Flashing - pipe jack                    8.00 EA       50.15      6.64     81.56       489.40          (0.00)         489.40
  87. R&R Roof vent - turtle type - Metal        16.00 EA       73.78     27.64    241.62     1,449.74          (0.00)       1,449.74
  88. Remove Additional charge for high          76.79 SQ       11.25      0.00    172.78     1,036.67          (0.00)       1,036.67
  roof (2 stories or greater)
  89. Additional charge for high roof (2         88.31 SQ       15.35      0.00    271.12     1,626.68          (0.00)       1,626.68
  stories or greater)
  90. R&R Gutter / downspout - aluminum -      471.00 LF         6.49    107.76    632.92     3,797.47          (0.00)       3,797.47
  up to 5"

  Total: 006                                                             875.13   8,434.78   50,608.74               0.00   50,608.74



                                                                   007
  007

  DESCRIPTION                               QUANTITY UNIT PRICE           TAX        O&P         RCV        DEPREC.             ACV
  91. Remove 3 tab -25 yr. - comp. shingle        76.79 SQ     109.01      0.00   1,674.18   10,045.06          (0.00)      10,045.06
  roofing - w/out felt
  92. Ice & water barrier                      2,478.75 SF       1.44     65.44    726.96     4,361.80          (0.00)       4,361.80
  93. Roofing felt - 15 lb.                       80.63 SQ      25.16     35.09    412.76     2,476.50          (0.00)       2,476.50
  94. R&R Drip edge/gutter apron                 389.83 LF       2.84     28.07    227.04     1,362.23          (0.00)       1,362.23
  95. Asphalt starter - universal starter        389.83 LF       1.78     18.09    142.40       854.39          (0.00)         854.39
  course
  96. 3 tab - 25 yr. - comp. shingle roofing -    88.33 SQ     167.75    535.00   3,070.48   18,422.84          (0.00)      18,422.84
  w/out felt
  97. R&R Ridge cap - composition shingles       366.00 LF       5.41     26.64    401.32     2,408.02          (0.00)       2,408.02
  98. R&R Gable cornice strip - 3 tab - 2         44.50 LF      14.64      8.62    132.00       792.10          (0.00)         792.10
  stories of greater
  99. R&R Gable cornice return - 3 tab - 2         8.00 EA     102.92      3.12     165.30     991.78           (0.00)        991.78
  stories or greater
  100. R&R Aluminum sidewall/endwall              60.50 LF       6.59     13.02      82.34     494.06           (0.00)        494.06
  flashing - mill finish
  101. R&R Flashing - pipe jack                    8.00 EA      50.15      6.64     81.56       489.40          (0.00)         489.40
  102. R&R Roof vent - turtle type - Metal        16.00 EA      73.78     27.64    241.62     1,449.74          (0.00)       1,449.74
  103, Remove Additional charge for high          76.79 SQ      11.25      0.00    172.78     1,036.67          (0.00)       1,036.67
  roof (2 stories or greater)
  104. Additional charge for high roof (2         88.31 SQ      15.35      0.00    271.12     1,626.68          (0.00)       1,626.68
  stories or greater)
  105. R&R Gutter/ downspout - aluminum - 471.00 LF              6.49    107.76    632.92     3,797.47          (0.00)       3,797.47
  up to 5"

  Total: 007                                                             875.13   8,434.78   50,608.74           0.00       50,608.74

1101_PAR_FOUR_WAY                                                                                        7/10/2020              Page: 6
                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 94 of 121

< PR EtlfmRs
      c

                   120 Regency PKWY. Suite 114
                   Omaha, Ne. 68114
                   www.Premier-Claims.com
                   (877)219-0049

                                                                  008
 008

 DESCRIPTION                                 QUANTITY UNIT PRICE         TAX        O&P         RCV        DEPREC.             ACV
 106. Remove 3 tab -25 yr. - comp. shingle       76.79 SQ    109.01       0.00   1,674.18   10,045.06          (0.00)      10,045.06
 roofing - w/out felt
 107. Ice & water barrier                     2,478.75 SF      1.44      65.44    726.96     4,361.80          (0.00)       4,361.80
 108. Roofing felt - 15 lb.                      80.63 SQ     25.16      35.09    412.76     2,476.50          (0.00)       2,476.50
  109. R&R Drip edge/gutter apron               389.83 LF      2.84      28.07    227.04     1,362.23          (0.00)       1,362.23
 110. Asphalt starter - universal starter       389.83 LF      1.78      18.09    142.40       854.39          (0.00)         854.39
 course
 111. 3 tab -25 yr. - comp. shingle roofing -    88.33 SQ    167.75     535.00   3,070.48   18,422.84          (0.00)      18,422.84
 w/out felt
 112. R&R Ridge cap - composition               366.00 LF      5.41      26.64    401.32     2,408.02          (0.00)       2,408.02
 shingles
 113. R&R Gable cornice strip -3 tab - 2         44,501.2      14.64      8.62    132.00      792.10           (0.00)        792.10
 stories of greater
 114. R&R Gable cornice return -3 tab -2          8.00 EA    102.92       3.12    165.30      991.78           (0.00)        991.78
 stories or greater
 115. R&R Aluminum sidewalliendwall              60.50 LF      6.59      13.02     82.34      494.06           (0.00)        494.06
 flashing - mill finish
 116. R&R Flashing - pipe jack                    8.00 EA     50.15       6.64     81.56       489.40          (0.00)         489.40
 117. R&R Roof vent -turtle type -Metal          16.00 EA     73.78      27.64    241.62     1,449.74          (0.00)       1,449.74
 118. Remove Additional charge for high          76.79 SQ     11.25       0.00    172.78     1,036.67          (0.00)       1,036.67
 roof (2 stories or greater)
 119, Additional charge for high roof (2         88.31 SQ      15.35      0.00    271.12     1,626.68          (0.00)       1,626.68
 stories or greater)
 120. R&R Gutter / downspout - aluminum - 471.00 LF            6.49     107.76    632.92     3,797.47          (0.00)       3,797.47
 up to 5"

 Total: 008                                                             875.13   8,434.78   50,608.74               0.00   50,608.74




                                   General

 DESCRIPTION                                 QUANTITY UNIT PRICE         TAX       O&P          RCV        DEPREC.             ACV
 121. Commercial Supervision/Project           128.00 HR      64.50       0.00   1,651.20    9,907.20          (0.00)       9,907.20
 Management - per hour
 122. General Laborer - per hour               128.00 HR      36.27       0.00    928.52     5,571.08          (0.00)       5,571.08
 123. Dumpster load - Approx. 12 yards, 1-       8.00 EA     375.00       0.00    600.00     3,600.00          (0.00)       3,600.00
 3 tons of debris
 124. Temporary toilet- Minimum rental           1.00 EA      88.00       0.00     17.60      105.60           (0.00)        105.60
 charge
 125. Traffic cones (per unit, per day)        160.00 DA        0.83      0.00     26.56       159.36          (0.00)         159.36
 126. Boom lift - 50'-60 reach (per week)        2.00 WK    1,253.38      0.00    501.36     3,008.12          (0.00)       3,008.12
 127. Rental equipment delivery /                2.00 EA      250.00      0.00    100.00       600.00          (0.00)         600.00
 mobilization (Bid item)
 128. Caution tape                           2,000.00 LF       0.08       1.60     32.32      193.92           (0.00)        193.92

1101_PAR_FOUR_WAY                                                                                       7/10/2020              Page: 7
                   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 95 of 121


4P"Ircm'ER,        120 Regency PKWY. Suite 114
                   Omaha, Ne. 68114
                   www.Premier-Claims.com
                   (877)219-0049



                                                           CONTINUED - General



 DESCRIPTION                                  QUANTITY UNIT PRICE          TAX         O&P          RCV        DEPREC.           ACV
 129. Taxes, insurance, permits & fees (Bid      1.00 EA         0.00       0.00        0.00         0.00          (0.00)         0.00
 Item)

 Totals: General                                                            1.60    3,857.56    23,145.28           0.00     23,145.28



 Labor Minimums Applied

 DESCRIPTION                                  QUANTITY UNIT PRICE          TAX        O&P           RCV        DEPREC.           ACV
 130. Temporary repair services labor            1.00 EA        64.08       0.00       12.82        76.90          (0.00)       76.90
 minimum

 Totals: Labor Minimums Applied                                             0.00       12.82        76.90           0.00         76.90

 Line Item Totals: 1101_PAR_FOUR_WAY                                    7,002.64   71,348.62   428,092.10           0.00    428,092.10




1101_PAR_FOUR_WAY                                                                                           7/10/2020            Page: 8
                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 96 of 121

   PREMIER
        claims
                 120 Regency PKWY. Suite 114
                 Omaha, Ne. 68114
                 www.Premier-Claims.com
                 (877)219-0049




                                               Summary for Dwelling
 Line Item Total                                                                        349,740.84
 Material Sales Tax                                                                       7,002.64

 Subtotal                                                                               356,743.48
 Overhead                                                                                35,674.31
 Profit                                                                                  35,674.31

 Replacement Cost Value                                                                $428,092.10
 Net Claim                                                                             $428,092.10




1101_PAR_FOUR_WAY                                                          7/10/2020         Page: 9
                 Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 97 of 121

„ell PREMIER
",1     claims
                 120 Regency PKWY. Suite.114
                 Omaha, Ne. 68114
                 www.Premier-Claims.com
                 (877)219-0049



                                         Recap of Taxes, Overhead and Profit



                              Overhead (10%)       Profit (10%)   Material Sales Tax   Storage Rental Tax Local Food Tax (4%)
                                                                               (8%)                 (8%)
 Line Items                         35,674.31         35,674.31             7,002.64                0.00                0.00
 Total                              35,674.31         35,67431              7,002.64                0.00                0.00




1101_PAR_FOUR_WAY                                                                                 7/10/2020            Page: 10
                    Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 98 of 121

/11PREMIER
"446k44claims
                120 Regency PKWY. Suite 114
                Omaha, Ne. 68114
                www.Premier-Claims.com
                (877)219-0049

                                              Recap by Room

Estimate: 1101_PAR_FOUR_WAY

Area: 001                                                                   41,298.83     11.81%

        Area Subtotal: 001                                                   41,298.83    11.81%

Area: 002                                                                   41,298.83     11.81%

        Area Subtotal: 002                                                  41,298.83     11.81%

Area: 003                                                                    41,298.83    11.81%

        Area Subtotal: 003                                                  41,298.83     11.81%

Area: 004                                                                   41,298.83     11.81%

        Area Subtotal: 004                                                   41,298.83    11.81%

Area: 005                                                                    41,298.83    11.81%

        Area Subtotal: 005                                                   41,298.83    11.81%

Area: 006                                                                    41,298.83    11.81%

        Area Subtotal: 006                                                   41,298.83    11.81%

Area: 007                                                                    41,298.83    11.81%

        Area Subtotal: 007                                                   41,298.83    11.81%

Area: 008                                                                    41,298.83    11.81%

        Area Subtotal: 008                                                  41,298.83     11.81%
        General                                                             19,286.12      5.51%
        Labor Minimums Applied                                                  64.08      0.02%

Subtotal of Areas                                                           349,740.84    100.00%


Total                                                                       349,740.84    100.00%



1101_PAR_FOLTR_WAY                                                            7/10/2020      Page: 11
               Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 99 of 121

„11PREMIER
      claims
               120 Regency PKWY. Suite 114
               Omaha, Ne. 68114
               www.Premier-Claims.com
               (877)219-0049

                                             Recap by Category

 O&P Items                                                                 Total
 GENERAL DEMOLITION                                                      95,894.56   22.40%
 HEAVY EQUIPMENT                                                          3,006.76    0.70%
 LABOR ONLY                                                              12,898.56    3.01%
 ROOFING                                                                215,905.44   50.43%
 SOFFIT, FASCIA, & GUTTER                                                21,590.64    5.04%
 TEMPORARY REPAIRS                                                          444.88    0.10%
 O&P Items Subtotal                                                     349,740.84   81.70%
 Material Sales Tax                                                       7,002.64    1.64%
 Overhead                                                                35,674.31    8.33%
 Profit                                                                  35,674.31    8.33%
 Total                                                                  428,092.10   100.00%




1101_PAR_FOUR_WAY                                                        7/10/2020     Page: 12
       Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 100 of 121




                     IN THE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

FAIRINGTON PARK CONDOMINIUM
ASSOCIATION, INC. d/b/a FAIRINGTON
PARK CONDOMINIUM ASSOCIATION,
                                                              CIVIL ACTION FILE NO.:
        Plaintiff,                                            2021CV349336

V.

GREAT AMERICAN
INSURANCE COMPANY,
 a foreign corporation,

        Defendant.

        PLAINTIFF'S FIRST SET OF INTERROGATORIES AND REQUEST FOR
           PRODUCTION OF DOCUMENTS DIRECTED TO DEFENDANT
         Comes Now Plaintiff, Fairington Park Condominium Association, Inc. d/b/a Fairington

Park Condominium Association, and hereby propounds the following First Set of Interrogatories

to the Defendant, Great American Insurance Company, to be answered separately and fully, in

writing, under oath and in accordance with Rules of Civil Procedure 0.C.G.A. § 9-11-33. You are

instructed to provide answers to the following interrogatories within forty-five (45) days of service

of this request.

                                  GENERAL INSTRUCTIONS

     1. You are required to answer and verify the following interrogatories within forty-five (45)

        days of the date of service.

     2. Each paragraph below shall operate and be construed independently; and, unless otherwise

        indicated, no paragraph limits the scope of any other paragraph.

     3. In answering these discovery requests, you are required to furnish all information available

        to You (not merely such information as you know of your own personal knowledge),

                                                                                            Page 11
   Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 101 of 121




    including information in the possession of your attorneys and accountants, other persons

    directly or indirectly employed by or connected with you or your attorneys or accountants,

    or anyone else acting on your behalf or otherwise subject to your control.

4. The obligation to answer the interrogatories is intended to be of a continuing nature, and

   you are required by 0.C.G.A. § 9-11-26 to reasonably amend your response if you learn

    that any prior response is in some material respect incomplete or incorrect, and if the

    additionally or corrective information has not otherwise been made known to Plaintiff

   during the discovery process or in writing.

5. You are instructed that a failure by you to make, amend, or supplement a response in a

   timely manner or to otherwise comply with 0.C.G.A. § 9-11-26 may result in sanctions

    against You.

6. The singular includes the plural number, and vice versa. The masculine includes the

    feminine and neutral genders. The past tense includes the present tense where the clear

   meaning is distorted by a change of tense.

                                     DEFINITIONS

As used in these interrogatories, the terms listed below are defined as follows:

1. "Document" or "documents" means any writing of any kind, including originals and all

   non-identical copies (whether different from the originals by reason of any notation made

   on such copies or otherwise), including without limitation correspondence, memoranda,

   notes, desk calendars, diaries, statistics, letters, telegrams, minutes, contracts, reports,

   studies, checks, invoices, statements, receipts, returns, warranties, guaranties, summaries,

   pamphlets, books, prospectuses, interoffice and intra-office communications, offers,

   notations of any sort of conversation, telephone calls, meetings or other communications,


                                                                                       Page I 2
  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 102 of 121




   bulletins, magazines, publications, printed matter, photographs, computer printouts,

   teletypes, faxes, invoices, worksheets and all drafts, alterations, modifications, changes and

   amendments of any of the foregoing, tapes, tape recordings, transcripts, graphic or aural

   records or representations of any kind, and electronic, mechanical or electric records or

   representations of any kind, or which you have knowledge or which are now or were

   formally in your actual or constructive possession, custody or control. "Communication"

   shall mean and include any oral or written utterance, notation, or statement of any nature

   whatsoever, including but not limited to correspondence, personal conversation, telephone

   calls, dialogues, discussions, interviews, consultations, telegrams, telexes, cables,

   memoranda, agreements, notes, and oral, written, or other understandings or agreements.

   This shall include all written, recorded, or signed statements of any party, including the

   Policyholder,    any     adjuster,   subcontractor,   witnesses,   investigators,   or   agents,

   representative, or employee of the parties concerning the subject matter of this action.

2. "Identify" shall mean:

       a. when used to refer to a document, means to state the following:

                1 .The subject of the document;

                2.'The title of the document;

                3.The type of document (e.g., letter, memorandum, telegram, chart);

                4.The date of the document, or if the specific date thereof is unknown, the

                   month and year or other best approximation of such date with reference to

                   other events;

                5.The identity of the person or persons who wrote, contributed to, prepared or

                   originated such document; and



                                                                                            Page j 3
  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 103 of 121




                 6.The present or last known location and custodian of the document.

       b. when used in reference to a person, "identify" means to state to the fullest extent

           possible the person's name, present or last known address, present or last known

           telephone number(s), and, if a natural person, the person's employer and position

           of employment at the time(s) in question.

       c. when used in reference to a conversation or communication, "identify" means to

           state the date and length of the communication, the identity of all parties to the

           communication, the identity of all other witnesses to the communication, the place

           where the communication took place (if the communication did not take place in

           person, set forth the location of each party to and each witness to the

           communication), and the general subject matter(s) of the communication.

       d. when used in reference to a claim, "identify" means to state the date and location

           the claim arose, the location the claim was defended, the names of the parties

           involved, the case style, the amount in controversy, and the general nature of the

           claim.

       e. "Relating to" any given subject means any document, communication, or statement

           that constitutes, contains, embodies, reflects, identifies, states, refers to, deals with,

           touches upon, or is in any manner whatsoever pertinent to that subject and supports,

           evidences, describes, mentions, refers to, contradicts or comprises the subject.

3. "Including" shall mean "including, but not limited to."

4. "And" and "or" shall be construed conjunctively or disjunctively as required by the context

   within the scope of discovery request so as not to exclude any information that might be

   deemed outside the scope of the request by any other construction.



                                                                                            Page I 4
  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 104 of 121




5. "Person" shall mean and include a natural person, firm, association, organization,

    partnership, business trust, corporation, public or private, or government entity.

6. "Parties" includes all named parties in this litigation and their agents, employees, servants,

    officers, and directors.

7. "Plaintiffs" and "Policyholder" means Plaintiff's Policyholder and his/her/its employees,

   representative, agents, employees, servants, officers, and directors.

8. "You," "Your," "Defendant," and "Insurance Company" means Defendant Insurance

    Company and its employees, representatives, agents, employees, servants, officers,

    directors, and each person presently or formerly acting or authorized to act on its behalf.

9. "Policy" means Policy No. MAC 0323134 06 issued by Great American Insurance

    Company.

10. "Broker" means an insurance broker, excess/surplus lines broker, licensed insurance agent,

   managing general agent, or other insurance intermediary involved in the purchase, sale,

   negotiation, or placement of the Policy.

11. "Coverage Letter(s)" means the correspondence from You to Policyholder dated anytime,

   regarding Your position as to coverage for the Loss.

12. "Loss" means the event on or around July 21, 2018, in which Policyholder suffered

   property damage and has consequently incurred extra expense and business income losses.

13. "Policyholder's Claim" or "Claim" shall refer to the claim made by Policyholder to

   Insurance Company for direct physical loss or direct physical damage to the insured

   properties located at 1101 — 1204 Par Three Way, Lithonia, GA 30038.

14. "Possession, custody or control" includes the joint or several possession, custody or control

   not only by the person to whom these interrogatories are addressed, but also the joint or



                                                                                         Page I 5
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 105 of 121




       several possession, custody or control by each or any other person acting or purporting to

       act on behalf of the person, whether as employee, attorney, accountant, agent, sponsor,

       spokesman, or otherwise.

                                      INTERROGATORIES

                                                   1.

       Identify any and all persons involved in any way whatsoever in the investigation,

adjustment, and handling of Plaintiff's claim for insurance benefits arising from the wind/hail loss

on or about July 21, 2018, and for each, please include:

       (a) His/her name, place of employment, address, and telephone number;

       (b) His/her title, license(s), and certification(s);

       (c) The date his/her involvement in this claim commenced;

       (d) The date his/her involvement in this claim concluded; and

       (e) A description his/her involvement in this claim.

(This Interrogatory seeks the name of every employee of Defendant who had anything to do with

the claim, including the adjusters, branch claims representatives, regional or home office claims

auditors or claims examiners, all claims managers and claims supervisors at any level, executive

officers of the company, and all members of any review committee or claims committee).

                                                   2.

       If any individual identified in your answer to Interrogatory No. 1 is or was your employee,

agent, or representative, please state whether said individual has been promoted, demoted,

terminated, or transferred from July 21, 2018 to present; describe in detail the change in

employment status of each such individual, including the circumstances of the person's




                                                                                            Page I 6
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 106 of 121




employment before and after the change in status; and provide the last-known residence address

and telephone number or place of current employment of each such past former employee.

                                                 3.

        Describe each and every investigative step conducted by you, or by anyone on your behalf,

regarding Plaintiff's insurance claim, beginning with the date and method you received notice of

the subject claim. Identify any and all documents and correspondence (paper or electronic)

generated, obtained, or otherwise placed in your possession, in the course of your investigation.

                                                 4.

       Please identify the individual(s) who have final authority to authorize settlement of this

claim, and for each, please list their name, place of employment, position, telephone number, and

email address.

                                                 5.

       State with specificity any and all applicable building codes (state, county, city, or

municipal) and engineering industry standards and practices for the investigation, evaluation, and

repair/remediation of damages caused by wind/hail to Plaintiff's Insured Property you relied upon

during your investigation of this claim, and state:

       (a) The name(s), address(es), and telephone number(s) of all persons who have personal

           knowledge of any of these industry standards or practices; and

       (b) Identify all documents that support or explain any of these building codes, engineering

           industry standards, and practices.

       (c) If you do not have an answer to this Interrogatory, please affirmatively state that no

           such building codes, engineering industry standards or practices were relied upon for

           the investigation, evaluation, and repair/remediation of Plaintiff's damages.



                                                                                           Page I 7
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 107 of 121




                                                 6.

       Identify each and every person that you expect to call as an expert witness at trial, and for

each, please state: the subject matter on which the expert is expected to testify; the substance of

the facts and opinions to which the expert is expected to testify; a summary of the grounds for each

opinion; the data or other information considered by the expert in forming their opinions; whether

a written report has been prepared; and identify the data or other information considered by the

expert in forming their opinions & all documents you furnished to the expert.

                                                 7.

       If you have retained or employed an expert in anticipation of litigation or preparation for

trial who is not expected to be called as a witness at trial, please identify said expert(s), and for

each, please state their address and contact information.

                                                 8.

       State the following concerning notice of claims and timing of payment:

           (a) The date and manner in which you received notice of the claim.

           (b) The date and manner in which you acknowledged receipt of the claim.

           (c) The date and manner in which you commenced investigation of the claim.

           (d) The date and manner in which you requested from the claimant all items,

               statements, and forms that you reasonably believed, at the time, would be required

               from the claimant.

           (e) The date and manner in which you notified the claimant in writing of the acceptance

               or rejection of the claim.

           (f) The date, amount, and reason for any insurance proceed payments you have made

               to the Plaintiff.


                                                                                            Page I 8
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 108 of 121




                                                  9.

        Has Plaintiff's claim for insurance benefits been rejected or denied? If so, state the reasons

for denying the claim.

                                                 10.

        Please identify any and all written procedures or policies (including document(s)

maintained in electronic form) you maintained for your internal or third party adjusters to use in

connection with handling property and casualty claims in the state of Georgia arising out of the

Plaintiffs damage it suffered as a result of the wind/hail event on July 21, 2018,

                                                 11.

       Please state with specificity when (approximate date) and why did you anticipate litigation

with respect to Plaintiffs cause of action, and state:

       (a) The name(s), address(es), and telephone number(s) of all persons who have personal

           knowledge of any of these facts; and

       (b) Identify all documents that support or explain any of these facts.

                                                 12.

       Identify any and all documents (including those maintained electronically) relating to the

investigation or handling of a claim for windstorm/hail insurance benefits in the state of Georgia

that you routinely generated during the course of the investigation and handling of a claim (e.g.

Investigation Reports; z-records; reserve sheet; electronic claims diary; a claims review report; any

team report relative to this claim) from January 1, 2018 to the present, and state whether you

generated any of these documents during the course of investigating and handling Plaintiffs claim.




                                                                                             Page I 9
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 109 of 121




                                                  13.

        Have any documents (including those maintained electronically) relating to the

investigation or handling of Plaintiff's claim for insurance benefits been destroyed or disposed of?

If so, please identify what, when and why the document was destroyed, and describe your

document retention policy.

                                                  14.

        Do you contend that the insured premises were damaged by any excluded peril? If so, state

in detail your factual basis for this contention, and identify any documents which support your

contention.

                                                  15.

        Do you contend that any act or omission by the Plaintiff voided, nullified, waived or

breached the insurance policy in any way? If so, state in detail your factual basis for this contention,

and identify any documents which support your contention.

                                                  16.

        Do you contend that the Plaintiff failed to satisfy any condition, covenant, or duty of the

policy in any way? If so, identify each condition, covenant, or duty of the Policy which you contend

the Plaintiff failed to satisfy, and for each, state the factual and legal basis for your contention(s)

that the Plaintiff has not satisfied that particular condition or duty and identify all of the documents

relating to your assertion and all persons with knowledge of such facts.

                                                  17.

        Do you evaluate the performance of the personnel involved in handling Plaintiff's claim

(including, but not limited to, claims representative, claims adjuster, independent adjuster,




                                                                                              Page I 10
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 110 of 121




manager)? If so, state what performance measures are used for said personnel, and describe your

bonus or incentive plan for said personnel.

                                                18.

       Identify any portion of the Loss, as set forth in Plaintiff's Claim that you contend is not

covered by the Policy. Include in your answer the specific amounts you contend are not covered,

and for each such amount, please identify all facts, including exclusions or other provisions of the

Policy, supporting your contention that no coverage exists.

                                                19.

       Do you contend that the Plaintiff has failed to mitigate any damages? Unless your answer

is anything other an unqualified negative, identify the factual basis for your contention that the

Plaintiff has failed to mitigate. Include in your answer identification of all documents relating to

your assertion and all persons with knowledge of the facts averred in your answer.

                                                20.

       Do you contend that the Plaintiff failed to cooperate with the investigation or settlement of

the claim? Unless your answer is anything other than an unqualified negative, state, explain, and

describe the factual and legal basis for your contention that the Plaintiff failed to cooperate with

the investigation or settlement of the claim.

                                                21.

       With regards to your relationship with the Policyholder(s):

       (a) When did the Policyholder(s) first obtain a policy of insurance from you?

       (b) When did the Policyholder(s) first apply for a policy of insurance from you for the

           Insured Property? Was their application accepted? Why or why not?




                                                                                          Page I 11
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 111 of 121




       (c) What underwriting documents were created in the formation of the Policyholder(s)'s

           original policy of insurance for the Insured Property?

       (d) Did you inspect the Insured Property prior to issuing your first policy of insurance for

           the Insured Property? If so, please specifically identify when the inspection occurred;

           the name, place of employment, and address of the individual who conducted the

           inspection; and whether a report was drafted as a result of this inspection. If not, please

           affirmatively state that no such inspection occurred.

       (e) Did you inspect the Insured Property prior to renewing the Policy for the policy period

           at issue in this claim? If so, please specifically identify when the inspection occurred;

           the name, place of employment, and address of the individual who conducted the

           inspection; and whether a report was drafted as a result of this inspection. If not, please

           affirmatively state that no such inspection occurred.

       (f) Have you issued a Notice of Non-Renewal or Cancellation of the Plaintiffs Policy for

           the Insured Property? If so, please identify the date of such correspondence; the

           specific type of correspondence; your purported reasoning for said correspondence or

           action; and the specific facts or documents you relied upon in drafting said

           correspondence or action.

                                                22.

       Do you contend that the Plaintiff provided false, incomplete, or deficient information that

was material to the underwriting of your Policy? If your answer is anything other than an

unqualified negative, state with specificity the factual and legal basis for your contention, and

identify all documents that relate to your response.




                                                                                            Page I 12
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 112 of 121




                                                23.

       Identify any and all photographs, audiotape recordings, videotape recordings, or written

statements taken or obtained during the course of your investigation of the claim. In your response,

please describe in detail what each such document depicts, and state the date when each such

photograph, statement, or recording was taken, made, or obtained.

                                                24.

       With regards to your Answer and Affirmative Defenses to Plaintiff's Complaint:

       (a) State the good faith factual basis for your Affirmative Defense(s), and identify the date,

           type of document, author(s), recipient(s), and present custodian of every document

           known or believed by you to refer or relate in any way to the facts you contend support

           your Affirmative Defense(s);

       (b) Describe comprehensively and in detail all bases, both factual and otherwise,

           documents, notes, memorandum, reports, or other documentation in whatever form,

           that support or substantiates your denials of any of the paragraphs of Plaintiff's

           Complaint. Please state:

               i. The name(s), address(es), and telephone number(s) of all persons who have

                  personal knowledge of any of these facts; and

               ii. Identify all documents that support or explain any of these facts.

                    REQUEST FOR PRODUCTION OF DOCUMENTS

                                        INSTRUCTIONS

   1. You are instructed to promptly amend or supplement any and all responses made hereto if

       you learn that any response to these interrogatories, requests for production, and/or requests

       for admission was incomplete when made or is no longer complete or correct.


                                                                                           Page 113
  Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 113 of 121




2. Each document request shall be deemed to call for the production of the original document

   or documents. If the original is not available, then a copy shall be produced if it differs in

   any respect from the original or from other copies (e.g., by reason of handwritten, typed,

   or printed notes or comments having been added to the copy that do not appear on the

   original).

3. If a request seeks a document that, to your knowledge, does not exist, please state that the

   document does not exist.

4. Without interfering with the readability of a document, please identify by Bates number or

   other means the request(s) to which the document is responsive.

5. For each document responsive to any request that is withheld under a claim of privilege,

   provide a privilege log containing the following information:

       a. The date the document was prepared or created;

       b. The name and title of the author or authors of the document;

       b. A summary of the subject matter of the document;

       c. The identity of each person or persons (other than those giving solely stenographic

           or clerical assistance) who assisted the author or authors in creating the document;

       d. The identity of each person to whom the document or the contents of the document

           have been communicated (either intentionally or inadvertently), the date(s) of such

           communication, the title of each such person, and the date of such communication;

       e. A statement of the basis on which privilege is claimed; and

       f. The identity and title, if any, of the person or persons providing the information

           requested in subsections (a) through (f) above.




                                                                                       Page 114
       Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 114 of 121




                                              DEFINITIONS

            Please refer to the definition section listed above.

                         REQUEST FOR PRODUCTION OF DOCUMENTS

                                                      1.

            All documents and tangible things identified, created, or relied upon by you in your

responses to Plaintiffs Interrogatories.

                                                      2.

        The entire claim files from the home, regional, & local offices, third party

adjusters/adjusting firms, and ladder assists regarding the claim that is subject of this matter,

including copies of the file jackets, "field" files and notes, and drafts of documents contained in

the file.

                                                      3.

        A certified copy of the insurance policy pertaining to the claims involved in this suit.

                                                      4.

        The Complaint Log you are required to keep for windstorm/hail complaints in the state of

Georgia filed over the past three years.

                                                      5.

        Your written procedures or policies (including document(s) maintained in electronic form)

that pertain to the handling of windstorm/hail claims in the state of Georgia from July 21, 2018 to

present. If the party answering this request is an independent adjuster, produce the requested

documents for both the independent adjusting company and the party [carrier] that hired you with

respect to this claim.




                                                                                           Page I 15
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 115 of 121




                                                6.

       Any and all weather reports in your possession for the Insured Property on July 21, 2018,

regardless of whether you relied upon them in making your claims decision in this matter.

                                                7.

       The Operation Guides which relate to the handling of windstorm/hail claims in the state of

Georgia in effect from July 21, 2018 to present. If the party answering this request is an

independent adjuster, produce the requested documents for both the independent adjusting

company and the party [carrier] that hired you with respect to this claim.

                                                8.

       The field notes, measurements, electronic diary, and file, including all electronic and paper

notes created, obtained, or maintained by the claims personnel, contractors, adjusters, and

engineers who physically inspected or adjusted Plaintiffs claim for the subject property.

                                                9.

       The emails, instant messages, and internal correspondence pertaining to Plaintiff's

underlying claim.

                                                10.

       Defendant's internal newsletters, bulletins, publications and memoranda relating to

policies and procedures for handling windstorm/hail claims in the state of Georgia that were issued

from January 1, 2018 through the present, including, but not limited to, memoranda issued to

claims adjusters.

                                                11.

       The price guidelines that pertain to the handling of claims arising out of windstorm/hail

claims in the state of Georgia. In the event you utilize published guidelines of "off the shelf"


                                                                                          Page 116
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 116 of 121




software, without modification, as your guidelines, you may respond by simply identifying the

name, version, and/or edition of the published guidelines you use.

                                                 12.

        The documents, manuals, and training materials, including audio and/or video tapes used

in training, overseeing, or supervising your personnel employed in adjusting property claims in

the state of Georgia and in effect from January 1, 2018 to the present.

                                                 13.

        "Pay sheet," "Payment Log," or list of payments, as well as copies of any and all checks

or payments made on Plaintiff's claim. This includes, but is not limited to, all payments issued to

Plaintiff or Plaintiff's agents or representatives; all payments issued to independent adjusters,

ladder assists, and engineers retained in your adjustment of this claim; and all expenses incurred

by you in your adjustment of this claim.

                                                 14.

       The documents reflecting reserves applied to the subject claim.

                                                 15.

       The bonus or incentive plan for the managers, adjusters, and claims representatives

responsible for windstorm/hail claims in the state of Georgia in effect for the time period of January

1,2018 through the present.

                                                 16.

       For the past five years, the portions of the personnel file of the adjuster(s) involved in

handling Plaintiffs claim that pertain to disciplinary actions associated with claims handling, and

performance under a bonus or incentive plan.




                                                                                            Page 117
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 117 of 121




                                                 17.

        The documents reflecting your criteria and procedures for the selection and retention of

independent adjusters and engineers handling windstorm/hail claims in the state of Georgia from

January 1, 2018 through the present.

                                                 18.

        If a third party engineer evaluated the subject property, provide the documents that show

the number of other matters in which the same engineer or engineering firm were retained by you

to evaluate other properties in the state of Georgia over the past five years.

                                                 19.

       The contract between the Defendant insurer and the Defendant third party adjusting

company.

                                                 20.

       The correspondence between the Defendant insurer and the third party adjusters/adjusting

firms, engineers and other estimators who worked on the claim that pertain to the Claim at issue.

                                                 21.

       All documents submitted to or received from each person you expect to call as an expert

witness at trial, including, but not limited to, a list of all publications authored by the witness, a

list of all other cases in which the witness has testified as an expert at trial or by deposition, a

current curriculum vitae for the witness, all reports generated by the witness, and all documents

and tangible things reasonably relied upon by the witness in forming his or her expert opinion.

                                                 22.

       All evidence you intend to introduce at the trial of this matter.




                                                                                            Page I 18
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 118 of 121




         It is requested that the aforesaid production be made within forty-five (45) days of service

of this request at the offices of The Huggins Law Firm, LLC, 110 Norcross Street, Roswell, GA

30075.

         Dated, this 10th day of May, 2021.

         RESPECTFULLY SUBMITTED,

                                                       For: The Huggins Law Finn, LLC



                                                      J. emington Hu gins, Esq.
                                                      Georgia Bar No.: 348736
                                                      Michael D. Turner, Esq.
                                                      Georgia Bar No.: 216414
                                                      Foster L. Peebles, Esq.
                                                      Georgia Bar No.: 410852
                                                      Attorneys for the Plaintiff
                                                      110 Norcross Street
                                                      Roswell, GA 30075
                                                      (o) (770) 913-6229
                                                      (e) remington®lawhuggins.com
                                                      (e) mdturneralawhuggins.com
                                                      (e) 4neb1es@lawhuggins.corn




                                                                                           Page I 19
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 119 of 121




                                           VERIFICATION

 STATE OF

 COUNTY OF




                                               being duly sworn, deposes and says that I am the
Defendant in this action, that I have read the foregoing answers to interrogatories and request for
production of documents and know the contents thereof, and the same are true to my knowledge,
information and belief.


Therefore, I certify under penalty of perjury under the laws of the State of Georgia that the foregoing
Answers/Responses to the Plaintiffs First Set of Interrogatories and Request for Production of
Documents Directed to the Defendant are true and correct.




Signature of Authorized Agent for Defendant
Print Authorized Agent for Defendant's Name:



Sworn to and subscribed before me this the           day of                     20 2 1    .




Notary Public:




                                                                                              Page I 20
      Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 120rof
                                                                  ultori
                                                                     121 k-ounty uperiur t.,uu
                                                                               ***EFILED***T
                                                                     Date: 5/10/2021 12:20 P
                                                                   Cathelene Robinson, Clei

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

FAMINGTON PARK CONDOMINIUM
ASSOCIATION, INC. d/b/a FAIRINGTON
PARK CONDOMINIUM ASSOCIATION,
                                                           9121.116SUNFILE NO.:
      Plaintiff,

V.

GREAT AMERICAN
INSURANCE COMPANY,
 a foreign corporation,

       Defendant.

                               CERTIFICATE OF SERVICE
       This is to certify that I have served the foregoing upon the Defendant Great American
Insurance Company ("GAIC") by serving them with the Summons, Complaint and Exhibits, as
well as Plaintiffs First Set of Interrogatories and Request for Production of Documents in
accordance with the Court's rules to the Defendant GAIC at the address listed below:
                          Ashley Hasty, do CT Corporation System
                           Registered Agent for Defendant GAIC
                                   1201 Peachtree St. NE
                                     Atlanta, GA 30361

       Respectfully submitted, this the 10th day of May, 2021.


                                                   For: The Huggins Law Firm, LLC


                                                        ..,
                                                   J. emington Hu gins, Esq.
                                                   Georgia Bar No.: 348736
                                                   Michael D. Turner, Esq.
                                                   Georgia Bar No.: 216414
                                                   Foster L. Peebles, Esq.
                                                   Georgia Bar No.: 410852
                                                   Attorneys for the Plaintiff
                                                   110 Norcross Street
                                                   Roswell, GA 30075
Case 1:21-cv-02406-MLB Document 1-1 Filed 06/11/21 Page 121 of 121




                                   (o) (770) 913-6229
                                   (e) remington@lawhuggins.com
                                   (e) mdturner@lawhuggins.com
                                   (e) fpeebleslawhuggins.com
